



Exhibit 10(c)
[EXECUTION COPY]

--------------------------------------------------------------------------------


                                                         AMENDED AND RESTATED
                                                           CREDIT AGREEMENT


                                                                 among

                                                PROTECTIVE LIFE CORPORATION, PROTECTIVE
                                                        LIFE INSURANCE COMPANY

                                                     THE SEVERAL LENDERS FROM TIME
                                                         TO TIME PARTY HERETO
                                                             AMSOUTH BANK
                                                                  and
                                                    WACHOVIA CAPITAL MARKETS, LLC,
                                           as Joint Lead Arrangers and Co-Syndication Agents

                                                                  and

                                                             AMSOUTH BANK,
                                                        as Administrative Agent

                                                $200,000,000 Revolving Credit Facility


                                                       Dated as of July 30, 2004


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDED AND RESTATED
CREDIT AGREEMENT

        THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 30, 2004
(“this Agreement”) is entered into by and among PROTECTIVE LIFE CORPORATION, a
Delaware corporation (“PLC”), PROTECTIVE LIFE INSURANCE COMPANY, a Tennessee
corporation (“PLICO”; PLC and PLICO are together referred to as the
“Borrowers”), AMSOUTH BANK, an Alabama banking corporation (“AmSouth”), and the
various lenders identified on the signature pages hereto (collectively, with all
other persons that may from time to time hereafter become Lenders hereunder by
execution of an Assignment and Acceptance, the “Lenders”), and AMSOUTH BANK, in
its capacity, as Agent for the Lenders (the “Agent”).

RECITALS

    A.        PLC, the Lenders and AmSouth, as Agent for the Lenders, have
heretofore entered into a Credit Agreement dated as of October 17, 2001 (the
“Original Credit Agreement”) pursuant to which the Lenders agreed to make
available to PLC a credit facility in the maximum principal amount of
$200,000,000.

    B.        The Borrowers, the Lenders and the Agent wish to amend and restate
the Original Credit Agreement in its entirety, as hereinafter set forth.

AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing recitals, and of the
mutual agreement of the parties hereto, the Borrowers, the Lenders and the Agent
agree as follows:

ARTICLE I

DEFINITIONS

      As used in this Agreement:

        “Adjusted Consolidated Indebtedness” means (i) Consolidated
Indebtedness, less (ii) Short-Term Indebtedness for advance fundings of
guaranteed investment contracts, annuities and other similar insurance and
investment products.

        “Adjusted Consolidated Interest Expense” means, for any period of
calculation, (i) Consolidated Interest Expense, less (ii) interest on Short-Term
Indebtedness for advance fundings of guaranteed investment contracts, annuities
and other similar insurance and investment products.

        “Adjusted Consolidated Net Worth” means at any date of determination,
Consolidated Net Worth excluding all unrealized net losses and gains on assets
held for sale pursuant to SFAS 115 and other accumulated comprehensive income
pursuant to SFAS No. 133, to the extent such unrealized net losses and gains
have been taken into account in determining Consolidated Net Worth.

        “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

        “Agent” means AmSouth Bank in its capacity as agent for the Lenders
pursuant to Article IX of this Agreement, and not in its individual capacity as
a Lender, and any successor Agent appointed pursuant to Article IX hereof.

        “Agreement” means this Amended and Restated Credit Agreement (including
all schedules and exhibits hereto), as it may be further amended or modified and
in effect from time to time.

        “AmSouth” means AmSouth Bank, an Alabama banking corporation, in its
individual capacity, and its successors and assigns.

        “Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation, which statement shall
be in the form required by such Insurance Subsidiary’s jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements recommended by the NAIC to be used for filing annual statutory
financial statements and shall contain the type of information recommended by
the NAIC to be disclosed therein, together with all exhibits or schedules filed
therewith.

        “Applicable Facility Fee,” “Applicable LIBOR Rate Margin,” and
“Applicable Prime Rate Margin” mean, with respect to any Revolving Credit Loan,
Letter of Credit and the facility fee, the rates per annum set forth opposite
the appropriate test in the pricing grid below:


                                                         Prime Rate            LIBOR
                                                          Margin in          Margin in         Facility Fee in
                  S&P Rating of PLC                     Basis Points        Basis Points        Basis Points

  Tier 1 - Greater than or equal to A+                      0bps               25bps                      8.5bps

  Tier 2 - Greater than or equal to A                       0bps               30bps                        9bps

  Tier 3 - Greater than or equal to A-                      0bps               40bps                       10bps

  Tier 4 - Greater than or equal to BBB+                    0bps               50bps                     12.5bps

  Tier 5 - Greater than or equal to BBB-                    0bps               95bps                       20bps

  Tier 6 - Less than BBB-                                   20bps              120bps                      30bps


The Applicable Facility Fee, Applicable LIBOR Rate Margin and Applicable Prime
Rate Margin shall be based on PLC’s current senior long-term unsecured debt
rating as published by S&P and as determined by the above-referenced pricing
grid. Changes in the Applicable Facility Fee and Applicable Prime Rate Margin
shall become effective on the date on which the rating change was announced by
S&P. Changes in the Applicable LIBOR Margin shall become effective at the end of
the applicable Interest Period subsequent to the date on which the rating change
was announced by S&P. As of the date of this Agreement, PLC is currently rated A
by S&P and the Applicable LIBOR Rate Margin is therefor 30 basis points and the
Applicable Facility Fee is therefor 9 basis points.

        “Article” means an article of this Agreement.

        “Assignment and Acceptance” means an Assignment and Acceptance in the
form of Exhibit 9.2 (with blanks appropriately completed) delivered in
connection with an assignment of a portion of a Lender’s interest under this
Agreement pursuant to Section 9.2.

        “Authorized Officer” means any of the President, Chief Financial
Officer, Chief Accounting Officer or any Vice President of the Borrowers, acting
singly.

        “Borrowers” means collectively, PLC and PLICO, and their successors and
assigns.

      “Borrowing Notice” is defined in Section 2.5.

        “Business Day” means any day on which Agent is open for the conduct of
ordinary business; provided however, that when used in connection with
determining the LIBOR Rate, the term “Business Day” shall exclude any day on
which banks are not open for dealings in U.S. Dollar deposits in the London
Interbank Market.

        “Capitalized Lease” of a Person means any lease of Property by such
Person as lessee that would be capitalized on a balance sheet of such Person
prepared in accordance with GAAP.

        “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases that would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.

        “Change in Control” means the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 35% or more of the outstanding shares of voting stock of PLC.

        “Closing Date” means July 30, 2004.

        “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

        “Consolidated Capitalization” means, at any date of determination, the
sum of (i) Adjusted Consolidated Net Worth as at such date plus (ii) Adjusted
Consolidated Indebtedness as at such time.

        “Consolidated Indebtedness” means the Indebtedness of PLC and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.

        “Consolidated Interest Expense” means, for any period of calculation,
interest expense, whether paid or accrued, of PLC and its Subsidiaries
calculated on a consolidated basis in accordance with GAAP.

        “Consolidated Net Worth” means, at any date of determination, the amount
of consolidated common shareholders’ equity of PLC and its Subsidiaries,
determined as at such date in accordance with GAAP (or SAP, with respect to the
Insurance Subsidiaries).

        “Consolidated Subsidiary” means, a Subsidiary, the accounts of which are
customarily consolidated with those of PLC for the purpose of reporting to
stockholders of PLC or, in the case of a recently acquired Subsidiary, the
accounts of which would, in accordance with PLC’s regular practice, be so
consolidated for that purpose.

        “Consolidated Total Assets” means, at any time, the total assets of PLC
and its Consolidated Subsidiaries, determined on a consolidated basis, as set
forth or reflected on the most recent consolidated balance sheet of PLC and its
Consolidated Subsidiaries, prepared in accordance with GAAP.

        “Credit Documents” means, collectively, each writing delivered at any
time by the Borrowers to Lenders or Agent relating to the Loans, the Swingline
Loans, the Letters of Credit, any Hedge Agreement or to evidence or secure any
of the Obligations.

        “Default” means an event described in Article VI.

        “Default Rate” means a rate of interest equal to two percentage points
(200 basis points) in excess of the highest interest rate that would otherwise
be payable on the principal amount of the Obligations under the Credit Documents
from time to time in the absence of the existence of a default, or the maximum
rate permitted by law, whichever is less.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

        “ERISA Affiliate” means any Person that is a member of PLC’s controlled
group, or under common control with PLC, within the meaning of Section 414 of
the Code.

        “ERISA Event” means (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4034 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the PBGC, (ii) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (iii)
the cessation of operations at a facility of PLC or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (iv) the withdrawal by PLC
or an ERISA Affiliate from a Multiple Employer Plan during a plan year for which
it was a substantial employer, as defined in Section 4001(a)(2) of ERISA; (v)
the conditions set forth in Section 302(f)(1)(A) and (B) of ERISA to the
creation of a lien upon property or rights to property of PLC or any ERISA
Affiliate for failure to make a required payment to a Plan are satisfied; (vi)
the adoption of an amendment to a Plan requiring the provision of security to
such Plan, pursuant to Section 307 of ERISA; or (vii) the institution by the
PBGC of proceedings to terminate a Plan, pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

        “GAAP” means generally accepted accounting principles as in effect from
time to time, applied in a manner consistent with that used in preparing the
financial statements referred to in Section 5.1.

        “Governmental Authority” means the federal government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government including, without limitation, any board of insurance, insurance
department or insurance commissioner.

        “Guaranteed Obligations” of a Person means all guaranties, endorsements,
assumptions and other contingent obligations with respect to, or to purchase or
to otherwise pay or acquire, Indebtedness of others.

        “Hedge Agreement” means any agreement between the Borrowers and any
Lender now existing or hereafter entered into, which provides for an interest
rate or commodity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross-currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging the Borrowers’ exposure to fluctuations in interest
rates, currency valuations or commodity prices.

        “Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, payable out of the proceeds
or production from Property now or hereafter owned or acquired by such Persons,
(iv) obligations evidenced by notes, acceptances or other similar debt
instruments, (v) Capitalized Lease Obligations, (vi) obligations for
reimbursement of drafts drawn or available to be drawn under letters of credit,
(vii) Synthetic Lease Obligations and (viii) Guaranteed Obligations. It is
understood and agreed, for the avoidance of doubt, that (a) annuities,
guaranteed investment contracts, funding agreements and similar instruments and
agreements, (b) obligations (including without limitation trust obligations)
under reinsurance, coinsurance, modified coinsurance agreements or similar
agreements and related trust agreements, and (c) insurance products created or
entered into in the normal course of business shall not constitute
“Indebtedness”. Notwithstanding the foregoing, Indebtedness shall not include:
(1) the following obligations issued in connection with the funding of statutory
reserves and with respect to which the Borrowers have no obligation to repay:
(A) surplus notes or other obligations of Subsidiaries of the Borrowers
(“Capital Market Notes”), (B) any securities backed by such Capital Market
Notes, and (C) any guarantees by the issuers of the obligations described in (A)
and (B) above, (2) any short-term indebtedness incurred for the pre-funding of
anticipated policy obligations or anticipated investment cash flow, or (3)
obligations that are not otherwise included in items (i) through (viii) of the
definition of Indebtedness, but which would be classified as a liability on the
Borrowers’ financial statements only by reason of FASB Interpretation No. 46.

        “Insufficiency” means, with respect to any Plan, the amount, if any, of
its unfunded benefit liabilities as defined in Section 4001(a)(18) of ERISA.

        “Insurance Subsidiary” means any Subsidiary that is engaged in the
insurance business.

        “Interest Payment Date” means, (i) as to Prime Rate Loans and Swingline
Loans, the first day of each month, and (ii) as to any LIBOR Loan, the last day
of the Interest Period applicable to such Loan.

        “Interest Period” means, as to any LIBOR Loan, the period commencing on
(and including) the date of such LIBOR Loan and ending on (but excluding) the
numerically corresponding day (or, if there is no numerically corresponding day,
on the last day) in the calendar month that is 1, 2 or 3 months thereafter, as
Borrowers may elect; provided, however, that (x) if any Interest Period would
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, with respect to LIBOR Loans, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (y)
no Interest Period with respect to any Loan shall end later than the Termination
Date. Interest shall accrue from and including the first Business Day of an
Interest Period to but excluding the last Business Day of such Interest Period.

        “Law” or “Laws” means all applicable constitutional provisions,
statutes, codes, acts, ordinances, orders, judgments, decrees, injunctions,
rules, regulations, and requirements of all Governmental Authorities.

        “Letters of Credit” has the meaning assigned in Section 2.16 of this
Agreement.

        “Letter of Credit Documents” has the meaning assigned in Section 2.16.3
of this Agreement.

        “Letter of Credit Liabilities” has the meaning assigned in Section 2.16
of this Agreement.

        “Lender” means (a) AmSouth in its capacity as a Lender and each Person
listed on the signature pages hereto and identified as a Lender and (b) each
Person that becomes an Assignee pursuant to the provisions of Section 9.2.

        “LIBOR Liabilities” means deposit liabilities incurred through the
London Interbank Market.

        “LIBOR Loan” means a Loan for which the Borrowers have elected
application of an interest rate based on the LIBOR Rate.

        “LIBOR Rate” means, for any given Interest Period with respect to a
given LIBOR Loan, the rate per annum appearing on Telerate Page 3750 (or any
successor page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period. If for
any reason such rate is not available, the term LIBOR Rate means, for any given
Interest Period with respect to a given LIBOR Loan, the rate per annum appearing
on Reuters Screen LIBOR Page as the London interbank offered rate for deposits
in Dollars at approximately 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period; provided, however, if more than one rate is specified on Reuters Screen
LIBOR Page, the applicable rate shall be the arithmetic mean of all such rates.

        “LIBOR Rate Reserve Percentage” means the reserve percentage applicable
during any Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for Lenders with respect to liabilities or assets
consisting of or including LIBOR Liabilities having a term equal to such
Interest Period.

        “License” means any license, certificate of authority, permit or other
authorization required to be obtained from a Governmental Authority in
connection with the operation, ownership or transaction of the insurance
business.

        “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement). Notwithstanding the foregoing, a Lien shall not include any such
agreement or arrangement with respect to: (1) the following obligations issued
in connection with the funding of statutory reserves and with respect to which
the Borrowers have no obligation to repay: (A) surplus notes or other
obligations of Subsidiaries of the Borrowers (“Capital Market Notes”), (B) any
securities backed by such Capital Market Notes, and (C) any guarantees by the
issuers of the obligations described in (A) and (B) above, (2) any short-term
indebtedness incurred for the pre-funding of anticipated policy obligations or
anticipated investment cash flow, or (3) obligations that are not otherwise
included in items (i) through (viii) of the definition of Indebtedness, but
which would be classified as a liability on the Borrowers’ financial statements
only by reason of FASB Interpretation No. 46.

        “Loan” means and collectively refers to, loans advanced under the
Revolving Credit Loan or, when the context so requires, advanced as a Swingline
Loan.

        “Material Adverse Effect” means a material adverse effect on (i) the
business, Property, condition (financial or otherwise), results of operations or
prospects of the Borrowers and their Subsidiaries taken as a whole, (ii) the
ability of the Borrowers to perform their obligations under the Credit Documents
or (iii) the validity or enforceability of any of the Credit Documents or the
rights or remedies of the Agent or the Lenders thereunder.

        “Maximum Lawful Amount” means the maximum lawful amount of interest,
loan charges, commitment fees or other charges that may be assessed under
Alabama law or, if higher, under applicable federal law.

        “Multiemployer Plan” means a “multiemployer plan” as defined in Section
3(37) of ERISA.

        “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of PLC or an
ERISA Affiliate and at least one Person other than PLC and its ERISA Affiliates
or (ii) was so maintained and with respect to which PLC or an ERISA Affiliate
could have liability under Section 4064 or 4049 of ERISA in the event such plan
has been or were to be terminated.

        “NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in lieu thereof, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissions and similar Governmental
Authorities of the various states of the United States of America toward the
promotion of uniformity in the practices of such Governmental Authorities.

        “Notes” means any of the Revolving Credit Notes and the Swingline Note.

        “Obligations” means the obligation of the Borrowers to Lenders to repay
the Loans, the obligation of the Borrowers to the Swingline Lender to repay the
Swingline Loans, and all other obligations of the Borrowers to Lenders and to
Agent under this Agreement and the other Credit Documents, subject to the
limitations regarding PLICO set forth in Section 2.19 of this Agreement.

        “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.

        “Permitted Liens” means: (i) with respect to the Synthetic Lease
Facility, any of the following:

  (a) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license, permit or provision of law
affecting the Synthetic Lease Facility to (1) terminate, or take any other
action which has the effect of modifying, such right, power, franchise, grant,
license, permit or provision of law; provided that such termination or other
action, when taken, shall not have resulted in a loss event and shall not have
had a Material Adverse Effect, or (2) purchase, condemn, appropriate or
recapture, or designate a purchaser of, the Synthetic Lease Facility;


  (b) any Liens thereon for impositions or taxes and any Liens of mechanics,
materialmen and laborers for work or services performed or materials furnished
which (i) are not overdue, or (ii) are being contested in good faith;


  (c) rights reserved to or vested in any Governmental Authority to control or
regulate the use of such Property or to use the Synthetic Lease Facility in any
manner;


  (d) in the case of the Site, encumbrances, easements, and other similar rights
existing which existence or exercise of which do not have a Material Adverse
Effect; and


  (e) any Liens created under the operative documents relating to the Synthetic
Lease Facility and any financing statements filed in connection therewith; and


  (ii) with respect to any other Property, any of the following:


  (a) Liens existing on the Closing Date of this Agreement securing Indebtedness
outstanding on the Closing Date;


  (b) any Lien existing on any asset of (i) corporation or partnership at the
time such corporation or such partnership becomes a consolidated Subsidiary of
PLC, or (ii) Subsidiary at the time it becomes a Subsidiary, and in either case
not created in contemplation of such event;


  (c) any Lien on any asset securing Indebtedness incurred for the purposes of
financing all or any part of the cost of constructing such asset, provided that
such Lien attaches to such asset concurrently with or within 18 months after the
completion of construction thereof;


  (d) any Lien on any asset of any corporation existing at the time such
corporation is merged or consolidated with or into the Borrowers or their
Subsidiaries and not created in contemplation of such event;


  (e) any Lien existing on any asset prior to the acquisition thereof by the
Borrowers or another Subsidiary of the Borrowers and not created in
contemplation or such acquisition;


  (f) Liens securing Indebtedness owing by any Subsidiary to the Borrowers;


  (g) Any Lien arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien permitted by any of the foregoing
clauses of this subsection (ii) provided that (i) such Indebtedness is not
secured by any additional assets, and (ii) the amount of such Indebtedness
secured by any such Lien is not increased;


  (h) Liens incidental to the conduct of the business of the Borrowers or any of
their Subsidiaries or the ownership of their respective assets which (i) do not
secure Indebtedness and (ii) do not in the aggregate materially detract from the
value of their respective assets or materially impair the use thereof in the
operation of their respective businesses;


  (i) Any Lien on margin stock (as defined in Regulation U);


  (j) Liens for impositions or taxes either not yet delinquent or which are
being contested in good faith by appropriate proceedings;


  (k) Liens not securing Indebtedness which are created by or relate to any
legal proceedings which at the time are being contested in good faith by
appropriate proceedings;


  (l) Any other statutory or inchoate Lien securing amounts other than
Indebtedness which are not delinquent;


  (m) Liens securing purchase money debt, or Indebtedness arising under
capitalized leases; provided, however, that in each case any such Lien attaches
only to the specific item(s) or property or asset(s) financed with such purchase
money debt or capitalized lease; and


  (n) Liens not otherwise permitted by the foregoing paragraphs of this
subsection (ii) securing Indebtedness and other obligations in an aggregate
principal amount at any time outstanding not to exceed 15% of Adjusted
Consolidated Net Worth.


        “Person” (whether or not capitalized) means any individual, corporation,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government, limited liability company, governmental
agency or political subdivision thereof or other governmental authority, or any
other form of entity.

        “Plan” means a Single Employer Pension Plan or a Multiple Employer
Pension Plan.

        “PLC” means Protective Life Corporation, a Delaware corporation.

        “PLICO” means Protective Life Insurance Company, a Tennessee
corporation.

        “Prime Rate” means that rate of interest designated by AmSouth from time
to time as its “prime rate”, it being expressly understood and agreed that such
prime rate is merely an index rate used by AmSouth to establish lending rates
and is not necessarily AmSouth’s most favorable lending rate, and that changes
in the prime rate are discretionary with AmSouth.

        “Prime Rate Loan” means a Loan for which the Borrowers have elected
application of an interest rate based on the Prime Rate.

        “Pro Rata” or “Pro Rata Share” of any amount means, with respect to any
Lender at any time, the product of (i) such amount, multiplied by (ii) such
Lender’s Revolving Credit Percentage at such time of the Revolving Credit
Facility; provided however, if at a time of determination there are principal
amounts outstanding under the Revolving Credit Loan, and if any Lender has
failed to fund any unrepaid Revolving Credit Loan that was funded by any other
Lender or Lenders, this apportionment shall be determined according to the
respective total principal amounts of the Revolving Credit Loan held by the
respective Lenders rather than by their Revolving Credit Commitments.

        “Property” of a Person means any and all property, whether real,
personal, tangible, intangible, or mixed, of such Person, or other assets owned,
leased or operated by such Person.

        “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

        “Regulatory Change” means on or after the Closing Date, the adoption of
any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof.

        “Reimbursement Obligations” has the meaning assigned in Section 2.16.2
of this Agreement.

        “Required Lenders” means, at any time, the Lenders owning or holding 51%
or more of the sum of (i) the then aggregate principal amount of the Revolving
Credit Commitments then outstanding plus (ii) the then aggregate Letter of
Credit Liabilities; or, if no Loans or Letters of Credits are then outstanding,
the Lenders with 51% or more of the aggregate of all Revolving Credit
Commitments at such time. For purposes of this definition, if at a time of
determination there are principal amounts outstanding under the Revolving Credit
Loan, and if any Lender has failed to fund any unrepaid Revolving Credit Loan
that was funded by any other Lender or Lenders, this determination shall be made
according to Lenders holding the required percentage of principal amounts of the
Revolving Credit Loan rather than by the outstanding Revolving Credit
Commitments.

        “Revolving Credit Commitment” means, with respect to any Lender at any
time, the amount set forth under such Lender’s name on its signature page hereto
under the caption “Revolving Credit Commitment” or if such Lender has entered
into one or more Assignment and Acceptances, the amount set forth for such
Lender at such time in the register maintained by the Agent pursuant to Section
9.2 as such Lender’s “Revolving Credit Commitment” as such amount may be reduced
at or prior to such time pursuant to the terms hereof.

        “Revolving Credit Facility” means the revolving line of credit
established by the Lenders under Article II.

        “Revolving Credit Loans” means the revolving credit loans described in
Article II hereof.

        “Revolving Credit Note” means the promissory notes of the Borrowers in
substantially the form of Exhibit 2.3, executed and delivered to the Lenders
with the Revolving Credit Commitments pursuant to Section 2.3 or, in connection
with an Assignment and Acceptance, pursuant to Section 9.2, together with any
amendments, modifications and supplements thereto and restatements thereof, in
whole or in part.

        “Revolving Credit Percentage” means, with respect to any Lender at any
time, a fraction (expressed as a percentage) the numerator of which is the
Revolving Credit Commitment of such Lender at such time and denominator of which
is the total Revolving Credit Commitment at such time; provided that if the
Revolving Credit Percentage of any Lender is to be determined after the
Revolving Credit Commitments have been terminated, then such Revolving Credit
Percentage shall be determined immediately prior (and without giving effect) to
such termination.

      “S&P” means Standard & Poor’s Ratings Group.

        “SAP” means, with respect to any Insurance Subsidiary, the statutory
accounting practices prescribed or permitted by the insurance commissioner (or
other similar authority) as of the Closing Date in the jurisdiction of
incorporation of such Insurance Subsidiary for the preparation of annual
statements and other financial reports by insurance companies of the same type
as such Insurance Subsidiary.

        “Section” means a numbered section of this Agreement, unless another
document is specifically referenced.

        “Short-Term Indebtedness” means all indebtedness that by its terms
matures within one year from and that is not renewable at the option of the
obligor to a date later than one year after, the date such indebtedness was
incurred. Any indebtedness which is extended or renewed (other than pursuant to
the option of the obligor) shall be deemed to have been incurred at the date of
such extension or renewal.

        “Significant Insurance Subsidiary” means any Significant Subsidiary that
is an Insurance Subsidiary.

        “Significant Subsidiary” means any Subsidiary which meets or exceeds any
of the following conditions:

    (1)        PLC’s and its other Subsidiaries’ investments in and advances to
the Subsidiary exceed 10 percent of the total assets of PLC and its Subsidiaries
consolidated as of the end of the most recently completed fiscal year; or

    (2)        PLC’s and its other Subsidiaries’ proportionate share of the
total assets (after intercompany eliminations) of the Subsidiary exceeds 10
percent of the total assets of PLC and its Subsidiaries consolidated as of the
end of the most recently completed fiscal year; or

    (3)        PLC’s and its other Subsidiaries’ equity in the income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principle of the Subsidiary exceeds 10 percent
of such income of PLC and its Subsidiaries consolidated for the most recently
completed fiscal year.

        “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of PLC or an
ERISA Affiliate and no Person other than PLC and its ERISA Affiliates or (ii)
was so maintained and with respect to which PLC or an ERISA Affiliate could have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.

        “Site” means certain real property located in Birmingham, Alabama which
generally comprises a building, related parking deck, and related furniture,
equipment, fixtures and other improvements, located at 2801 Highway 280 South,
Birmingham, Alabama 35223.

        “Subsidiary” means any corporation or other entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by PLC. A separate account established
pursuant to SAP or any applicable insurance regulatory requirement shall be
deemed not to be a Subsidiary.

        “Substantial Portion” means, with respect to the Property of PLC and its
Subsidiaries, Property that (i) represents more than 10% of the consolidated
assets of PLC and its Subsidiaries as would be shown in the consolidated
financial statements of PLC and its Subsidiaries as at the beginning of the
twelve-month period ending with the month in which such determination is made or
(ii) is responsible for more than 10% of the consolidated net sales or of the
consolidated net income of PLC and its Subsidiaries as reflected in the
financial statements referred to in clause (i) above.

        “Surplus Note” means a promissory note executed by an Insurance
Subsidiary to PLC of the type generally described in the insurance industry as a
“surplus note”, the principal amount of which is properly recorded by the issuer
as an addition to capital and surplus rather than as a liability in accordance
with SAP.

        “Swingline Borrowing Notice” has the meaning assigned in Section
2.17.3(b) hereof.

      “Swingline Lender” means AmSouth Bank.

        “Swingline Loan” means a loan advanced under Section 2.17 hereof, and
funded under the Revolving Credit Loan.

        “Swingline Note” means the promissory note of the Borrowers in
substantially the form of Exhibit 2.17.2 hereto executed and delivered to the
Swingline Lender, together with any amendments, modifications and supplements
thereto and restatements thereof.

        “Synthetic Lease Facility” means those documents pertaining to the
synthetic lease facility for a building, related parking deck and related
furniture, equipment, fixtures and other improvements in Birmingham, Jefferson
County, Alabama among Wachovia Capital Investments, Inc. as Lessor and Ground
Lessee, LaSalle Bank National Association and SunTrust Bank as Lease
Participants, PLICO as Lessee and Ground Lessor, and PLC as Guarantor dated as
of February 1, 2000.

        “Synthetic Lease Obligations” of a Person means the amount of the
obligations of such Person under any lease that would not be shown as a
liability, but would be treated as an operating lease, in accordance with GAAP,
but which arise under a transaction in which the property subject to such lease
is owned by the lessee for the purposes of the Code. Obligations under the
Synthetic Lease Facility are Synthetic Lease Obligations.

        “Termination Date” means July 30, 2009, or such earlier date on which
the obligations of the Lenders to make Loans hereunder are terminated pursuant
to the terms of this Agreement.

        “Unconsolidated Cash Inflow Available for Interest Expense” means, for
any period of calculation, the sum (without duplication) of (a) all amounts
received by PLC from its Subsidiaries during such period as (i) interest and
principal on Indebtedness (including but not limited to Surplus Notes) and (ii)
management fees (net of expenses incurred in providing the services for which
such management fees were paid), (b) all amounts that PLC’s Subsidiaries were
permitted, under applicable laws and regulations, to distribute to PLC during
each period as dividends, whether or not so distributed, and (c) other income of
PLC.

        “Unmatured Default” means an event that, but for the lapse of time or
the giving of notice, or both, would constitute a Default.

        “Wholly-Owned Subsidiary” means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by PLC or one or more Wholly-Owned Subsidiaries of PLC,
or by PLC and one or more Wholly-Owned Subsidiaries of PLC, or (ii) any
partnership, association, joint venture or similar business organization 100% of
the ownership interests having ordinary voting power of which shall at the time
be so owned or controlled.

        The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms.

ARTICLE II

THE LOANS

        Concurrently with the execution of this Agreement, Lenders agree on a
several basis, and not on a joint basis, in accordance with their respective
Revolving Credit Commitments, to make the Loans to the Borrowers, under the
following terms and conditions:

2.1.     Amount of Revolving Credit Loan. The principal indebtedness of the
Borrowers to Lenders having a Revolving Credit Commitment under the Revolving
Credit Loan shall not exceed Two Hundred Million and No/100 Dollars
($200,000,000.00) less the sum of the outstanding Letter of Credit Liabilities
and the principal balance of Swingline Loans outstanding from time to time.

2.2.     Use of Proceeds. The Revolving Credit Loan and Letters of Credit shall
be used by the Borrowers for general corporate purposes, including but not
limited to, (i) working capital needs, (ii) stock repurchases, (iii) capital
contributions to PLC’s Subsidiaries and (iv) acquisitions.

2.3.     Revolving Credit Notes. The Borrowers’ obligations under the Revolving
Credit Loan shall be evidenced by Revolving Credit Notes in favor of the
respective Lenders in the form included as Exhibit 2.3 hereto payable to each
Lender for its Revolving Credit Commitment.

2.4.     Separate Commitments of Lenders. The Borrowers acknowledge that each
Lender’s commitment to fund its portion of the Loans is made by each Lender
severally, and neither Agent nor any Lender shall be liable for the failure of
another Lender to timely perform under this Agreement.

2.5.     Advances of Loans. Subject to the terms and conditions of this
Agreement, the Borrowers may borrow, repay and reborrow Loans under the
Revolving Credit Loan, provided that the outstanding principal balance of the
Revolving Credit Loan shall not at any time exceed the amounts permitted under
Section 2.1 above. Loans shall be disbursed as follows:

2.5.1 Loans Advanced Pursuant to Borrowing Notices.

2.5.1 (a) Applicability. Loans (other than the Swingline Loan) may be LIBOR
Loans, Prime Rate Loans, or a combination thereof, and the funding thereof shall
be subject to this Section 2.5.1.

2.5.1 (b) Borrowing Notices. As long as the Borrowers meet the conditions for
funding stated in this Agreement, the Borrowers may submit requests for Loans
(“Borrowing Notices”) to Agent. All requests shall be made in writing (or by
telephone, subject to such security procedures as Agent may require from time to
time, provided that all telephonic notices shall be confirmed by written
Borrowing Notices within one (1) Business Day) and shall specify the portion of
the Loan to be borrowed by PLICO (if any); the proposed disbursement date for
the requested Loan; the amount of the Loan; the purpose of the Loan
(characterized in accordance with Section 2.2 above); the type of Loan, i.e.,
LIBOR Loan or Prime Rate Loan; and if a LIBOR Loan, the designated Interest
Period. Each Borrowing Notice shall irrevocably obligate the Borrowers to accept
the Loan requested thereby. Borrowing Notices shall be in the form of Exhibit
2.5.1(b) hereto or such other form as Agent may from time to time require.

2.5.1 (c) Funding of Loans. Lenders shall fund their respective portions of
requested Loans on the next following Business Day after the Business Day of
Agent’s receipt of the Borrowing Notice, in the case of Prime Rate Loans, and on
the third (3rd) Business Day following the Business Day of Agent’s receipt of
the Borrowing Notice, in the case of LIBOR Loans. All funds shall be disbursed
directly into an account maintained by the Borrowers with Agent. The Borrowers
agree that if any Lender elects to fund any requested Loan(s) sooner after
requested than is required hereunder, the Lender may nevertheless use the entire
response period allowed hereunder upon receipt of any subsequent request, at the
Lender’s sole option.

2.5.1 (d) Prime Rate Loan Limitations. Individual Prime Rate Loans shall be in
the minimum amount of Five Hundred Thousand and No/100 Dollars ($500,000.00)
each. Any number of Prime Rate Loans may be outstanding at any one time.

2.5.1 (e) LIBOR Loan Limitations. Individual LIBOR Loans shall be in the minimum
amount of Three Million and No/100 Dollars ($3,000,000.00) each (and in
multiples of $1,000,000 if in excess thereof). No more than four (4) LIBOR Loans
may be outstanding under the Revolving Credit Loan.

2.5.1 (f) Additional Limitation on LIBOR Interest Periods. Notwithstanding
anything to the contrary in this Agreement, if an Unmatured Default or a Default
shall have occurred and be continuing, no additional LIBOR Loans may be created
or continued and no Prime Rate Loan may be converted into a LIBOR Loan.

2.5.2 Conversion of Loans. The Borrowers shall have the right, on prior
irrevocable written notice to Agent given three (3) Business Days prior to the
date of any requested conversion, to convert any Prime Rate Loan or LIBOR Loan
into a Loan of another type, or to continue any LIBOR Loan for another Interest
Period, subject in each case to the following:

2.5.2 (a) Application of Loans. Each conversion shall be effected by applying
the proceeds of the new LIBOR Loan and/or Prime Rate Loan, as the case may be,
to the Loan (or portion thereof) being converted.

2.5.2 (b) Notices of Conversions. Each notice pursuant to this 2.5.2(b) shall be
irrevocable and shall refer to this Agreement and specify the identity and
principal amount of the particular Loan that a Borrower requests be converted or
continued; if such notice requests conversion, the date of such conversion
(which shall be a Business Day); and if a Loan is to be converted to a LIBOR
Loan or a LIBOR Loan is to be continued, the Interest Period with respect
thereto. No LIBOR Loan shall be converted at any time other than at the end of
the Interest Period applicable thereto, except in accordance with Section 2.12
hereof. Conversion notices shall be in the form attached as Exhibit 2.5.1(b)
hereto.

2.5.3 Absence of Election. If a Borrower fails to give Agent notice to continue
any LIBOR Loan for a subsequent period, such LIBOR Loan (unless repaid) shall
automatically be converted into a Prime Rate Loan. If a Borrower fails to
specify in any Borrowing Notice the type of borrowing or, in the case of a LIBOR
Loan, the applicable Interest Period, the Borrower will be deemed to have
requested a Prime Rate Loan.

2.5.4 Implied Representations Upon Request for Loan. Upon making any request for
any Loan, a Borrower shall be deemed to have warranted to Agent and Lenders that
all conditions to funding set forth in Article III hereof are satisfied.

2.5.5 Advance Not Waiver. Any Lender’s making of any Loan that it is not
obligated to be made under any provision of Article III hereof or any other
provision hereof shall not be construed as a waiver of the Lenders’ right to
withhold future Loans, declare a Default, or otherwise demand strict compliance
with this Agreement, acting through Agent as permitted by the terms hereof.

2.6.     Interest. Interest shall accrue on each Loan as follows:

2.6.1 Prime Rate Loans. Interest shall accrue on each Prime Rate Loan at an
annual rate equal to the Prime Rate plus the Applicable Prime Rate Margin, said
rate to change contemporaneously with any change in the Prime Rate.

2.6.2 LIBOR Loans. Interest shall accrue on each LIBOR Loan at a rate equal to
the LIBOR Rate for the selected Interest Period plus the Applicable LIBOR Rate
Margin.

2.6.3 Additional Interest on LIBOR Loans. In addition to the interest described
above, the Borrowers shall pay to Lenders, if and so long as Lenders shall be
required under regulations of the Board of Governors of the Federal Reserve
System to maintain reserves with respect to liabilities or assets consisting of
or including LIBOR Liabilities, additional interest on the unpaid principal
amount of each LIBOR Loan, from the date of such advance until said principal
amount is paid in full, at an interest rate per annum equal at all times to the
remainder obtained by subtracting (i) the LIBOR Rate for the Interest Period
from (ii) the rate obtained by dividing the LIBOR Rate by a percentage equal to
100% minus the LIBOR Rate Reserve Percentage for such Interest Period. This
additional interest shall be payable on each date on which interest is payable.
The amount of additional interest shall be determined by each Lender, who shall
notify the Borrowers and Agent thereof and whose determination shall be
conclusive, absent manifest error.

2.6.4 Calculation of Interest. Interest for both Prime Rate Loans and LIBOR
Loans shall be computed on the basis of a 360-day year counting the actual
number of days elapsed. Interest shall accrue on the Business Day a Loan is
extended and shall accrue through the Business Day prior to the Business Day on
which it is repaid.

2.6.5 Default Rate. Notwithstanding the foregoing, upon the occurrence of a
Default and during the continuation of such Default, interest shall be charged
at the Default Rate, regardless of whether Lenders have elected to exercise any
other remedies available to Lenders, including, without limitation, acceleration
of the maturity of the outstanding principal of the Revolving Credit Loan. All
such interest shall be paid without demand on the Interest Payment Dates
applicable to Prime Rate Loans.

2.6.6 Payment of Interest. Interest for Prime Rate Loans and LIBOR Loans shall
be due and payable in arrears, without notice, on each Interest Payment Date.

2.6.7 Usury Savings Provision. It is the intention of the parties that all
charges under or in connection with this Agreement and the Obligations, however
denominated, and including (without limitation) all interest, commitment fees,
late charges and loan charges, shall be limited to the Maximum Lawful Amount.
Such charges hereunder shall be characterized and all provisions of the Credit
Documents shall be construed as to uphold the validity of charges provided for
therein to the fullest possible extent. Additionally, all charges hereunder
shall be spread over the full permitted term of the Obligations for the purpose
of determining the effective rate thereof to the fullest possible extent,
without regard to prepayment of or the right to prepay the Obligations. If for
any reason whatsoever, however, any charges paid or contracted to be paid in
respect of the Obligations shall exceed the Maximum Lawful Amount, then, without
any specific action by Lenders, Agent or the Borrowers, the obligation to pay
such interest and/or other charges shall be reduced to the Maximum Lawful Amount
in effect from time to time and any amounts collected by Lenders that exceed the
Maximum Lawful Amount shall be applied to the reduction of the principal balance
of the Obligations and/or refunded to the Borrowers so that at no time shall the
interest or loan charges paid or payable in respect of the Obligations exceed
the Maximum Lawful Amount. This provision shall control every other provision
herein and in any and all other agreements and instruments now existing or
hereafter arising between the Borrowers and Lenders with respect to the
Obligations.

2.7.     Alternate Rate of Interest if LIBOR Unavailable. In the event, and on
each occasion, that on the date of commencement of any Interest Period for a
LIBOR Loan, a Lender shall have determined (i) that dollar deposits in the
amount of the requested principal amount of such LIBOR Loan are not generally
available in the London Interbank Market; (ii) that the rate at which such
dollar deposits are being offered will not adequately and fairly reflect the
cost to such Lender of making or maintaining such LIBOR Loan during such
Interest Period; or (iii) that reasonable means do not exist for ascertaining
the LIBOR Rate, such Lender shall, as soon as practicable thereafter, give
written or telephonic notice of such determination to the Borrowers. In the
event of any such determination, any request by the Borrowers for a LIBOR Loan
under this Agreement shall, until the circumstances giving rise to such notice
no longer exist, be deemed to be a request for a Prime Rate Loan. Each
determination by such Lender hereunder shall be conclusive absent manifest
error.

2.8.     Change in Circumstances.

2.8.1 Imposition of Requirements. Notwithstanding any other provision herein, if
after the date of this Agreement any change in applicable Laws or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) shall change the basis of taxation of payments to a Lender under
any LIBOR Loan made by the Lender or any other fees or amounts payable hereunder
(other than taxes imposed on the overall net income, gross receipts or added
value of a Lender by the country in which the Lender is located, or by the
jurisdiction in which a Lender has its principal office, or by any political
subdivision or taxing authority therein), or shall impose, modify or deem
applicable any reserve requirement, special deposit, insurance charge (including
FDIC insurance on LIBOR Liabilities) or similar requirement against assets of,
deposits with or for the account of, or credit extended by, a Lender or shall
impose on a Lender or the London Interbank Market any other condition affecting
this Agreement or LIBOR Loans made by a Lender, and the result of any of the
foregoing shall be to increase the cost to the Lender of making or maintaining
its LIBOR Loan or to reduce the amount of any sum received or receivable by a
Lender hereunder (whether of principal, interest or otherwise) in respect
thereof by an amount deemed by the affected Lender to be material, then the
Borrowers will pay to such Lender such additional amount or amounts as will
compensate the Lender for such additional costs of reduction.

2.8.2 Other Changes. If either (i) the introduction of, or any change in, or in
the interpretation of, any United States or foreign Law; or (ii) compliance with
any directive, guidelines or request from any central bank or other United
States or foreign Governmental Authority (whether or not having the force of
law) promulgated or made after the date hereof, affects or would affect the
amount of capital required or expected to be maintained by a Lender (or any
lending office of a Lender) or any corporation directly or indirectly owning or
controlling a Lender (or any lending office of a Lender) based upon the
existence of this Agreement, and the Lender shall have determined that such
introduction, change or compliance has or would have the effect of reducing the
rate of return on the Lender’s capital or on the capital of such owning or
controlling corporation as a consequence of its obligations hereunder (including
its commitment) to a level below that which the Lender or such owning or
controlling corporation could have achieved but for such introduction, change or
compliance (after taking into account that Lender’s policies or the policies of
such owning or controlling corporation, as the case may be, regarding capital
adequacy) by an amount deemed by the Lender (in its sole discretion) to be
material, then, from time to time, the Borrowers shall pay to the Lender such
additional amount or amounts as will compensate the Lender for such reduction
attributable to making, funding and maintaining its commitment and Loans
hereunder.

2.8.3 Computation of Amounts. A certificate of a Lender setting forth the basis
and method of computation of such amount or amounts specified in Section 2.11
hereof as shall be necessary to compensate the Lender (or its participating
banks) as specified above, as the case may be, shall be delivered to the
Borrowers and shall be conclusive absent manifest error; provided however, that
the Borrowers shall be responsible for compliance herewith and the payment of
increased costs only to the extent that (i) any change in Laws giving rise to
increased costs occurs after the date of this Agreement; and (ii) the Lender
gives notice of the change giving rise to increased costs within one hundred
eighty (180) Business Days after the Lender has, or with reasonable diligence
should have had, knowledge of the change, or else Lender can only collect costs
from and after the date of the notice. Subject to the foregoing, the Borrowers
shall pay the affected Lender the amount shown as due on any such certificate
within ten (10) Business Days after their receipt of such certificate.

2.8.4 No Duty to Contest. The protection of this Section 2.8 shall be available
to a Lender regardless of any possible contention of invalidity or
inapplicability of the Law or condition that shall have been imposed. Should a
Lender assess any charge to the Borrowers under this Section 2.8, and provided
that the Borrowers pay the assessment to the Lender, the Borrowers may
thereafter undertake, at the Borrowers’ expense any contest of the matters
giving rise to the charge that may, in the opinion of the Borrowers’ independent
counsel issued to the affected Lender, and concurred in by counsel to the
Lender, have a reasonable chance of success, provided further that the contest
would not require the assertion of any position contrary to a position taken by
the Lender generally with taxing authorities or any other involved parties and
that there does not exist any other circumstance that would disadvantage the
Lender in the event of such contest, as the affected Lender may determine in its
discretion. The affected Lender shall offer reasonable participation to the
Borrowers’ for the purpose of enabling the Borrowers to pursue the contest of
such issue, with all expenses, including fees and expenses of the affected
Lender’s counsel, to be paid by the Borrowers.

2.8.5 Replacement Lender. Notwithstanding anything to the contrary contained
herein or in any other Credit Document, upon the occurrence of any event that
obligates the Borrowers to pay any amount under Section 2.8 with respect to any
Lender, the Borrowers shall have the right, if no Default or Unmatured Default
then exists or will exist immediately after giving effect to the respective
replacement, to replace such Lender (the “Replaced Lender”) by designating
another Lender or an eligible assignee under Section 9.2 (such Lender or
eligible assignee being herein called a “Replacement Lender”) to which such
Replaced Lender shall assign, in accordance with Section 9.2 and without
recourse to or warranty by, or expense to, such Replaced Lender, all of the
rights and obligations of such Replaced Lender hereunder and, upon such
assignment, such Replaced Lender shall no longer be a party hereto or have any
rights hereunder (except for such rights as survive repayment of the Loans), and
such Replacement Lender shall succeed to the rights and obligations of such
Replaced Lender hereunder. The Borrowers shall pay to such Replaced Lender in
same day funds on the date of replacement all interest, fees and other amounts
then due and owing such Replaced Lender by the Borrowers hereunder to and
including the date of replacement, including, without limitation, costs incurred
under Section 2.8. Notwithstanding anything to the contrary set forth herein or
implied above, no Lender shall be obligated hereunder to become a Replacement
Lender.

2.9.     Change in Legality of LIBOR Loans. Notwithstanding anything to the
contrary herein contained, if any change in any Law or in interpretation thereof
by any Governmental Authority charged with the administration or interpretation
thereof shall make it unlawful for a Lender to make or maintain any LIBOR Loan
or to give effect to its obligations as contemplated hereby, then, by written
notice to the Borrowers, the Lender may (i) declare that LIBOR Loans will not
thereafter be made by the Lender hereunder, whereupon the Borrowers shall be
prohibited from requesting LIBOR Loans from the Lender hereunder unless such
declaration is subsequently withdrawn; and (ii) require that all outstanding
LIBOR Loans made by it be converted to Prime Rate Loans, in which event (a) all
such LIBOR Loans shall be automatically converted to Prime Rate Loans (but
without imposition of any additional charge that would normally become due under
Section 2.8 hereof) as of the effective date of such notice, and (b) all
payments and prepayments of principal that would otherwise have been applied to
repay the converted LIBOR Loans shall instead be applied to repay the Prime Rate
Loans resulting from the conversion of such LIBOR Loans. For purposes of this
Section 2.9, a notice to the Borrowers by the Lender pursuant to (a) above shall
be effective, if lawful, on the last day of the then current Interest Period; in
all other cases, such notice shall be effective on the date of receipt by the
Borrowers.

2.10.     Principal Repayment. All remaining principal outstanding under the
Revolving Credit Loan shall become due on the Termination Date or the earlier
acceleration of the Revolving Credit Loan in accordance with the terms of this
Agreement. During the continuance of any Default, all prepayments shall be
applied, first, to the Swingline Loans, and second, after payment in full of the
Swingline Loans, to the Revolving Credit Loans. In the absence of a Default,
voluntary prepayments pursuant to this Agreement shall be applied as the
Borrowers determine. Revolving Credit Loans and Swingline Loans prepaid pursuant
to this Agreement may be reborrowed, subject to the terms and conditions of this
Agreement. Each prepayment of the Revolving Credit Loans made pursuant to this
Agreement shall be applied to reduce the aggregate outstanding principal amount
of the Revolving Credit Loans, ratably among the Lenders holding Revolving
Credit Loans in proportion to the principal amount held by each.

2.11.     Prepayment of LIBOR Loans.

2.11.1 Notice of LIBOR Loan Prepayment. A Borrower may, upon three (3) Business
Days’ prior written notice to Agent, and upon payment of all applicable premiums
set forth in Section 2.11.3 hereof, prepay any outstanding LIBOR Loans prior to
any Interest Payment Date for such LIBOR Loans, in whole or in part. Each notice
of prepayment of any LIBOR Loan shall specify the date and amount of such
prepayment and shall be irrevocable.

2.11.2 Amount of LIBOR Loan Prepayment. Each partial prepayment of any LIBOR
Loan shall be in an aggregate principal amount which is the lesser of (i) the
then outstanding principal balance of the one or more LIBOR Loans to be prepaid,
or (ii) Three Million and No/100 Dollars ($3,000,000.00) or an integral multiple
thereof. Interest on the amount prepaid accrued to the prepayment date shall be
paid on such date.

2.11.3 LIBOR Loan Prepayment Premium. Upon prepayment of any LIBOR Loan on a
date other than the relevant Interest Payment Date for such borrowing, a
Borrower shall pay to Lenders, in addition to all other payments then due and
owing Lenders, premiums which shall be equal to an amount, if any, reasonably
determined by Agent to be the difference between the rate of interest then
applicable to the relevant LIBOR Loan and the yield Lenders would receive upon
reinvestment of so much of the relevant LIBOR Loans as is prepaid for the
remainder of the term of the relevant LIBOR Loan or Loans. Anything in this
Section 2.11.3 to the contrary notwithstanding, the premiums payable upon any
such prepayment shall not exceed the amount, if any, determined by Agent to be
the difference between the rate of interest then applicable to the relevant
LIBOR Loan and the yield that Lenders could receive upon reinvestment in the
“Floor Reinvestment” of so much of the relevant LIBOR Loan as is prepaid for the
remainder of the term of the relevant LIBOR Loan. For purposes hereof, “Floor
Reinvestment” means an investment for the time period from the date of such
prepayment to the end of the relevant Interest Period applicable to such LIBOR
Loan at an interest rate per annum equal to the federal funds “offered” rate as
published in the Wall Street Journal on the date of such prepayment. All
determinations, estimates, assumptions, allocations and the like required for
the determination of such premiums shall be made by Agent in good faith and
shall be presumed correct absent manifest error.

2.12.     Prepayment of Prime Rate Loans. A Borrower may at any time prepay any
outstanding Prime Rate Loans prior to the Termination Date in whole or in part
without premium or penalty on one (1) Business Day’s notice in a minimum amount
of $500,000 or any incremental multiple of $100,000.

2.13.     Fixed Commitment Fees. Upon the execution of this Agreement, the
Borrowers shall pay commitment fees to AmSouth and the other Lenders, in the
amounts previously agreed to by the Borrowers and the Lenders. These commitment
fees are not refundable or proratable.

2.14.     Periodic Facility Fee. The Borrowers shall pay to Agent for
distribution to Lenders Pro Rata a facility fee determined by applying the
Applicable Facility Fee to the total Revolving Credit Commitment. The facility
fee shall be paid in arrears on the first day of each January, April, July and
October, commencing on October 1, 2004 and shall be computed on the basis of a
360-day year counting the actual number of days elapsed. This facility fee is
not refundable or proratable.

2.15.     Agent’s Fee. On the Closing Date, and on each subsequent anniversary
thereof excepting only an anniversary corresponding to the Termination Date, the
Borrowers shall pay to Agent, for its own account, a fee in such amount as shall
be agreed to from time to time.

2.16.     Letters of Credit. Subject to the terms and conditions of this
Agreement, Lenders’ respective Revolving Credit Commitments may be utilized,
upon the request of PLC, on behalf of the Borrowers, for the issuance by the
Agent of letters of credit (the “Letters of Credit”) for the account of
Borrowers for uses that would be permitted for the Revolving Credit Loans;
provided that in no event shall (i) the aggregate amount of all stated and
undrawn amounts under Letters of Credit (the “Letter of Credit Liabilities”),
together with the sum of the aggregate principal amount of the Loans advanced
under the Revolving Credit Loan and the Swingline Loan, exceed the amount stated
in Section 2.1 hereof, (ii) the initial face amount of any Letter of Credit be
less than $5,000,000 and (iii) there be more than eight (8) Letters of Credit
outstanding at any one time. No Letter of Credit shall have an expiry date later
than the fifth Business Day prior to the Termination Date. The following
additional provisions shall apply to Letters of Credit:

2.16.1 Procedure for Issuance. Borrowers shall give Agent at least three (3)
Business Days’ irrevocable prior notice (effective upon receipt) specifying the
Business Day each Letter of Credit is to be issued and describing in reasonable
detail the proposed terms of such Letter of Credit (including its beneficiary)
and the nature of the transactions or obligations proposed to be supported. The
Agent shall issue the Letter of Credit as reasonably requested by the Borrowers
and in compliance with applicable law and will make available to the beneficiary
thereof the original of such Letter of Credit, as directed by PLC. PLC shall be
the account party for each Letter of Credit, including Letters of Credit
issuable to a beneficiary having a claim or potential claim against a Subsidiary
of PLC.

2.16.2 Participation Among Lenders. On each day during the period commencing
with the issuance by the Agent of any Letter of Credit and until such Letter of
Credit shall have expired or been terminated or, if drawn upon, until the
resulting obligations of reimbursement (the “Reimbursement Obligations”) have
been satisfied in full by Borrowers (whether by a borrowing under this Agreement
or otherwise), the Revolving Credit Commitment of each Lender shall be deemed to
be utilized for all purposes of this Agreement (including, but not limited to,
the calculation of availability) in an amount equal to such Lender’s Pro Rata
Share of the Letter of Credit Liabilities associated with such Letter of Credit.
Each Lender (other than the Agent) agrees that, upon the issuance of any Letter
of Credit, it shall automatically be deemed to have acquired a participation in
the Agent’s liability under such Letter of Credit in an amount equal to such
Lender’s Pro Rata Share of such liability, and each Lender (other than the
Agent) thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Agent to pay and discharge when due, its Pro Rata Share of the Agent’s liability
under such Letter of Credit.

2.16.3 Reimbursement Obligation. Upon receipt from the beneficiary of any Letter
of Credit of any demand for payment under such Letter of Credit, the Agent shall
promptly notify PLC of the amount to be paid by the Agent as a result of such
demand and the date on which payment is to be made by the Agent to such
beneficiary in respect of such demand. Borrowers hereby unconditionally agree to
pay and reimburse the Agent and the other Lenders Pro Rata with respect to the
amount of each demand for payment under such Letter of Credit at or prior to the
date on which payment is to be made by the Agent to the beneficiary under such
Letter of Credit, without presentment, demand, protest or other formalities of
any kind. Any amounts not so paid or borrowed as set forth in Section 2.16.4
below shall bear interest at the rate(s) specified in the documents relating to
the issuance of the Letter of Credit (the “Letter of Credit Documents”) or, if
higher, at the rate(s) specified on the Notes (including the Default Rate, if
applicable).

2.16.4 Means of Reimbursement. Forthwith upon its receipt of a notice referred
to in Section 2.16.3 hereof, PLC shall advise the Agent whether or not PLC, on
behalf of Borrowers, intends to obtain a Loan to finance its obligation to
reimburse the Agent for the amount of the related demand for payment and, if it
does, submit a notice of such borrowing as provided in this Agreement. In the
event that PLC fails to so advise the Agent, and if PLC fails to reimburse the
Agent for a demand for payment under a Letter of Credit by the date of such
payment, the Agent shall give each Lender prompt notice of the amount of the
demand for payment, specifying such Lender’s Pro Rata Share of the amount of the
related demand for payment, and Borrowers shall be deemed in default hereunder
for breaching Section 2.16.3 above.

2.16.5 Payments by Lenders. Each Lender (other than the Agent) shall pay to the
Agent in Dollars and in immediately available funds, such Lender’s Pro Rata
Share of any payment under a Letter of Credit upon notice by the Agent to such
Lender requesting such payment and specifying such amount as provided in Section
2.16.4. Each such Lender’s obligation to make such payments to the Agent under
this Section 2.16.5, and the Agent’s right to receive the same, shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the failure of any other Lender to make its payment under
this Section 2.16.5, the financial condition of Borrowers, the existence of any
Unmatured Default or Event of Default or the termination of the Revolving Credit
Commitments. Each such payment to the Agent shall be made without any offset,
abatement, withholding or reduction whatsoever; provided, nothing contained in
the foregoing shall limit the Agent’s liability for its gross negligence or
willful misconduct in improperly honoring a draft drawn under a Letter of
Credit.

2.16.6 Settlement Among Lenders. Upon the making of each payment by a Lender to
the Agent pursuant to Section 2.16.5 above in respect of any Letter of Credit,
such Lender shall, automatically and without any further action on the part of
the Agent or such Lender, acquire (i) a participation in any amount equal to
such payment in the Reimbursement Obligation owing to the Agent by Borrowers
under this Agreement and under the Letter of Credit Documents relating to such
Letter of Credit and (ii) a participation in a percentage equal to such Lender’s
Pro Rata Share in any interest or other amounts payable by Borrowers under such
Letter of Credit Documents and the other Credit Documents in respect of such
Reimbursement Obligation. Upon receipt by the Agent from or for the account of
Borrowers of any payment in respect of any Reimbursement Obligation or any such
interest or other amount (including by way of set-off or application of proceeds
of any collateral security) the Agent shall promptly pay to each Lender who
shall have previously assumed a participation in such payment under clause (ii)
above, such Lender’s Pro Rata Share of such payment, each such payment by the
Agent to be made in the same money and funds in which received by the Agent. In
the event any payment received by the Agent and so paid to Lenders is rescinded
or must otherwise be returned by the Agent, each Lender shall, upon the request
of the Agent, repay to the Agent the amount of such payment paid to such Lender,
with interest at the rate specified in Section 2.16.10.

2.16.7 Letter of Credit Fee. Borrowers shall pay to the Agent for the account of
each Lender a letter of credit fee in respect of each Letter of Credit on the
daily average undrawn face amount of such Letter of Credit for the period from
and including the date of issuance of such Letter of Credit to and including the
date such Letter of Credit is drawn in full, expires or is terminated (such fee
to be non-refundable, to be paid in arrears on the first day of each calendar
quarter and on the Termination Date and to be calculated, for any day, after
giving effect any payments made under such Letter of Credit on such day) in an
amount equal to the Applicable LIBOR Rate Margin(s) in effect during the
relevant period. In addition, for each Letter of Credit that is issued (and all
renewals thereof), the Borrowers agree to pay to the Agent in advance, for its
sole account (x) documentary and processing charges in connection with the
issuance or renewal of and draws under Letters of Credit in accordance with the
Agent’s standard schedule for such charges as in effect from time to time and
(y) an issuance or renewal fee, as the case may be, on the stated amount of the
Letter of Credit being issued or renewed in an amount agreed upon by the
Borrowers and the Agent. Such fee shall be payable in advance on the date of
issuance or renewal, as the case may be. All calculations of Letter of Credit
fees shall be based on a 360-day year counting the actual number of elapsed
days.

2.16.8 Letter of Credit Information. Upon the request of any Lender from time to
time, the Agent shall deliver any information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.

2.16.9 Conditions Relating to Letters of Credit. The issuance by the Agent of
each Letter of Credit shall be subject, in addition to the conditions precedent
set forth in Article III hereof (as though the issuance of the Letter of Credit
were the making of a Loan), to the conditions precedent that (i) such Letter of
Credit shall be in such form, contain such terms and support such transactions
as shall be satisfactory to the Agent consistent with its then current practices
and procedures with respect to letters of credit of the same type,
(ii) Borrowers shall have executed and delivered such applications, agreements
and other instruments relating to such Letter of Credit as the Agent shall have
reasonably requested consistent with its then current practices and procedures
with respect to letters of credit of the same type and (iii) Borrowers shall
have specified the portion of the Letter of Credit to be issued for the account
of PLICO (if any); provided that in the event of any conflict between any such
application, agreement or other instrument and the provisions of this Agreement,
the provisions of this Agreement shall control.

2.16.10 Payments Among Lenders. In the event that any Lender fails to pay any
amount required to be paid pursuant to this Section 2.16 when due, such Lender
shall pay interest to the Agent on such amount from and including such due date
to but excluding the date such payment is made (i) during the period from and
including such due date to but excluding the date three Business Days
thereafter, at a rate per annum equal to the federal funds rate (as in effect
from time to time as determined by the Agent) and (ii) thereafter, at a rate per
annum equal to the Prime Rate plus 2.0%.

2.16.11 Modifications. The issuance by the Agent of any modification or
supplement to any Letter of Credit shall be subject to the same conditions
applicable under this Section 2.16 to the issuance of new Letters of Credit, and
no such modification or supplement shall be issued unless either (x) the
respective Letter of Credit as affected by such action would have complied with
such conditions had it originally been issued in such modified or supplemented
form or (y) each Lender shall have consented to such modification or supplement.

2.16.12 Absolute Obligations of Borrowers. The obligations of Borrowers under
this Agreement in respect of any Letter of Credit and under any other agreement
or instrument relating to any Letter of Credit shall be unconditional and
absolute and shall not be affected, modified or impaired, upon the happening at
any time or from time to time of any of the following, whether or not with
notice to or the consent of Borrowers:

2.16.12 (a) the compromise, settlement, release, modification, amendment
(whether material or otherwise) or termination of any or all of the obligations,
conditions, covenants or agreements of any Person in respect of any of the
Credit Documents;

2.16.12 (b) the occurrence, or the failure by Agent, any Lender or any other
Person to give notice to Borrowers of the occurrence, of any Event of Default or
any default under any of the Credit Documents;

2.16.12 (c) the waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements of any Person contained in any
of the Credit Documents;

2.16.12 (d) the extension of the time for performance of any other obligations,
covenants or agreements of any Person under or arising out of any of the Credit
Documents;

2.16.12 (e) the taking or the omission of any of the actions referred to in any
of the Credit Documents;

2.16.12 (f) any failure, omission or delay on the part of Agent, any Lender,
Borrowers or the beneficiary of any Letter of Credit to enforce, assert or
exercise any right, remedy, power or privilege conferred by this Agreement or
any of the Credit Documents;

2.16.12 (g) the voluntary or involuntary liquidation, dissolution, sale or other
disposition of all or substantially all the assets of, the marshaling of assets
and liabilities, receivership, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, arrangement, composition with creditors or
readjustment of, or other similar proceedings which affect, Borrowers or any
other party to any of the Credit Documents;

2.16.12 (h) any lack of validity or enforceability of this Agreement, any Letter
of Credit or any other Credit Document, or any allegation of invalidity or
unenforceability or any contest of such validity or enforceability;

2.16.12 (i) the existence of any claim, set-off, defense or other right which
Borrowers may have at any time against Agent, any Lender or any beneficiary or
any transferee of any Letter of Credit (or any persons or entities for whom the
Lender or any such beneficiary or transferee may be acting), or any other
Person, whether in connection with this Agreement or any of the other Credit
Documents or any of the transactions contemplated by any Credit Document;

2.16.12 (j) any statement in any certificate or any other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any such statement being untrue or inaccurate in
any respect whatsoever;

2.16.12 (k) the release or discharge by operation of law (to the extent
permitted thereby) of Borrowers from the performance or observance of any
obligation, covenant or agreement contained in any of the Credit Documents
pertaining to the Letters of Credit except for any such release or discharge
which results from the Agent’s gross negligence or willful misconduct;

2.16.12 (l) payment by the Agent under any Letter of Credit against presentation
of a demand or certificate which does not comply with the terms of such Letter
of Credit except for any such payment resulting from the Agent’s gross
negligence or willful misconduct; or

2.16.12 (m) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, provided the same shall not have constituted
gross negligence or willful misconduct of the Agent.

2.16.13 Indemnification. Without affecting Borrowers’ liability under any other
provision of this Agreement, Borrowers agree to indemnify each of the Agent and
Lenders and their respective affiliates, directors, officers, employees,
attorneys and agents from, and hold each of them harmless against, any and all
losses, liabilities, damages or expenses incurred by any of them in connection
with or by reason of any actual or threatened investigation, litigation or other
proceeding (including, in respect of the Agent, any such investigations,
litigation or other proceeding between the Agent and any Lender) relating to
(a) the execution and delivery of any Letter of Credit; (b) the use of the
proceeds of any drawing under any Letter of Credit; or (c) the transfer or
substitution of, or payment or failure to pay under, any Letter of Credit,
including the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding, but
excluding damages, losses, liabilities or expenses to the extent incurred by
reason of the willful misconduct or gross negligence of the Agent. It shall not
be a condition to any such indemnification that the Agent or any Lender shall be
a party to any such investigations, litigation or other proceeding. Nothing in
this Section 2.16.13 is intended to limit Borrowers’ payment obligations under
this Agreement.

2.16.14 Assumption of Risk. Borrowers assume all risks of the acts or omissions
of any beneficiary of any Letter of Credit with respect to the use of the Letter
of Credit. None of the Agent, any Lender nor any of their respective affiliates,
officers, directors, employees, attorneys or agents shall be liable or
responsible for: (a) the use which may be made of the Letter of Credit or for
any acts or omissions of any beneficiary of any Letter of Credit in connection
with such Letter of Credit; (b) the validity, sufficiency or genuineness of
documents presented to the Agent, or of any endorsement on such documents, even
if such documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged; (c) payment by the Agent against
presentation of documents which do not comply with the terms of any Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failure to make payment under any Letter of Credit; provided that
Borrowers shall have a claim against the Agent to the extent of damages (other
than any special or consequential damages) suffered by Borrowers which Borrowers
prove were caused by the Agent’s willful misconduct or gross negligence. In
furtherance and not in limitation of the foregoing, the Agent may accept
documents that appear on their face to be in order, without responsibility for
further investigation.

2.16.15 Reserves. The Borrowers acknowledge that the Agent will be required by
applicable rules and regulations of the Federal Reserve Board to maintain
reserves for its liability to honor draws made pursuant to a Letter of Credit
notwithstanding the obligation of the Lenders for a participation in such Letter
of Credit Liabilities. The Borrowers agree to reimburse the Agent promptly for
all additional costs incurred by reason of any Regulatory Change that the Agent
may hereafter incur solely by reason of its acting as issuer of the Letters of
Credit and its being required to reserve for such liability, it being understood
by the Borrowers that other interest and fees payable under this Agreement do
not include compensation of the Agent for such reserves. The Agent shall furnish
to the Borrowers, at the time of the Agent’s demand for payment of such
additional costs, the computation of such additional cost, which shall be
conclusive absent demonstrable error, provided that such computations are made
on a reasonable basis. The Borrowers shall pay to the Agent administrative and
other fees, if any, in connection with the Letters of Credit in such amounts and
at such times as the Agent and the Borrowers shall agree from time to time.

2.17.     Swingline Loans. The Swingline Lender hereby agrees to extend to the
Borrowers’ Swingline Loans in the aggregate amount not to exceed Ten Million and
No/100 Dollars ($10,000,000.00), on the following terms and conditions.

2.17.1 Use of Proceeds of Swingline Loans. The Borrowers may use the proceeds of
Swingline Loans for any purpose permitted for the proceeds of the Revolving
Credit Loan under Section 2.2 of this Agreement. Swingline Loans shall be
applied to reduce the amount of the Revolving Credit Loan.

2.17.2 Swingline Note. The Swingline Loans shall be evidenced by the Swingline
Note.

2.17.3 Funding of Swingline Loans Advanced Pursuant to Borrowing Notices.

2.17.3 (a) Applicability. Except for Swingline Loans made pursuant to Account
Agreements as provided in Section 2.17.4 hereof, the funding of Swingline Loans
shall be subject to this Section 2.17.3.

2.17.3 (b) Borrowing Notices. As long as the Borrowers meet the conditions for
funding stated in this Agreement, the Borrowers may submit requests for
Swingline Loans (“Swingline Borrowing Notices”) to the Swingline Lender. All
requests shall be made in writing (or by telephone, subject to such security
procedures as the Swingline Lender may require from time to time, provided that
all telephonic notices shall be confirmed by written Swingline Borrowing Notices
within one (1) Business Day) and shall specify the portion of the Swingline Loan
to be borrowed by PLICO (if any); the proposed date of the requested
disbursement and the aggregate amount of such disbursement. Each Swingline
Borrowing Notice shall irrevocably obligate the Borrowers to accept the
Swingline Loan requested thereby. Swingline Borrowing Notices shall be in such
form as the Swingline Lender may from time to time require.

2.17.3 (c) Funding of Swingline Loans. The Swingline Lender shall fund Swingline
Loans on the Business Day following the Business Day of the Swingline Lender’s
receipt of the Swingline Borrowing Notice. All funds shall be disbursed directly
into an account maintained by the Borrowers with the Swingline Lender. The
Borrowers agree that if the Swingline Lender elects to fund any requested
Swingline Loan(s) sooner after requested than is required hereunder, the
Swingline Lender may nevertheless use the entire response period allowed
hereunder upon receipt of any subsequent request, at its sole option.

2.17.4 Funding of Swingline Loans Advanced Pursuant to Cash Management Accounts.
The Borrowers may have in effect from time to time separate agreements with the
Swingline Lender or its affiliates (“Account Agreements”) establishing cash
management procedures that may involve the automatic disbursement of Swingline
Loans. The Account Agreements may be established using standardized forms that
do not address the specific circumstances of the Swingline Loan. All Swingline
Loans made pursuant to Account Agreements shall be deemed advanced on behalf of
PLC only. To resolve potential inconsistencies between this Agreement and
Account Agreements, the terms of this Agreement and of Account Agreements shall
relate to one another as follows:

2.17.4 (a) Funding and Payment Procedures Controlled by Account Agreements. The
Account Agreements shall control this Agreement as to (i) Section 2.17.3 hereof
regarding funding procedures, and (ii) Interest Payment Dates, to the extent
that an Account Agreement may provide for such payment more frequently than
otherwise required under this Agreement.

2.17.4 (b) Certain Provisions Controlled by this Agreement. Notwithstanding any
provision of an Account Agreement to the contrary, except as provided above in
Section 2.17.4(a) hereof, the provisions of this Agreement shall control any
Account Agreement to the extent that an Account Agreement may be inconsistent
with this Agreement.

2.17.4 (c) Continuing Warranty Under Account Agreements. Because Account
Agreements may provide for the making of Swingline Loans without formal draw
requests from the Borrowers, the Borrowers agree that the Borrowers’ warranty
under Section 2.17.5 hereof as to the satisfaction of all conditions to the
right to receive Swingline Loans shall be a continuing one during any period
that such an Account Agreement may be in effect. Therefore, any Swingline Loans
funded by the Swingline Lender pursuant to an Account Agreement after the
failure of a condition stated in Article III hereof shall be deemed made upon
the affirmative misrepresentation of the Borrowers unless the Swingline Lender
has received written notice of and waived the failed condition in writing.

2.17.5 Implied Representations Upon Request for Swingline Loan. Upon making any
request for a Swingline Loan, the Borrowers shall be deemed to have warranted to
the Swingline Lender that all conditions to funding are satisfied as of the
submission of the request to the Swingline Lender.

2.17.6 Advance Not Waiver. The Swingline Lender’s making of any Swingline Loan
that it is not obligated to make under any provision of Article III hereof or
any other provision hereof shall not be construed as a waiver of the Swingline
Lender’s right to withhold future Swingline Loans, notify Agent of a Default, or
otherwise demand strict compliance with this Agreement.

2.17.7 Interest. Interest shall be charged and paid on each Swingline Loan as
follows:

2.17.7 (a) Rate of Interest. Interest shall accrue on Swingline Loans at an
annual rate equal to the Prime Rate, said rate to change contemporaneously with
any change in the Prime Rate.

2.17.7 (b) Calculation of Interest. Interest shall be computed on the basis of a
360-day year counting the actual number of days elapsed.

2.17.7 (c) Payment of Interest. Interest shall be due and payable in arrears
without notice on each Interest Payment Date.

2.17.7 (d) Default Rate. Notwithstanding the foregoing, upon the occurrence of a
Default and during the continuation of such Default until it is cured or waived,
interest shall be charged at the Default Rate, regardless of whether the
Swingline Lender has elected to exercise any other remedies available to it,
including, without limitation, acceleration of the maturity of the outstanding
principal of the Swingline Loans. All such interest shall be paid at the time of
and as a condition precedent to the curing of any such Default to the extent any
right to cure is given in this Agreement.

2.17.7 (e) Usury Savings Provision. It is the intention of the parties that all
charges under or in connection with this Agreement and the Obligations, however
denominated, and including (without limitation) all interest, commitment fees,
late charges and loan charges, shall be limited to the Maximum Lawful Amount.
Such charges hereunder shall be characterized and all provisions of the Credit
Documents shall be construed as to uphold the validity of charges provided for
therein. If for any reason whatsoever, however, any charges paid or contracted
to be paid in respect of the Swingline Loans shall exceed the Maximum Lawful
Amount, then, ipso facto the obligation to pay such interest and/or other
charges shall be reduced to the Maximum Lawful Amount in effect from time to
time, and any amounts collected by Lender that exceed the Maximum Lawful Amount
shall be applied to the reduction of the principal balance of the Swingline
Loans and/or refunded to the Borrowers so that at no time shall the interest or
loan charges paid or payable in respect of the Swingline Loans exceed the
Maximum Lawful Amount. This provision shall control every other provision herein
and in any and all other agreements and instruments now existing or hereafter
arising between the Borrowers and the Swingline Lender with respect to the
Swingline Loans.

2.17.8 Repayment of Principal. All remaining principal, interest and expenses
outstanding under the Swingline Loans shall become due in full on the
Termination Date or the earlier acceleration of the Revolving Credit Loan in
accordance with the terms of this Agreement. A Borrower may at any time prepay
the interest or principal on any outstanding Swingline Loans in whole or in part
without premium or penalty.

2.17.9 Procedures Among Lenders Upon Default. Upon the occurrence of a Default,
Lenders shall acquire participation interests in the outstanding Swingline Loans
as necessary to cause each Lender to own a Pro Rata interest in the outstanding
Swingline Loans, pursuant to such documentation as Agent may deem necessary. The
obligation of each Lender to acquire such a participation interest shall be
unconditional and, without limiting the foregoing, shall remain in effect
irrespective of (i) the occurrence of any Default or Unmatured Default, (ii) the
financial condition of the Borrowers, the Agent, the Swingline Lender or any
other Lender or (iii) the termination or cancellation of the Revolving Credit
Commitments (provided that such Swingline Loan was made prior to the date of
such termination or cancellation). The Swingline Loans shall thereafter be
administered by Lenders and Agent as though the Swingline Loans were amounts
outstanding under the Revolving Credit Loan. Additionally, to this end, upon the
occurrence and continuation of a Default, Agent may, in its discretion, and
without the Borrowers’ consent, cause an advance to be made under the Revolving
Credit Loan sufficient to repay the outstanding Swingline Loans, even if a
Default is then outstanding.

2.18.     Withholding Tax Exemption. Each Lender that is not incorporated or
organized under the laws of the United States of America, or a state thereof,
shall, on or before the date such Lender becomes a party to this Agreement,
deliver to each of the Borrowers and the Agent two duly completed copies of
United States Internal Revenue Service Form W 8BEN, W 8ECI or W 8IMY, certifying
that such Lender is entitled to receive payments under this Agreement and such
Lender’s Revolving Credit Note without deduction or withholding of any United
States federal income taxes. Each Lender that so delivers a Form W 8BEN, W 8ECI
or W 8IMY further undertakes to deliver to each of the Borrowers and the Agent
two additional copies of such form (or a successor form) on or before the date
that such form expires, becomes obsolete or otherwise is required to be
resubmitted as a condition to obtaining an exemption from a required withholding
or deduction of United States federal income tax or after the occurrence of any
event requiring a change in the most recent forms so delivered by it, and such
amendments thereto or extensions or renewals thereof as may be reasonably
requested by the Borrowers or the Agent, in each case certifying that such
Lender is entitled to receive payments under this Agreement and such Lender’s
Revolving Credit Note without deduction or withholding of any United States
federal income taxes, unless an event (including without limitation any change
in treaty, law or regulation) has occurred after the Closing Date and prior to
the date on which any such delivery would otherwise be required that renders all
such forms inapplicable or that would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender promptly advises
the Borrowers and the Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax. Each Lender
that is incorporated or organized under the laws of the United States of America
or a state thereof shall, within ten (10) days following the date such Lender
becomes a party to this Agreement, deliver to the Borrowers and the Agent two
duly completed copies of United States Internal Revenue Service Form W-9,
certifying that such Lender is a United States person for United States federal
income tax purposes. Each Lender further undertakes to deliver to the Borrowers
and the Agent two additional copies of such form (or a successor form) on or
before the date that such form expires, becomes obsolete or otherwise becomes
ineffective.

2.19.     Maximum PLICO Liability Amount. Notwithstanding anything to the
contrary set forth elsewhere in this Agreement or any Credit Document, the
liability of PLICO to the Lenders under this Agreement and the other Credit
Documents shall be several and not joint with the liability of PLC under this
Agreement and the other Credit Documents and shall not exceed the aggregate
amount of the Loans (including principal, interest, fees and expenses) received,
used by, or the portion of Letters of Credit issued for the account of PLICO in
accordance with the provisions of Section 2.5.1 (in the case of Revolving Credit
Loans), Section 2.16 (in the case of Letters of Credit) or Section 2.17.3 (in
the case of Swingline Loans); provided, however PLC shall be liable for the full
amount of the Obligations (including those portions of Loans received or used by
PLICO and the portion of Letters of Credit issued for the account of PLICO)
without limitation. If there is any doubt or uncertainty as to the Borrower for
whose benefit a Loan has been received or used, such Loan shall be deemed to
have been received by and used by or for the benefit of PLC. If there is any
doubt or uncertainty as to the Borrower for whose benefit a Letter of Credit has
been issued, such Letter of Credit shall be deemed to have been issued for the
account of PLC and such Letter of Credit Liabilities attributable to such Letter
of Credit shall be attributed to PLC.

ARTICLE III

CONDITIONS PRECEDENT

  3.1. Initial Advance. The Lenders shall not be required to make the initial
Advance hereunder and the Agent shall not issue any Letters of Credit unless the
Borrowers have furnished to the Agent, with sufficient copies for the Lenders:


  (i) A certificate of good standing from the Secretary of State of Delaware and
certificate of existence from the Secretary of State of Alabama with respect to
PLC and a certificate of good standing from the Secretary of State of Tennessee
with respect to PLICO.


  (ii) Copies, certified by the Secretary or an Assistant Secretary of the
Borrowers, of their certificates of incorporation, together with all amendments
thereto, and by-laws and Board of Directors’ resolutions (and resolutions of
other bodies, if any are deemed necessary by counsel for any Lender) authorizing
the execution of the Credit Documents.


  (iii) An incumbency certificate, executed by the Secretary or any Assistant
Secretary of the Borrowers, which shall identify by name and title and bear the
signature of the officers of the Borrowers authorized to sign the Credit
Documents and to make borrowings hereunder, upon which certificate the Agent and
the Lenders shall be entitled to rely until informed in writing by the Borrowers
of any change.


  (iv) A certificate, signed by the Chief Financial Officer or the Chief
Accounting Officer of the Borrowers, stating that on the initial Borrowing Date
no Default or Unmatured Default has occurred and is continuing.


  (v) A written opinion of the Borrowers’ counsel, addressed to the Lenders in
form and substance satisfactory to the Agent.


  (vi) Revolving Credit Notes payable to the order of each of the Lenders and
the Swingline Note.


  (vii) Written money transfer instructions, in a form required by the Agent,
addressed to the Agent and signed by an Authorized Officer, together with such
other related money transfer authorizations as the Agent may have reasonably
requested.


  (viii) A duly completed compliance certificate as of March 31, 2004, in
substantially the form of Exhibit 3.1(viii) hereto.


  (ix) Such other documents as any Lender or its counsel may have reasonably
requested.


  3.2. Each Loan. The Lenders shall not be required to make or continue any
Loan, unless on the applicable borrowing date or date of continuation:


  (i) There exists no Default or Unmatured Default.


  (ii) The representations and warranties contained in Article IV (other than
Section 4.5) are true and correct as of such borrowing date or date of
continuation.


        Each Borrowing Notice with respect to each such Loan shall constitute a
representation and warranty by the Borrowers that the conditions contained in
Section 3.2(i) and (ii) have been satisfied. Any Lender may require a duly
completed compliance certificate in substantially the form of Exhibit 3.1(viii)
hereto as a condition to making or continuing a Loan.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

        The Borrowers represent and warrant to the Lenders and the Agent that:

4.1.     Corporate Existence and Standing. Each of the Borrowers and its
Significant Subsidiaries is a corporation duly incorporated, validly existing
and in good standing under the laws of its jurisdiction of incorporation and has
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted.

4.2.     Authorization and Validity. The Borrowers have the corporate power and
authority and legal right to execute and deliver the Credit Documents and to
perform their obligations thereunder. The execution and delivery by the
Borrowers of the Credit Documents and the performance of their obligations
thereunder have been duly authorized by proper corporate proceedings, and the
Credit Documents constitute legal, valid and binding obligations of the
Borrowers enforceable against the Borrowers in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

4.3.     No Conflict; Government Consent. Neither the execution and delivery by
the Borrowers of the Credit Documents, nor the consummation of the transactions
provided for therein, nor compliance with the provisions thereof, will violate
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Borrowers or any of their Significant Subsidiaries or the
Borrowers’ or any of their Significant Subsidiaries’ certificate or articles of
incorporation or by-laws or the provisions of any indenture, instrument or
agreement to which the Borrowers or any of their Significant Subsidiaries are
parties or are subject, or by which they, or their Property, are bound, or
conflict with or constitute a default thereunder, or result in the creation or
imposition of any Lien in, of or on the Property of the Borrowers or any of
their Significant Subsidiaries pursuant to the terms of any such indenture,
instrument or agreement, other than such violations, conflicts or defaults
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize, or is
required in connection with the execution, delivery and performance of, or the
legality, validity, binding effect or enforceability of, any of the Credit
Documents, except such as would not have a Material Adverse Effect.

4.4.     Financial Statements. The March 31, 2004, consolidated financial
statements of PLC and its Subsidiaries heretofore delivered to the Lenders were
prepared in accordance with generally accepted accounting principles in effect
on the date such statements were prepared and fairly present the consolidated
financial condition and operations of PLC and its Subsidiaries at such date and
the consolidated results of their operations for the period then ended. The
December 31, 2003 consolidated financial statements of PLICO and its
Subsidiaries heretofore delivered to the Lenders were prepared in accordance
with GAAP in effect on the date such statements were prepared and fairly present
the consolidated financial condition and operations of PLICO and its
Subsidiaries at such date and the consolidated results of the operations of
PLICO and its Subsidiaries for the period then ended.

4.5.     Material Adverse Change. Since March 31, 2004, there has been no change
in the business, Property, prospects, condition (financial or otherwise) or
results of operations of the Borrowers and their Significant Subsidiaries which
would have a Material Adverse Effect.

4.6.     Taxes. The Borrowers and their Significant Subsidiaries have filed all
United States federal tax returns and all other tax returns required to be filed
and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrowers or any of their Significant Subsidiaries,
except such taxes, if any, as are being contested in good faith and as to which,
in the good faith judgment of the Borrowers, adequate reserves have been
provided. The United States income tax returns of the Borrowers and their
Significant Subsidiaries have been audited by the Internal Revenue Service
through the fiscal year ended December 31, 1997. No tax liens have been filed
with respect to any such taxes. The charges, accruals and reserves on the books
of the Borrowers and their Significant Subsidiaries with respect to any taxes or
other governmental charges are adequate in the good faith judgment of the
Borrowers.

4.7.     Litigation and Guaranteed Obligations. Except as disclosed on Exhibit
4.7 hereto, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their officers,
threatened in writing against or affecting the Borrowers or any of their
Significant Subsidiaries which could reasonably be expected to have a Material
Adverse Effect. The Borrowers have no material Guaranteed Obligations not
provided for or disclosed in the financial statements referred to in Section
4.4.

4.8.     List of Significant Subsidiaries. Exhibit 4.8 hereto contains an
accurate list of all of the now existing Significant Subsidiaries of the
Borrowers, setting forth their respective jurisdictions of incorporation and the
percentage of their respective capital stock owned by the Borrowers or other
Subsidiaries. All the issued and outstanding shares of capital stock of such
Significant Subsidiaries have been duly authorized and issued and are fully paid
and non-assessable.

4.9.     ERISA. Each Plan complies in all material respects with all applicable
requirements of law and regulations, and no ERISA Event has occurred or is
reasonably expected to occur with respect to any Plan. No Insufficiency exists
with respect to any Plan. Neither PLC nor any ERISA Affiliate is required to
contribute to or has ever had a liability to a Multiemployer Plan.

4.10.     Accuracy of Information. No information, exhibit or report furnished
by the Borrowers or any of their Significant Subsidiaries to the Agent or any
Lender in connection with the negotiation of, or compliance with, the Credit
Documents contained any material misstatement of fact or purposely omitted to
state a material fact.

4.11.     Regulation U. Margin stock (as defined in Regulation U) constitutes
less than 25% of those assets of the Borrowers and their Significant
Subsidiaries that are subject to any limitation on sale, pledge or other
restriction hereunder.

4.12.     Material Agreements. Neither the Borrowers nor any Significant
Subsidiary is a party to any agreement or instrument or subject to any charter
or other corporate restriction that could reasonably be expected to have a
Material Adverse Effect. Neither the Borrowers nor any Significant Subsidiary is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement to which it is a
party, which default could reasonably be expected to have a Material Adverse
Effect. Neither the Borrowers nor any Significant Subsidiary is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any agreement or instrument evidencing or governing
Indebtedness.

4.13.     Compliance With Laws. The Borrowers and their Significant Subsidiaries
have complied with all applicable statutes, rules, regulations, orders and
restrictions of any Governmental Authority, having jurisdiction over the conduct
of their respective businesses or the ownership of their respective Property,
except where the failure so to comply could not reasonably be expected to have a
Material Adverse Effect. Neither the Borrowers nor any Significant Subsidiary
has received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable federal, state and local
environmental, health and safety statutes and regulations or the subject of any
federal or state investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.

4.14.     Investment Company Act. Neither the Borrowers nor any Significant
Subsidiary thereof is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

4.15.     Public Utility Holding Company Act. Neither the Borrowers nor any
Significant Subsidiary is a “holding company” or a “subsidiary company” of a
“holding company”, or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company”, within the meaning of the Public Utility
Holding Company Act of 1935, as amended.

4.16.     Insurance Licenses. Each Significant Insurance Subsidiary holds active
Licenses, and is authorized to transact insurance business, in each jurisdiction
wherein it transacts any insurance business. No such License is the subject of a
proceeding for suspension or revocation, there is no sustainable basis for such
suspension or revocation, and to the Borrowers’ knowledge no such suspension or
revocation has been threatened by any Governmental Authority.

4.17.     Ownership of Properties. On the Closing Date, the Borrowers and their
Significant Subsidiaries have beneficial ownership of the property and assets
reflected in the financial statements referred to in Section 4.4 as owned by
them, free of all Liens other than Permitted Liens.

ARTICLE V

COVENANTS

        During the term of this Agreement, unless the Lenders shall otherwise
consent in writing:

  5.1. Financial Reporting. PLC will maintain, for itself and each Consolidated
Subsidiary, a system of accounting established and administered in accordance
with GAAP and (where applicable) SAP, and furnish to the Lenders:


  (i) Within 95 days after the close of each of its fiscal years, an unqualified
audit report certified by independent certified public accountants, acceptable
to the Lenders, prepared in accordance with GAAP on a consolidated and
consolidating basis (consolidating statements need not be certified by such
accountants) for itself and the Consolidated Subsidiaries, including balance
sheets as of the end of such period, related profit and loss and reconciliation
of surplus statements, and a statement of cash flows (solely with respect to the
consolidated statements), accompanied by a certificate of said accountants that,
in the course of their examination necessary for their certification of the
foregoing, they have obtained no knowledge of any Default or Unmatured Default,
or if, in the opinion of such accountants, any Default or Unmatured Default
shall exist, stating the nature and status thereof.


  (ii) Within 50 days after the close of each quarterly period of each of its
fiscal years, for itself and the Consolidated Subsidiaries, consolidated and
consolidating unaudited balance sheets as at the close of each such period and
consolidated and consolidating profit and loss statements and a consolidated
statement of cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified by its Chief Financial Officer or Chief
Accounting Officer.


  (iii) Together with the financial statements required hereunder, a compliance
certificate in substantially the form of Exhibit 3.1(viii) hereto signed by the
Chief Financial Officer or Chief Accounting Officer of PLC showing the
calculations necessary to determine compliance with this Agreement and stating
that no Default or Unmatured Default exists, or if any Default or Unmatured
Default exists, stating the nature and status thereof.


  (iv) In the event an Insufficiency exists, within 270 days after the close of
each fiscal year, a statement of the Insufficiency with respect to each Plan,
certified as correct by an actuary enrolled under ERISA.


  (v) Promptly upon the request of any of the Lenders, copies of all the most
recent material reports and notices in connection with Plans that PLC or any
Significant Subsidiary is required to file under ERISA with the Internal Revenue
Service or the PBGC or the U.S. Department of Labor, or which PLC or any
Significant Subsidiary receives from such Governmental Authorities.


  (vi) As soon as possible and in any event within 10 days after receipt by the
Borrowers, a copy of (a) any notice or claim to the effect that the Borrowers or
any of their Significant Subsidiaries are or may be liable to any Person as a
result of the release by the Borrowers, any of their Significant Subsidiaries or
any other Person of any toxic or hazardous waste or substance into the
environment, and (b) any notice alleging any violation of any federal, state or
local environmental, health or safety law or regulation by the Borrowers or any
of their Significant Subsidiaries, which, in either case, could reasonably be
expected to have a Material Adverse Effect.


  (vii) Upon the earlier of (i) 15 days after the regulatory filing date or (ii)
90 days after the close of each fiscal year of each Significant Insurance
Subsidiary copies of the Annual Statement of each of the Significant Insurance
Subsidiaries prepared on the NAIC annual statement blanks (or such other form as
shall be required by the jurisdiction of incorporation of each such Significant
Insurance Subsidiary), all such statements to be prepared in accordance with SAP
consistently applied throughout the periods reflected therein; and within 15
days after the regulatory filing date, copies of such Annual Statements
certified by independent certified public accountants reasonably acceptable to
the Lenders if such certification is so required by any Governmental Authority.


  (viii) Promptly upon the filing thereof, copies of all Forms 10Q and 10K
(other than earnings press releases) that PLC or any Significant Subsidiary
files with the Securities and Exchange Commission and, upon request, any Forms A
and B that any Significant Insurance Subsidiary files with any insurance
commission or department or analogous Governmental Authority.


  (ix) Promptly upon the Borrowers’ receipt thereof, copies of reports, notices,
or claims prepared by or on behalf of any Governmental Authority with respect to
any adverse action or event that has resulted in the reduction by 10% or more in
the capital and surplus of any Significant Insurance Subsidiary.


  (x) Promptly and in any event within 10 days after learning thereof,
notification of any change after the Closing Date of any rating given (a) by S&P
with respect to PLC or any Consolidated Subsidiary or (b) by A.M. Best & Co.
with respect to any Significant Insurance Subsidiary.


  (xi) Such other information (including, without limitation, non-financial
information) as the Agent or any Lender may from time to time reasonably
request.


  5.2. Use of Proceeds. The Borrowers will, and will cause each Subsidiary to,
use the proceeds of the Loans as set forth in Section 2.2. The Borrowers will
not, nor will they permit any Subsidiary to, use any of the proceeds of the
Loans to purchase or carry any “margin stock” (as defined in Regulation U).


  5.3. Notice of Default. The Borrowers will give prompt notice in writing to
the Agent and the Lenders of (i) the occurrence of any Default or Unmatured
Default and of any other development, financial or otherwise, that could
reasonably be expected to have a Material Adverse Effect, (ii) the receipt of
any notice from any Governmental Authority of the expiration without renewal,
revocation or suspension of, or the institution of any proceedings to revoke or
suspend, any License now or hereafter held by any Significant Insurance
Subsidiary which is required to conduct insurance business in compliance with
all applicable laws and regulations, other than such expiration, revocation or
suspension or institution of such proceedings that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(iii) the receipt of any notice from any Governmental Authority of the
institution of any disciplinary proceedings against or with respect to any
Significant Insurance Subsidiary, or the issuance of any order, the taking of
any action or any request for an extraordinary audit for cause by any
Governmental Authority which is reasonably expected to have a Material Adverse
Effect or (iv) any judicial or administrative order limiting or controlling the
insurance business of any Significant Insurance Subsidiary (and not the
insurance industry generally) which has been issued or adopted and which could
reasonably be expected to have a Material Adverse Effect.


  5.4. Conduct of Business. The Borrowers will, and will cause each Significant
Subsidiary to, do all things necessary to remain duly incorporated, validly
existing and in good standing as a domestic corporation in its jurisdiction of
incorporation and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted except where such failure
to do so would not have a Material Adverse Effect. The Borrowers will cause each
Significant Insurance Subsidiary to (i) carry on or otherwise be associated with
the business of a licensed insurance carrier and (ii) do all things necessary to
renew, extend and continue in effect all Licenses that may at any time and from
time to time be necessary for such Significant Insurance Subsidiary to operate
its insurance business in compliance with all applicable laws and regulations;
provided, however, that any such Significant Insurance Subsidiary may withdraw
from one or more states as an admitted insurer or change the state of its
domicile, if such withdrawal or change is in the best interests of the Borrowers
and such Significant Insurance Subsidiary.


  5.5. Taxes. The Borrowers will, and will cause each Significant Subsidiary to,
pay when due all taxes, assessments and governmental charges and levies upon it
or its income, profits or Property, except where the failure to file has not had
and would not reasonably be expected to have, a Material Adverse Effect, and
except those that are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside.


  5.6. Insurance. The Borrowers will, and will cause each Significant Subsidiary
to, maintain with financially sound and reputable insurance companies insurance
on all or substantially all of its Property in such amounts and covering such
risks, and with such risk retention or self-insurance, as is consistent with
sound business practice for Persons in substantially the same industry as the
Borrowers or such Significant Subsidiary, and the Borrowers will furnish to any
Lender upon request full information as to the insurance carried and any
applicable risk retention or self-insurance.


  5.7. Compliance with Laws. The Borrowers will, and will cause each Significant
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, except
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect.


  5.8. Maintenance of Properties. The Borrowers will, and will cause each
Significant Subsidiary to, do all things necessary to maintain, preserve,
protect and keep its Property in good repair, working order and condition and
make all necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times, except where the failure to so maintain, preserve, protect and repair
could not reasonably be expected to have a Material Adverse Effect.


  5.9. Inspection. The Borrowers will, and will cause each Significant
Subsidiary to, permit the Lenders, by their respective representatives and
agents, to inspect any of the Property, corporate books and financial records of
the Borrowers and each Significant Subsidiary, to examine and make copies of the
books or accounts and other financial records of the Borrowers and each
Significant Subsidiary, and to discuss the affairs, finances and accounts of the
Borrowers and each Significant Subsidiary with, and to be advised as to the same
by, their respective officers at such reasonable times and intervals as the
Lenders may designate.


  5.10. Merger, Consolidation and Sale of Assets. The Borrowers will not, nor
will they permit any Significant Subsidiary to, merge or consolidate with or
into, or sell, lease or otherwise transfer all or any Substantial Portion of its
assets to any other Person, except that (a) either Borrower or a Significant
Subsidiary may merge with another Person if (i) such Person was organized under
the laws of the United States of America or one of its states, (ii) either
Borrower or a Significant Subsidiary is the corporation surviving such merger
(provided that in a merger of either Borrower and a Significant Subsidiary, such
Borrower shall be the corporation surviving such merger) and (iii) immediately
after giving effect to such merger, no Default shall have occurred and be
continuing and (b) Subsidiaries (other than PLICO) may merge with one another or
into either Borrower. The foregoing limitation on merger and consolidation and
the sale, lease or other transfer of assets shall not prohibit (i) sales of
investment assets in the ordinary course of business and (ii) during any fiscal
quarter, a merger, consolidation or any transfer of assets (in a single
transaction or a series of related transactions) unless the aggregate assets
that are the subject of such merger or consolidation or to be so transferred,
when combined with all other assets transferred (including as the result of a
merger or consolidation) during such fiscal quarter and the immediately
preceding 3 fiscal quarters, constituted more than 15% of Consolidated Total
Assets at the end of the most recent fiscal year.


  5.11. Liens. PLC will not, nor will it permit any Significant Subsidiary to,
create, incur or suffer to exist any Lien in, of or on any Property, except for
Permitted Liens.


  5.12. Adjusted Consolidated Net Worth. PLC will maintain at all times Adjusted
Consolidated Net Worth equal to not less than the sum of (i) $1,400,000,000 plus
(ii) 25% of the consolidated net income of PLC and its Subsidiaries as reflected
in the financial statements, if positive, earned after December 31, 2003,
through the last day of the most recent fiscal quarter for which statements were
delivered or required to have been delivered to the Lenders pursuant to Section
5.1, taken as one accounting period, minus (iii) PLC’s consolidated allowance
for potential future losses on investments at the end of such fiscal quarter.


  5.13. Ratio of Adjusted Consolidated Indebtedness to Consolidated
Capitalization. PLC will maintain at all times a ratio of Adjusted Consolidated
Indebtedness to Consolidated Capitalization of not more than 0.4 to 1.0.


  5.14. Total Adjusted Capital of PLICO. PLICO will maintain at all times Total
Adjusted Capital in an amount not less than 4.0 times PLICO’s Authorized Control
Level Risk-Based Capital. As used herein the terms “Total Adjusted Capital” and
“Authorized Control Level Risk-Based Capital” have the meanings attributed
thereto in the Risk-Based Capital (RBC) for Life and/or Health Insurers Model
Act adopted by the NAIC in December 2000, as the same may be modified,
supplemented or amended from time to time.


  5.15. Ratio of Unconsolidated Cash Inflow Available for Interest Expense to
Adjusted Consolidated Interest Expense. PLC will maintain, on a rolling four
quarter basis, a ratio of (i) Unconsolidated Cash Inflow Available for Interest
Expense to (ii) Adjusted Consolidated Interest Expense of not less than 2.0 to
1.0.


  5.16. Affiliates. PLC will not, and will not permit any Significant Subsidiary
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make payments or transfer to, any
Affiliate (other than a Wholly-Owned Subsidiary) except (i) any such
transactions, payments or transfers with or to such Affiliates as are made in
the ordinary course of business and pursuant to the reasonable requirements of
PLC’s or such Significant Subsidiary’s business and upon fair and reasonable
terms no less favorable to PLC’s or such Significant Subsidiary than PLC or such
Significant Subsidiary would obtain in a comparable arms-length transaction and
(ii) any such other transactions, payments or transfers with or to such
Affiliates as could not reasonably be expected to have a Material Adverse
Effect.


  5.17. Compliance with ERISA. The Borrowers will not (i) terminate, or permit
any ERISA Affiliate to terminate, any Plan so as to result in any material (in
the opinion of the Lenders) liability of the Borrowers or an ERISA Affiliate to
the PBGC; (ii) permit to exist any occurrence of any Reportable Event (as
defined in Title IV of ERISA), or any other event or condition, that presents a
material (in the opinion of the Lenders) risk of such a termination by the PBGC
of any Plan so as to result in any material (in the opinion of the Lenders)
liability of the Borrowers or any ERISA Affiliate to the PBGC; (iii) be an
“employer” (as defined in Section 3(5) of ERISA), or permit any ERISA Affiliate
to be an “employer”, required to contribute to any Multiemployer Plan; or (iv)
fail to comply in all material respects with any laws or regulations applicable
to any Plan.


ARTICLE VI

DEFAULTS

        The occurrence of any one or more of the following events shall
constitute a Default:

6.1.     Any representation or warranty made or deemed made by or on behalf of
the Borrowers or any of their Subsidiaries to the Lenders or the Agent under or
in connection with this Agreement, any Loan or any certificate or written
information delivered in connection with this Agreement or any other Credit
Document shall be materially false on the date as of which made.

6.2.     Nonpayment of principal of any Loan when due, or nonpayment of interest
upon any Loan or of any facility fee or other Obligation under any of the Credit
Documents.

6.3.     The breach by the Borrowers of any of the terms or provisions of
Section 5.2, 5.10, 5.11, 5.12, 5.13 and 5.15.

6.4.     The breach by the Borrowers (other than a breach that constitutes a
Default under Section 6.1, 6.2 or 6.3) of any of the terms or provisions of this
Agreement, and the continuance of such breach for a period of 30 days after
there has been given, by registered or certified mail, to the Borrowers by the
Agent a written notice specifying such breach and requiring it to be remedied
and stating that such notice is a “notice of default” hereunder.

6.5.     Failure of the Borrowers or any of their Subsidiaries to pay when due
or within any applicable cure periods any Indebtedness, if the aggregate amount
of all such Indebtedness involved exceeds $15,000,000; or if any event or
condition shall occur that results in any Indebtedness of the Borrowers or any
Subsidiary being declared to be due and payable or required to be prepaid (other
than by a regularly scheduled payment or a payment made in the ordinary course
of business and pursuant to a contractual obligation) prior to the stated
maturity thereof, if the aggregate amount of all such Indebtedness involved
exceeds $15,000,000; or the Borrowers or any of PLC’s Subsidiaries shall not
pay, or admit in writing their inability to pay, their debts generally as they
become due.

6.6.     The Borrowers or any of their Significant Subsidiaries shall (i) have
an order for relief entered with respect to them under the Federal bankruptcy
laws as now or hereafter in effect, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
them or any Substantial Portion of their Property, (iv) institute any proceeding
seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate them bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of them or their debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such
proceeding, filed against them, (v) take any corporate action to authorize or
effect any of the foregoing actions set forth in this Section 6.6 or (vi) fail
to contest in good faith any appointment or proceeding described in Section 6.7.

6.7.     Without the application, approval or consent of the Borrowers or any of
their Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrowers or any of PLC’s Significant
Subsidiaries or any Substantial Portion of its Property, or a proceeding
described in Section 6.6(iv) shall be instituted against the Borrowers or any of
PLC’s Significant Subsidiaries, and such appointment continues undischarged or
such proceeding continues undismissed or unstayed for a period of 30 consecutive
days.

6.8.     Any Governmental Authority shall condemn, seize or otherwise
appropriate, or take custody or control of (each a “Condemnation”), all or any
portion of the Property of the Borrowers or any of PLC’s Significant
Subsidiaries which, when taken together with all other Property of the Borrowers
and PLC’s Significant Subsidiaries so condemned, seized, appropriated or taken
custody or control of, during the twelve-month period ending with the month in
which any such Condemnation occurs, constitutes a Substantial Portion.

6.9.     The Borrowers or any of PLC’s Subsidiaries shall fail within 45 days to
pay, bond or otherwise discharge any judgment or order for the payment of money
in excess of $15,000,000, which is not stayed on appeal or otherwise being
appropriately contested in good faith.

6.10.     (i) Any ERISA Event shall have occurred or (ii) the sum of the
aggregate Insufficiencies of all Plans shall exceed $15,000,000.

6.11.     Any Governmental Authority having jurisdiction shall prohibit or
further limit the payment or distribution by PLICO or any other Significant
Insurance Subsidiary to PLC of dividends, principal or interest payments or
management fees, if such prohibition or further limitation could reasonably be
expected to have a Material Adverse Effect.

6.12.     The Borrowers or any of PLC’s Subsidiaries shall be the subject of any
proceedings or investigation of any toxic or hazardous waste or substance into
the environment, or any violation of any federal, state or local environmental,
health or safety law or regulation, which, in either case, could reasonably be
expected to have a Material Adverse Effect.

6.13.     Any Change in Control shall occur.

6.14.     Any License of any Insurance Subsidiary held by such Insurance
Subsidiary on the Closing Date or acquired by such Insurance Subsidiary
thereafter, the loss of which would have, in the reasonable judgment of the
Lenders, a Material Adverse Effect (i) shall be revoked by a final
non-appealable order by the state that issued such License, or any action
(whether administrative or judicial) to revoke such License shall have been
commenced against such Insurance Subsidiary which shall not have been dismissed
or contested in good faith within 30 days of the commencement thereof, (ii)
shall be suspended by such state for a period in excess of 30 days or (iii)
shall not be reissued or renewed by such state upon the expiration thereof
following application for such reissuance or renewal by such Insurance
Subsidiary.

6.15.     A federal tax lien shall attach against the Borrowers or any
Subsidiary under Section 6323 of the Code or a lien of the PBGC shall be filed
against the Borrowers or any Subsidiary under Section 4068 of ERISA in an amount
that would have, in the reasonable judgment of the Lenders, a Material Adverse
Effect and in either case such lien shall remain undischarged for a period of 60
days after the attachment or filing, as the case may be.

ARTICLE VII

REMEDIES

        Upon the happening of any Default:

7.1.     Default Rate. Agent shall at the direction, or may with the consent, of
the Required Lenders declare the Obligations to thereafter bear interest at the
Default Rate until such Default is cured or no longer exists.

7.2.     Termination of Commitments. As provided in Article III hereof, Lenders
shall not be obligated to advance any additional Loans. Agent shall at the
direction, or may with the consent, of the Required Lenders terminate the
obligation of Lenders to advance any additional Loans.

7.3.     Letters of Credit. At the option of the Required Lenders, the Agent may
treat all then outstanding Letters of Credit as if drafts in the full amount
available to be drawn thereunder had been properly drawn thereunder and paid by
the Agent and the Borrowers had failed or refused to reimburse the Agent for the
amount so paid within the time permitted under this Agreement. The Borrowers
shall, promptly upon demand of the Agent, deposit in cash with the Agent an
amount equal to the amount of all Letter of Credit Liabilities then outstanding,
as collateral security for the repayment thereof, which deposit shall be held by
the Agent under the provisions of Section 10.22.

7.4.     Acceleration. Agent may, by written notice to the Borrowers, declare
the entire principal amount of all Obligations then outstanding, including
interest accrued thereon, to be immediately due and payable without presentment,
demand, protest, notice of protest, or dishonor or other notice of default of
any kind, all of which are hereby expressly waived.

7.5.     Setoff. Any Lender may, to the extent of the amount of the Obligations,
exercise its lien upon and right of setoff against any monies, items, credits,
deposits or instruments that such Lender may have in its possession and which
belong to the Borrowers or to any other person or entity liable for the payment
of any or all of the Obligations.

7.6.     Other Remedies. Lenders and Agent may exercise any right that they may
have under any other document evidencing or securing the Obligations or
otherwise available to Lenders or Agent at law or equity.

ARTICLE VIII

THE AGENT

8.1.     Appointment of Agent. Lenders hereby appoint Agent to act as specified
in this Article VIII. Agent’s duties hereunder are administrative and
ministerial in nature, and Agent’s capacity is that of an independent contractor
for Lenders. Agent is not a trustee or other fiduciary for Lenders, and Agent
has no duties whatsoever to Lenders except as expressly set forth in this
Agreement.

8.2.     Powers of Agent.

8.2.1 Administration of Loans. Except as otherwise provided in this Section 8.2,
Agent shall have the exclusive power and authority to (i) give all consents and
approvals, issue waivers and amendments, enforce the Credit Documents
(including, but not limited to, the power to enforce the Credit Documents in any
relevant case under the Bankruptcy Code) and otherwise take all actions
permitted of Agent under this Agreement or any other Credit Document, (ii) give
all consents and approvals, issue waivers and amendments, enforce the Credit
Documents (including, but not limited to, the power to enforce the Credit
Documents in any relevant case under the Bankruptcy Code) and otherwise take all
actions permitted of Lenders under this Agreement or any other Credit Document,
excepting only those matters that the Credit Documents specifically reserve for
the respective Lenders severally (such as the computation of LIBOR charges
unique to the circumstances of a given Lender), (iii) receive all payments,
notices and other deliveries and communications to be given Lenders or Agent
under this Agreement or any other Credit Document, and (iv) to perform such
actions as are incidental to any of the foregoing.

8.2.2 Matters Reserved to Required Lenders. Absent the prior approval of the
Required Lenders, Agent shall not waive or amend any provision of this Agreement
or any other Credit Document.

8.2.3 Matters Reserved to all Lenders. Absent the prior approval of all Lenders,
Agent shall not forgive any principal included in the Obligations; waive or
amend any interest rate applicable to the Obligations; waive or amend the
Termination Date; amend the expiry date of a Letter of Credit to any date beyond
the Termination Date; waive or amend the amount of any Lender’s Revolving Credit
Commitment; waive a Default arising from non-payment of any principal or
interest due on the Obligations; accelerate the maturity of the Obligations; or
amend the definitions of Pro Rata Share or Required Lenders.

8.3.     Duties of Agent.

8.3.1 Specific Duties of Agent: Standard of Care. Agent shall (i) remit to each
Lender, with reasonable promptness, the appropriate Pro Rata Share of payments
received or other amounts collected on account of the Obligations, (ii) forward
to Lenders, with reasonable promptness, counterparts or copies of Borrowing
Notices, financial reports and other information that may be delivered to Agent
by the Borrowers pursuant to the requirements of the Credit Documents, (iii)
notify Lenders of any Unmatured Default or Default known to Agent, in accordance
with Section 8.7 below, and (iv) otherwise administer the Loans through the
exercise of such of the powers granted herein as Agent deems appropriate from
time to time. Agent shall have no liability to Lenders for any action or
inaction relating to this Agreement or the other Credit Documents, except for
actual losses caused by its gross negligence or reckless or willful misconduct.

8.3.2 Limitations on Agent’s Duties. Agent shall not be obligated to take any
action hereunder or under any other Credit Document (i) if such action would, in
the opinion of Agent, be contrary to applicable law, this Agreement or the other
Credit Documents, (ii) if it shall not first be specifically indemnified to its
satisfaction against any and all liability and expense that may be incurred by
it by reason of taking or continuing to take any such action, (iii) if it would
likely subject Agent to a tax in any jurisdiction where it is not then subject
to a tax, (iv) if it would likely require Agent to qualify to do business in any
jurisdiction where it is not then so qualified, unless Agent receives security
or indemnity satisfactory to it against any tax or other liability in connection
with such qualification or resulting from the taking of such action in
connection therewith, or (v) if it would likely subject Agent to in personam
jurisdiction in any location where it is not then so subject.

8.3.3 Agent’s Right to Require Instructions in Performance of Duties. If Agent,
in its sole and absolute discretion, requests instructions from the Required
Lenders with respect to any act or action (including the failure to act) in
connection with this Agreement or any other Credit Document for which the
approval of the Required Lenders or all Lenders is not otherwise required, Agent
shall be entitled, at its option, to refrain from such action, or to continue
such inaction, unless and until Agent shall have received such instructions, and
Agent shall incur no liability by reason of so acting or refraining from action.
No Lender shall have any right of action whatsoever against Agent as a result of
Agent’s acting or refraining from acting hereunder or under any other Credit
Document in accordance with the instructions of the Required Lenders in such a
case.

8.3.4 Agent’s Reliance on Others in Performance of Duties. Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, statement, consent, certificate, telex, teletype or
facsimile message, order or other documentary, teletransmission or telephone
message believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person. Agent may consult with legal counsel
(including counsel for the Borrowers), accountants and other experts selected by
it with respect to all matters pertaining to this Agreement and the other Credit
Documents and its duties hereunder and thereunder and shall not be liable for
any action taken or omitted to be taken by it in good faith in accordance with
the advice of such counsel (including counsel for the Borrowers), accountants or
experts.

8.3.5 Sharing of Information. Except as otherwise expressly provided in this
Article VIII, Agent shall have no duty or responsibility, either initially or on
a continuing basis, to provide any Lender with any credit or other information
concerning the business, prospects, operations, properties, financial or other
condition or creditworthiness of the Borrowers or any other Person that may come
into its possession, whether before the making of the initial Loans or at any
time or times thereafter. All notices to be given to the Borrowers by a Lender
hereunder shall be concurrently given to Agent and all other Lenders.

8.4.     Indemnification of Agent. To the extent Agent is not reimbursed by or
on behalf of the Borrowers, and without limiting the obligation of the Borrowers
to do so, Lenders will reimburse and indemnify Agent, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including attorneys’ fees and expenses) or disbursements
of any kind or nature whatsoever that may at any time (including at any time
following the indefeasible repayment in full of the Loans) be imposed on,
incurred by or asserted against Agent in any way relating to or arising out of
this Agreement or any other Credit Document or the transactions contemplated
thereby or any action taken or omitted by Agent under or in connection with any
of the foregoing, and in particular will reimburse Agent for out-of-pocket
expenses promptly upon demand by Agent therefor; provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
finally determined by a court of competent jurisdiction and not subject to any
appeal or pursuant to arbitration to have resulted from Agent’s gross negligence
or reckless or willful misconduct. Agent may offset any amounts due Agent by any
Lender against obligations of Agent to that Lender.

8.5.     No Representations by Agent. Each Lender acknowledges that neither
Agent nor any of its officers, directors, employees, attorneys, accountants or
agents has made any representation or warranty to it regarding the Borrowers,
the Loans, or otherwise relating to this Agreement. Agent shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties herein or in any other Credit Document or in any
document, instrument, certificate or other writing delivered in connection
herewith or therewith or for the execution, effectiveness, genuineness,
validity, enforceability, perfection, priority or sufficiency of this Agreement
or any other Credit Document or the financial condition of the Borrowers or any
other Person, or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of the
Borrowers or any other Person or the existence or possible existence of any
Unmatured Default or Default.

8.6.     Independent Investigations by Lenders. Each Lender acknowledges that,
independently and without reliance upon Agent or any other Lender and based on
such documents and information as it has deemed and may deem appropriate, (i) it
has made its own appraisal of and investigation into the business, prospects,
operations, properties, financial and other condition and creditworthiness of
the Borrowers in connection with its decision to enter into this Agreement and
extend credit to Borrowers hereunder, and (ii) it will continue to make its own
credit analysis, appraisals and decisions in taking or not taking action
hereunder.

8.7.     Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Unmatured Default or Default, other than any
Unmatured Default or Default arising out of the failure to pay any principal,
interest, fees or other amounts payable to Agent for the account of Lenders,
unless Agent has received written notice from the Borrowers or a Lender
describing such Unmatured Default or Default and stating that such notice is a
“notice of default.” In the event that Agent receives such a notice, Agent shall
give notice thereof to Lenders as soon as reasonably practicable; provided,
however, that if any such notice has also been furnished to Lenders, Agent shall
have no obligation to notify Lenders with respect thereto. Each Lender shall
promptly give Agent such a notice upon its actual knowledge of an Unmatured
Default or a Default; provided, however, that the failure of any Lender to
deliver such notice in the absence of gross negligence or reckless or willful
misconduct shall not affect its rights hereunder or under the other Credit
Documents.

8.8.     Funding of Loans Pursuant to Borrowing Notices. Promptly following
receipt of notice from Agent that a Borrowing Notice has been submitted, and
provided that all conditions to funding are believed to have been satisfied,
each Lender shall transfer to a designated account with Agent that Lender’s Pro
Rata Share of the requested funding. The transfer of funds shall occur within
the time required for funding under this Agreement; provided, however, no Lender
shall be obligated to fund a LIBOR Loan earlier than three (3) Business Days
after its receipt of notice of the borrowing from Agent. Should any Lender fail
to timely fund its Pro Rata Share of a requested Loan, Agent may, but shall be
under no obligation whatsoever to, advance to the Borrowers the defaulted
Lender’s Pro Rata Share of the requested Loan. If such an advance is made, it
shall be deemed an advance by Agent for the account of the defaulting Lender and
shall bear interest at the rate applicable to the Loan funded by the advance,
payable on demand.

8.9.     Agent in its Individual Capacity. With respect to its Commitments, and
the Loans made by it, Agent shall have the same rights and powers under the
Credit Documents as any other Lender or holder of a Note and may exercise the
same as though it were not performing the duties specified herein; and the terms
“Lenders,” “Required Lenders,” and any similar terms shall, unless the context
clearly otherwise indicates, include Agent in its individual capacity as a
Lender. Agent may accept deposits from, lend money to and generally engage in
any kind of banking, trust, financial advisory or other business with the
Borrowers or any of their respective Affiliates as if it were not performing the
servicing duties specified herein, and may accept fees and other consideration
from the Borrowers for services in connection with this Agreement and otherwise
without having to disclose or account for the same to Lenders.

8.10.     Holders. Agent may deem and treat the payee of any Note as the holder
thereof and Lender hereunder for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof purportedly executed
by the payee, as the case may be, shall have been filed with Agent. Any request,
authority or consent of any Person that, at the time of making such request or
giving such authority or consent, is the holder of any Note according to Agent’s
information, shall be conclusive and binding on any subsequent holder,
transferee, assignee or endorsee, as the case may be, of such Note or of any
Note or Notes issued in exchange therefor.

8.11.     Successor Agent. Agent may resign at any time upon sixty (60) days’
prior written notice to the Borrowers and Lenders. Agent may be removed upon
Agent’s insolvency, liquidation or the appointment of a receiver for Agent, and
by action of the Required Lenders, at any time upon sixty (60) days’ prior
written notice to the Borrowers and Agent. Such resignation or removal, as the
case may be, shall take effect upon the appointment of a successor Agent as
provided herein. The Required Lenders will appoint from among Lenders a
successor Agent. If no successor Agent shall have been appointed within such
sixty (60) day period, Agent may appoint, after consulting with Lenders and the
Borrowers, a successor agent from among Lenders, who shall serve as Agent until
such time, if any, as the Required Lenders shall have appointed a successor
Agent as provided hereinabove. Upon the written acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents. After any
retiring Agent’s resignation as Agent, the provisions of this Article shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent.

8.12.     Sharing of Payments, etc. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, set-off, counterclaim or otherwise,
obtain payment with respect to the Obligations which results in its receiving
more than its Pro Rata Share of the aggregate payments with respect to all of
the Obligations, then (a) such Lender shall be deemed to have simultaneously
purchased from the other Lenders a share in the Obligations so that the amount
of the Obligations held by each of Lenders shall continue to equal their
respective Pro Rata Shares, and (b) such other adjustments shall be made from
time to time as shall be equitable to insure that Lenders share such payments
ratably. No Lender shall exercise its banker’s lien, set-off or other right to
accomplish such payment absent Agent’s prior consent.

8.13.     Payments Between Agent and Lenders. All payments by Agent to any
Lender, and all payments by any Lender to Agent, under the terms of this
Agreement shall be made by wire transfer in immediately available funds to the
receiving party’s address specified for notices in this Agreement. If any of
Lenders fail to pay when due any sum payable to Agent, then, except as otherwise
provided in Section 8.8 hereof, such sum shall bear interest until paid at the
interest rate per annum for overnight borrowing by the payee from the Federal
Reserve Bank for the period commencing on the date such payment was due and
ending on, but excluding, the date such payment is made.

8.14.     Bankruptcy Provisions. Should the Borrowers become parties to a case
under the Bankruptcy Code, each Lender shall be entitled to file its own claim,
to the extent such a filing may be necessary. Agent shall review each claim
before being filed by a Lender to assure that the claim is filed on a basis
consistent with Agent’s records and Agent’s legal positions taken pursuant to
this Agreement. Should the Borrowers become parties to a reorganization
proceeding under the Bankruptcy Code, each Lender shall be recognized as the
holder of a separate claim for the purpose of the approval or rejection of a
Plan under 11 U.S.C. § 1126, may freely vote such claim, and the provisions of
that Section shall control the other provisions of this Agreement that otherwise
require the consent of the Required Lenders or all Lenders in certain
circumstances. Agent shall continue to administer the Revolving Credit Loan on
behalf of Lenders, as they may be amended by any adopted Plan of Reorganization.

8.15.     Procedures for Notices and Approvals. All notices given among Lenders
and Agent with respect to this Agreement or the other Credit Documents shall be
given in the manner provided in this Agreement. Additionally, should Agent
request Lenders’ approval of any matter, each Lender shall respond in writing
within five (5) Business Days after the Business Day on which the request was
received.

8.16.     Amendments to Article VIII. No provision of this Article VIII may be
amended or waived absent the prior written consent of all Lenders and Agent. The
Borrowers’ approval shall not be required for the amendment or waiver of any
provision of this Article VIII; provided, however, the Borrowers’ written
consent shall be required for any amendment of this Article VIII that would
eliminate the position of Agent.

ARTICLE IX

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATION

9.1.     Successors and Assigns. The terms and provision of the Credit Documents
shall be binding upon and inure to the benefit of the Borrowers and the Lenders
and their respective successors and assigns, except that (i) the Borrowers shall
not have the right to assign their rights or obligations under the Credit
Documents, and (ii) any assignment by any Lender must be made in compliance with
Section 9.2. Notwithstanding clause (ii) of the immediately preceding sentence,
any Lender may at any time, without the consent of the Borrowers or the Agent,
but with concurrent notice to the Borrowers and the Agent, assign all or any
portion of its rights under this Agreement and its Note to (a) a Federal Reserve
Bank; provided, however, that no such assignment shall release the transferor
Lender from its obligations hereunder, or (b) such Person that, immediately
prior to such assignment, was a Lender; provided however that such person has an
office located in the United States of America and is acting through such office
with respect to this Agreement. The Agent may treat the payee of any Note as the
owner thereof for all purposes hereof unless and until such payee complies with
Section 9.2, in the case of an assignment thereof, or, in the case of any other
transfer, a written notice of the transfer is filed with the Agent. Any assignee
or transferee of a Note agrees by acceptance thereof to be bound by all the
terms and provisions of the Credit Documents. Any request, authority or consent
of any Person, who at the time of making such request or giving such authority
or consent is the holder of any Note, shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

9.2.     Participations and Assignments.

    (a)        Lenders may, from time to time, in their sole discretion, and
with concurrent notice to the Borrowers, sell participations in any credit
subject hereto to such other investors or financial institutions as it may
elect. Lenders and Agent may from time to time disclose to any participant or
prospective participant such information as they may have regarding the
financial condition. operations, and prospects of the Borrowers, which
participant agrees to keep such information confidential.

    (b)        At any time after the Closing Date each Lender may, with the
prior consent of the Agent and the Borrowers (so long as no Default or Unmatured
Default exists), which consent shall not be unreasonably withheld, assign to one
or more banks or financial institutions all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Note payable
to its order); provided, that (i) each such assignment shall be of a constant,
and not a varying, percentage of all of the assigning Lender’s rights and
obligations under this Agreement, (ii) for each assignment involving the
issuance and transfer of Notes, the assigning Lender shall execute an Assignment
and Acceptance and the Borrowers hereby consent to execute a replacement Note or
Notes to give effect to the assignment, (iii) the minimum commitment which shall
be assigned is $5,000,000 and (iv) such assignee has an office located in the
United States of America and is acting through such office with respect to this
Agreement. Upon such execution, delivery, approval and acceptance, from and
after the effective date specified in each Assignment and Acceptance (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder or under such Note or Notes have been assigned or
negotiated to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder, as fully as if such assignee had been named
as a Lender in this Agreement, and of a holder of such Note or Notes, and (y)
the assignor shall, to the extent that rights and obligations hereunder or under
such Note or Notes have been assigned or negotiated by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its future
obligations under this Agreement. No assignee shall have the right to make any
further assignment of its rights and obligations pursuant to this Agreement. Any
Lender that makes an assignment (other than an assignment to an existing Lender
or an Affiliate of a Lender) shall pay to the Agent a one-time administrative
fee of $3,500, which fee shall not be reimbursed by the Borrowers.

    (c)        By executing and delivering an Assignment and Acceptance, the
Lender-assignor and the assignee thereunder confirm to and agree with each other
and the other parties hereto as follows: (i) the assignment made under such
Assignment and Acceptance is made under such Assignment and Acceptance without
recourse; (ii) such assignor makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or any
other person or the performance or observance by the Borrowers or any other
person of any of its obligations under any Credit Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of all
financial statements delivered pursuant to this Agreement, and such other Credit
Documents and other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon the
Agent, the assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement, the Note and the other
Credit Documents as are delegated to the Agent by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto; and (vi) such
assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender and a holder of such Note.

    (d)        The Agent shall maintain at its address referred to herein a copy
of each Assignment and Acceptance delivered to and accepted by it.

    (e)        Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender, the Agent shall give prompt notice thereof to the Borrowers.

ARTICLE X

GENERAL PROVISIONS

10.1.     Notices. All communications relating to this Agreement or any of the
other Credit Documents shall be in writing and shall effective when be delivered
by mail, overnight courier, special courier, facsimile or otherwise to the
following addresses:

      If to the Borrowers:

      2801 Highway 280 South
      Birmingham, Alabama 35223
      Facsimile:    (205) 268-3642
      Attention:    Lance Black

      With a Copy To:

      2801 Highway 280 South
      Birmingham, Alabama 35223
      Facsimile:    (205) 268-3597
      Attention:    Barrie B. Stokes, Esq.,
                        Legal Department

      If to AmSouth or Agent:

      1900 Fifth Avenue North
      Upper Lobby, AmSouth Center
      Birmingham, Alabama 35203
      Facsimile:   (205) 801-0157
      Attention:    David A. Simmons

      With a Copy To:

      Maynard, Cooper & Gale, P.C.
      1901 6th Avenue North
      2400 AmSouth/Harbert Plaza
      Birmingham, Alabama 35203-2618
      Facsimile:    (205) 254-1999
      Attention:    J. Kris Lowry, Esq.


        If to the other Lenders, at the address set forth on the signature pages
attached hereto. Any party may change its address for receipt of notice by
written direction to the other parties hereto.

10.2.     Renewal, Extension, or Rearrangement. All provisions of this Agreement
relating to Obligations shall apply with equal force and effect to each and all
promissory notes executed hereafter which in whole or in part represent a
renewal, extension for any period, increase, or rearrangement of any part of the
Obligations originally represented by any part of such other Obligations.

10.3.     Application of Payments. Amounts received with respect to the
Obligations shall be applied (i) first, to any expenses due Lenders or Agent,
(ii) second, to accrued and unpaid interest under any of the Obligations, (iii)
third, to reduce the unpaid principal portion of the Obligations (other than
those arising from Hedge Agreements) in such manner as determined by Agent, and
(iv) fourth, to any Obligations arising under Hedge Agreements (apportioned pro
rata among them if more than one).

10.4.     Counterparts. This Agreement may be executed in counterparts with all
signatures or by counterpart signature pages, and it shall not be necessary that
the signatures of all parties be contained on any one counterpart. Each
counterpart shall be deemed an original, but all of them together shall
constitute one and the same instrument.

10.5.     Negotiated Document. This Agreement and the other Credit Documents
have been negotiated by the parties with full benefit of counsel and should not
be construed against any party as author.

10.6.     Consent to Jurisdiction: Exclusive Venue. The Borrowers hereby
irrevocably consent to the jurisdiction of the United States District Court for
the Northern District of Alabama and of all Alabama state courts sitting in
Jefferson County, Alabama, for the purpose of any litigation to which Lenders or
Agent may be a party and which concerns this Agreement or the Obligations. It is
further agreed that venue for any such action shall lie exclusively with courts
sitting in Jefferson County, Alabama, unless Lenders and Agent agree to the
contrary in writing.

10.7.     Not Partners: No Third Party Beneficiaries. The relationship of
Lenders and the Borrowers is that of lenders and borrowers only, and neither is
a fiduciary, partner or joint venturer of the other for any purpose. This
Agreement has been executed for the sole benefit of Lenders, and no third party
is authorized to rely upon Lenders’ rights or duties hereunder.

10.8.     No Reliance on Lenders’ Analysis. The Borrowers acknowledge and
represent that, in connection with the Obligations, the Borrowers have not
relied upon any financial projection, budget, assessment or other analysis by
Lenders or Agent upon any representation by Lenders as to the risks, benefits or
prospects of Borrowers’ business activities or present or future capital needs
incidental thereto, all such considerations having been examined fully and
independently by the Borrowers.

10.9.     No Marshaling of Assets. Lenders and Agent may proceed against
collateral securing the Obligations and against parties liable therefor in such
order as they may elect, and neither the Borrowers nor any surety or guarantor
for the Borrowers nor any creditor of the Borrowers shall be entitled to require
Lenders or Agent to marshal assets. The benefit of any rule of law or equity to
the contrary is hereby expressly waived.

10.10.     Business Days. If any payment date under the Obligations falls on a
day that is not a Business Day, or if the last day of any notice period falls on
such a day, the payment shall be due and the notice period shall end on the next
following Business Day.

10.11.     Standard of Care: Limitation of Damages. Lenders and Agent shall be
liable to the Borrowers only for matters arising from this Agreement or
otherwise related to the Obligations resulting from such Lender’s or Agent’s
gross negligence or reckless or willful misconduct, and liability for all other
matters is hereby waived. Lenders and Agent shall not in any event be liable to
the Borrowers for special or consequential damages arising from this Agreement
or otherwise related to the Obligations.

10.12.     Incorporation of Schedules. All Schedules and Exhibits referred to in
this Agreement are incorporated herein by this reference.

10.13.     Indulgence Not Waiver. Lenders’ or Agent’s indulgence in the
existence of a default hereunder or any other departure from the terms of this
Agreement shall not prejudice Lenders’ or Agent’s rights to declare a default or
otherwise demand strict compliance with this Agreement.

10.14.     Cumulative Remedies. The remedies provided Lenders and Agent in this
Agreement are not exclusive of any other remedies that may be available to
Lenders and Agent under any other document or at law or equity.

10.15.     Amendment and Waiver in Writing. No provision of this Agreement can
be amended or waived, except by a statement in writing signed by the party or
parties against whom enforcement of the amendment or waiver is sought. Waivers
and amendments may be executed by Agent on behalf of Lenders, subject to the
requirements of Article VIII hereof requiring the consent of some or all of
Lenders under certain circumstances.

10.16.     Entire Agreement. This Agreement and the other written agreements
among the Borrowers, Lenders and Agent represent the entire agreement between
the parties concerning the subject matter hereof, and all oral discussions and
prior agreements are merged herein. Provided, if there is a conflict between
this Agreement and any other document executed contemporaneously herewith with
respect to the Obligations, the provisions in this Agreement shall control.

10.17.     Severability. Should any provision of this Agreement be declared
invalid or unenforceable for any reason, the remaining provisions hereof shall
remain in full effect.

10.18.     Time of Essence. Time is of the essence of this Agreement, and all
dates and time periods specified herein shall be strictly observed.

10.19.     Applicable Law. The validity, construction and enforcement of this
Agreement and all other documents executed with respect to the Obligations shall
be determined according to the laws of Alabama applicable to contracts executed
and performed entirely within that state.

10.20.     Captions Not Controlling. Captions and headings have been included in
this Agreement for the convenience of the parties, and shall not be construed as
affecting the content of the respective Sections.

10.21.     Facsimile Signatures. This Agreement may be executed by facsimile
signatures, and shall be effective when Agent has received telecopy
transmissions of the signature pages executed by all parties hereto; provided,
however, that all parties shall deliver original executed documents to Agent
promptly following the execution hereof.

10.22.     Termination. The termination of this Agreement shall not affect any
rights of the Borrowers, the Lenders or the Agent or any obligation of the
Borrowers, the Lenders or the Agent, arising prior to the effective date of such
termination, and the provisions hereof shall continue to be fully operative
until all transactions entered into or rights created or obligations incurred
prior to such termination have been fully disposed of, concluded or liquidated
and the Obligations arising prior to or after such termination have been
irrevocably paid in full. The rights granted to the Agent for the benefit of the
Lenders hereunder and under the other Credit Documents shall continue in full
force and effect, notwithstanding the termination of this Agreement, until all
of the Obligations have been paid in full after the termination hereof or the
Borrowers have furnished the Lenders with an indemnification satisfactory to the
Lenders with respect thereto. All representations, warranties, covenants,
waivers and agreements contained herein shall survive termination hereof until
payment in full of the Obligations unless otherwise provided herein.
Notwithstanding the foregoing, if after receipt of any payment of all or any
part of the Obligations, the Agent or the Lenders are for any reason compelled
to surrender such payment to any Person because such payment is determined to be
void or voidable as a preference, impermissible setoff, a diversion of trust
funds or for any other reason, this Agreement shall continue in full force and
the Borrowers shall be liable to, and shall indemnify and hold the Agent and the
Lenders harmless for, the amount of such payment surrendered until the Agent and
the Lenders shall have been finally and irrevocably paid in full. The provisions
of the foregoing sentence shall be and remain effective notwithstanding any
contrary action which may have been taken by the Agent or the Lenders in
reliance upon such payment, and any such contrary action so taken shall be
without prejudice to the Agent’s or the Lenders’ rights under this Agreement and
shall be deemed to have been conditioned upon such payment having become final
and irrevocable. If on any date on which the Borrowers wish to pay the
Obligations in full and terminate this Agreement, there are any outstanding
Letters of Credit, the Borrowers shall, unless otherwise agreed by the Required
Lenders in their sole discretion, make a cash prepayment to the Agent on such
date in an amount equal to the then-outstanding Letter of Credit Liabilities,
and the Agent shall hold such prepayment in an interest-bearing cash collateral
account in the name and under the sole control of the Agent (which account shall
bear interest at the Agent’s then-current rate for such accounts) as security
for the Reimbursement Obligations and other Letter of Credit obligations. To the
extent allowed by law, such account shall not constitute an asset of the
Borrowers, or any of them, subject to their rights therein under this Section
10.22. The Agent shall from time to time debit such account for the payment of
the Letter of Credit Liabilities as the same become due and payable and shall
promptly refund any excess funds (including interest) held in said account to
the Borrowers if and when no Letter of Credit Liabilities remain outstanding
hereunder and all of the Obligations have been paid in full. The Borrowers shall
remain liable for any Obligations in excess of the amounts paid from such
account.

10.23.     Waiver of Jury Trial. THE BORROWERS, THE AGENT AND THE LENDERS HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE LENDERS, THE AGENT OR THE BORROWERS OR ANY OF THEM. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDERS’ AND THE AGENT’S ENTERING
INTO THIS AGREEMENT.

10.24.     Agreement Amends and Restates Original Credit Agreement. The Original
Credit Agreement is amended and restated in its entirety by this Agreement. The
proceeds of the Loans made on the Closing Date under this Agreement shall repay
the Loans under the Original Credit Agreement. The promissory notes held by the
Lenders to evidence the indebtedness owing by PLC to the Lenders under the
Original Credit Agreement shall be retained by the Lenders in their files until
this Agreement is terminated.

[signatures on following pages]

        IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agent have
executed this Agreement.


                                                     PROTECTIVE LIFE CORPORATION


                                                     By:________________________

                                                     Print Name:________________

                                                     Title:_____________________


                                                     PROTECTIVE LIFE INSURANCE COMPANY


                                                     By:________________________

                                                     Print Name:________________

                                                     Title:_____________________




                                                              2801 Highway 280 South
                                                              Birmingham, Alabama 35223



                  Revolving
                  Credit Commitment


                  $55,000,000.00                     AMSOUTH BANK




                                                     By:________________________

                                                     Print Name:________________

                                                     Title:_____________________


                                                              Post Office Box 11007
                                                              Birmingham, Alabama 35288

                                                     Attention: Mr. David A. Simmons
                                                     Senior Vice President
                                                     Telephone Number: (205) 326-5924
                                                     Facsimile: (205) 801-0157



                  Revolving
                  Credit Commitment


                  $20,000,000.00                     SUNTRUST BANK




                                                     By:________________________

                                                     Print Name:________________

                                                     Title:_____________________


                                                              303 Peachtree Street, N.E., 3rd Floor
                                                              Atlanta, Georgia 30308

                                                     Attention: Mr. Frank Wrenn
                                                     Director
                                                     Telephone Number: (404) 658-4219
                                                     Facsimile: (404) 588-8833



                  Revolving
                  Credit Commitment


                  $20,000,000.00                     SOUTHTRUST BANK




                                                     By:________________________

                                                     Print Name:________________

                                                     Title:_____________________


                                                              420 North 20th Street
                                                              11th Floor, SouthTrust Tower
                                                              Birmingham, Alabama 35203

                                                     Attention: Kelly Peace
                                                     Assistant Vice President
                                                     Telephone Number: (205) 254-4090
                                                     Facsimile: (205) 254-6600



                  Revolving
                  Credit Commitment


                  $30,000,000.00                     WACHOVIA BANK, N.A.




                                                     By:________________________

                                                     Print Name:________________

                                                     Title:_____________________


                                                              301 South College Street
                                                              Charlotte, North Carolina  28288

                                                     Attention: Mr. William R. Goley
                                                     Director
                                                     Telephone Number: (704) 383-8180
                                                     Facsimile:  (704) 383-7611



                  Revolving
                  Credit Commitment


                  $25,000,000.00                     REGIONS BANK



                                                     By:________________________

                                                     Print Name:________________

                                                     Title:_____________________


                                                              417 North 20th Street, Suite 220
                                                              Birmingham, Alabama 35203

                                                     Attention: Mr. Ron Montgomery
                                                     Senior Vice President
                                                     Telephone Number: (205) 326-7170
                                                     Facsimile: (205) 326-7739





                  Revolving
                  Credit Commitment


                  $10,000,000.00                     U.S. BANK NATIONAL ASSOCIATION




                                                     By:________________________

                                                     Print Name:________________

                                                     Title:_____________________


                                                              One Firstar Plaza
                                                              Corporate Banking - 12th Floor
                                                              St. Louis, Missouri  63101

                                                     Attention: Mr. Gregory L. Dryden
                                                     Vice President
                                                     Telephone Number: (314) 418-3983
                                                     Facsimile: (314) 418-3859




                  Revolving
                  Credit Commitment


                  $10,000,000.00                     FIRST COMMERCIAL BANK




                                                     By:________________________

                                                     Print Name:________________

                                                     Title:_____________________


                                                              800 Shades Creek Parkway
                                                              Birmingham, Alabama  35209

                                                     Attention: Mr. James W. Brunstad
                                                     Senior Vice President
                                                     Telephone Number: (205) 868-4924
                                                     Facsimile: (205) 868-4898



                  Revolving
                  Credit Commitment


                  $10,000,000.00                     COMPASS BANK



                                                     By:________________________

                                                     Print Name:________________

                                                     Title:_____________________


                                                              15 South 20th Street, 2nd Floor
                                                              Birmingham, Alabama 35233

                                                     Attention: Mr. David Nabors
                                                     Vice President
                                                     Telephone Number: (205) 297-3992
                                                     Facsimile: (205) 297-3926



                  Revolving
                  Credit Commitment


                  $20,000,000.00                     MERRILL LYNCH BANK USA




                                                     By:________________________

                                                     Print Name:________________

                                                     Title:_____________________


                                                              15 West South Temple, Suite 300
                                                              Salt Lake City, UT  84101

                                                     Attention: Mr. David Millett
                                                     VP, Corporate Lending Officer
                                                     Telephone Number: (801) 526-8312
                                                     Facsimile: (801) 933-8641



                                                     AMSOUTH BANK, as Agent


                                                     By:________________________

                                                     Print Name:________________

                                                     Title:_____________________


                                                              315 Deaderick Street
                                                              2nd Floor, AmSouth Center
                                                              Nashville, Tennessee 37237-0905

                                                     Attention: Mr. Robert T. Page
                                                     Vice President
                                                     Telephone Number: (615) 748-2761
                                                     Facsimile: (615) 748-1501


EXHIBIT 2.3

REVOLVING CREDIT NOTE

$__________                                                        
                                                        
                  Birmingham, Alabama
                                                                           
                                                                           
               July 30, 2004

        FOR VALUE RECEIVED, PROTECTIVE LIFE CORPORATION, a Delaware corporation
(“PLC”) and PROTECTIVE LIFE INSURANCE COMPANY, a Tennessee corporation (“PLICO”;
PLC and PLICO are sometimes together referred to as “Borrower”), hereby promise
to pay, subject to the limitations set forth in Section 2.19 of the Credit
Agreement (as hereinafter defined) with respect to PLICO, to the order of
_______________________ (“Payee”), the sum of _____________________ Dollars
($____________),or as much thereof as may be outstanding from time to time,
together with interest thereon as provided in that certain Amended and Restated
Credit Agreement of even date herewith executed by and among Borrower, Payee and
the several lenders from time to time party thereto and AmSouth Bank, as agent,
as it may be amended or restated from time to time (the “Credit Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to those terms in the Credit Agreement.

        This Note evidences the “Revolving Credit Loans,” as defined in the
Credit Agreement. Reference is made to the Credit Agreement for the terms of
payment of principal and interest hereunder, for a description of the rights of
the “Agent” as defined in the Credit Agreement, to enforce this Note, and for
additional provisions regarding additional payments, prepayment, draws and other
terms and conditions applicable to the indebtedness evidenced by this Note. As
provided in the Credit Agreement, all remaining principal, interest and expenses
outstanding hereunder or under the Credit Agreement shall become finally due on
the Termination Date.

        As provided in the Credit Agreement, interest hereunder shall be
calculated based upon a 360-day year and actual days elapsed. As also provided
further in the Credit Agreement, the interest rate required hereby shall not
exceed the maximum rate permissible under applicable law, and any amounts paid
in excess of such rate shall be applied to reduce the principal amount hereof or
shall be refunded to the Borrower, at the option of the holder of this Note.

        Subject to the provisions of the Credit Agreement, Borrower may borrow,
repay and reborrow amounts hereunder from time to time, provided that Borrower
is not in default hereunder or under the Credit Agreement (unless such default
is waived) and provided that all conditions to Payee’s obligation to fund
advances as set forth in the Credit Agreement are satisfied. Payee shall have no
liability for its refusal to advance funds hereunder following a determination
that any condition precedent to the making of an advance has not been satisfied.

        Payee’s records of the amounts advanced hereunder shall be conclusive
proof thereof, absent manifest error.

        All amounts due under this Note are payable in lawful money of the
United States of America, at the principal place of business of the Agent in
Nashville, Tennessee, or at such other address as the Agent may direct.

        To the extent permitted by applicable law, Borrower shall pay to the
holder hereof (“Holder”) a late charge equal to five percent (5%) of any payment
which is past due for a period of twelve (12) or more days, in order to cover
the additional expenses incident to the handling and processing of delinquent
payments.

        The occurrence of a Default under the Credit Agreement shall constitute
a Default under this Note.

        Upon the occurrence of a Default, the Holder may, at its option and
without notice (except as provided in the Credit Agreement), acting through the
Agent as provided in the Credit Agreement, declare all Obligations to be
presently due and payable, and Holder may enforce any remedies available to
Holder under any Credit Document. Holder may waive any default before or after
it occurs and may restore this Note in full effect without impairing the right
to declare it due for a subsequent default, this right being a continuing one.
Upon Default, the remaining unpaid principal balance of the indebtedness
evidenced hereby and all expenses due Holder shall bear interest at the Default
Rate, as defined in the Credit Agreement.

        All amounts received for payment of this Note shall be applied in
accordance with the Credit Agreement.

        Borrower and all sureties, guarantors, endorsers and other parties to
this Note hereby consent to any and all renewals, waivers, modifications, or
extensions of time (of any duration) that may be granted by Holder with respect
to this Note and severally waive demand, presentment, protest, notice of
dishonor, and all other notices that might otherwise be required by law, except
as set forth in the Credit Agreement. All parties hereto waive the defense of
impairment of collateral and all other defenses of suretyship, if applicable.

        Borrower and all sureties, guarantors, endorsers and other parties
hereto agree to pay reasonable attorneys’ fees and all court and other costs
that Holder may incur in the course of efforts to collect the debt evidenced
hereby, to the extent permitted by the Credit Agreement.

        The validity and construction of this Note shall be determined according
to the laws of Alabama applicable to contracts executed and performed within
that state and applicable federal law. If any provision of this Note should for
any reason be invalid or unenforceable, the remaining provisions hereof shall
remain in full effect.

        Words used herein indicating gender or number shall be read as context
may require.


                                                     PROTECTIVE LIFE CORPORATION

                                                     By:_______________________________
                                                     Title:____________________________

                                                     Taxpayer Identification Number:95-2492236


                                                     PROTECTIVE LIFE INSURANCE COMPANY

                                                     By:_______________________________
                                                     Title:____________________________

                                                     Taxpayer Identification Number:63-0169720


EXHIBIT 2.16.2

SWINGLINE NOTE

$10,000,000                                                        
                                                                           
   Birmingham, Alabama
                                                                           
                                                                           
               July 30, 2004

        FOR VALUE RECEIVED, PROTECTIVE LIFE CORPORATION, a Delaware corporation
(“PLC”) and PROTECTIVE LIFE INSURANCE COMPANY, a Tennessee corporation (“PLICO”;
PLC and PLICO are sometimes together referred to as “Borrower”), hereby promise
to pay, subject to the limitations set forth in Section 2.19 of the Credit
Agreement (as hereinafter defined) with respect to PLICO, to the order of
AMSOUTH BANK, an Alabama banking corporation (“Payee”), the sum of Ten Million
and No/100 Dollars ($10,000,000.00), or as much thereof as may be outstanding
from time to time, together with interest thereon as provided in that certain
Amended and Restated Credit Agreement of even date herewith executed by and
among Borrower, Payee and the other several lenders from time to time party
thereto and AmSouth Bank, as agent, as it may be amended or restated from time
to time (the “Credit Agreement”). Capitalized terms not otherwise defined herein
shall have the meanings ascribed to those terms in the Credit Agreement.

        This Note evidences the “Swingline Loan,” as defined in the Credit
Agreement. Reference is made to the Credit Agreement for the terms of payment of
principal and interest hereunder, for a description of the rights of the “Agent”
as defined in the Credit Agreement, to enforce this Note, and for additional
provisions regarding additional payments, prepayment, draws and other terms and
conditions applicable to the indebtedness evidenced by this Note. As provided in
the Credit Agreement, (i) all remaining principal, interest and expenses
outstanding hereunder or under the Credit Agreement shall become finally due on
the Termination Date, (ii) the sum of the outstanding principal balance
hereunder and under the Revolving Credit Loan may not exceed $200,000,000 in the
aggregate at any time, and (iii) the obligations hereunder are to be allocated
to Lenders Pro Rata upon an Event of Default.

        As provided in the Credit Agreement, interest hereunder shall be
calculated based upon a 360-day year and actual days elapsed. As also provided
further in the Credit Agreement, the interest rate required hereby shall not
exceed the maximum rate permissible under applicable law, and any amounts paid
in excess of such rate shall be applied to reduce the principal amount hereof or
shall be refunded to the Borrower, at the option of the holder of this Note.

        Subject to the provisions of the Credit Agreement, Borrower may borrow,
repay and reborrow amounts hereunder from time to time, provided that Borrower
is not in default hereunder or under the Credit Agreement (unless such default
is waived) and provided that all conditions to Payee’s obligation to fund
advances as set forth in the Credit Agreement are satisfied. Payee shall have no
liability for its refusal to advance funds hereunder following a determination
that any condition precedent to the making of an advance has not been satisfied.

        Payee’s records of the amounts advanced hereunder shall be conclusive
proof thereof, absent manifest error.

        All amounts due under this Note are payable in lawful money of the
United States of America, at the principal place of business of the Agent in
Nashville, Tennessee, or at such other address as the Agent may direct.

        To the extent permitted by applicable law, Borrower shall pay to the
holder hereof (“Holder”) a late charge equal to five percent (5%) of any payment
which is past due for a period of twelve (12) or more days, in order to cover
the additional expenses incident to the handling and processing of delinquent
payments.

        The occurrence of a Default under the Credit Agreement shall constitute
a Default under this Note.

        Upon the occurrence of a Default, the Holder may, at its option and
without notice (except as provided in the Credit Agreement), acting through the
Agent as provided in the Credit Agreement, declare all Obligations to be
presently due and payable, and Holder may enforce any remedies available to
Holder under any Credit Document. Holder may waive any default before or after
it occurs and may restore this Note in full effect without impairing the right
to declare it due for a subsequent default, this right being a continuing one.
Upon Default, the remaining unpaid principal balance of the indebtedness
evidenced hereby and all expenses due Holder shall bear interest at the Default
Rate, as defined in the Credit Agreement.

        All amounts received for payment of this Note shall be applied in
accordance with the Credit Agreement.

        Borrower and all sureties, guarantors, endorsers and other parties to
this Note hereby consent to any and all renewals, waivers, modifications, or
extensions of time (of any duration) that may be granted by Holder with respect
to this Note and severally waive demand, presentment, protest, notice of
dishonor, and all other notices that might otherwise be required by law, except
as set forth in the Credit Agreement. All parties hereto waive the defense of
impairment of collateral and all other defenses of suretyship, if applicable.

        Borrower and all sureties, guarantors, endorsers and other parties
hereto agree to pay reasonable attorneys’ fees and all court and other costs
that Holder may incur in the course of efforts to collect the debt evidenced
hereby, to the extent permitted by the Credit Agreement.

        The validity and construction of this Note shall be determined according
to the laws of Alabama applicable to contracts executed and performed within
that state and applicable federal law. If any provision of this Note should for
any reason be invalid or unenforceable, the remaining provisions hereof shall
remain in full effect.

        Words used herein indicating gender or number shall be read as context
may require.


                                                     PROTECTIVE LIFE CORPORATION

                                                     By:________________________________
                                                     Title:_____________________________

                                                     Taxpayer Identification Number: 95-2492236


                                                     PROTECTIVE LIFE INSURANCE COMPANY

                                                     By:________________________________
                                                     Title:_____________________________

                                                     Taxpayer Identification Number: 63-0169720




SCHEDULE 2.5.1(b)

BORROWING/CONVERSION NOTICE

TO:                     AmSouth Bank, Agent

LENDERS:         Lenders who are parties to the Credit Agreement described below

DATE:                 _____________________________,

BORROWER:    Protective Life Corporation ("PLC") and Protective Life Insurance
                             Company ("PLICO"; together with PLC referred to
herein as the
                             "Borrower")

        This notice is delivered under the Amended and Restated Credit Agreement
(the “Credit Agreement”) dated July 30, 2004, between Borrower, the Lenders
named therein and AmSouth Bank, as Agent for the Lenders. Terms defined in the
Credit Agreement have the same meanings when used — unless otherwise defined —
in this request.

        Borrower requests a Loan under the Credit Agreement as follows:


Borrowing Date(1)                                   _______________,_____________
Amount of Borrowing                                 _____________________________
Portion of Borrowing to be borrowed by PLICO        _____________________________
Type of Borrowing(2)                                _____________________________
For LIBOR Loans, the Interest Period(3)            _____________________________months

(1) Same Business Day for Prime Rate Loans, second following Business Day for LIBOR Loans.
(2) LIBOR or Prime Rate Loan.
(3) 1, 2, 3 months

__________The proceeds of the requested Revolving Credit Loan shall be disbursed to Borrower as provided
in the Credit Agreement.

__________The proceeds of the requested LIBOR Loan shall be applied to the payment of Borrower’s
existing Prime Rate Loan, this new Loan being a conversion of a Prime Rate Loan to a LIBOR
Loan
__________The proceeds of the requested LIBOR Loan shall be applied to the payment of the following
LIBOR Loan, subject to all requirements of the Credit Agreement, this new Loan being a
conversion of a LIBOR Loan to a different LIBOR Loan:

                                    Date:              ___________________________

                                    Amount:          ___________________________

                                    Interest Period: ___________________________
___________The proceeds of the requested Prime Rate Loan shall be applied to the payment of the following
LIBOR Loan, subject to all requirements of the Credit Agreement, this new Loan being a
conversion of a LIBOR Loan to a Prime Rate Loan:

                                    Date:              ___________________________

                                    Amount:          ___________________________


                                   Interest Period: ___________________________



        If this draw request relates to an acquisition, attached hereto as
Exhibit A are calculations of financial covenants as they will exist both before
and after the closing of the acquisition. These calculations demonstrate
continued compliance with all financial covenants before and after the
acquisition.

        Borrower certifies that on the date hereof and on the date of the above
Borrowing Date, after giving effect to the requested Loan, (a) all of the
representations and warranties in the Credit Documents will be true and correct
in all material respects — unless they speak to a specific date or the facts on
which they are based have been changed by transactions contemplated or permitted
by the Credit Agreement, (b) no Event of Default or Unmatured Default will
exist, and (c) all conditions to Borrower’s right to receive the requested Loan
under the Credit Agreement have been satisfied.


                                                     PROTECTIVE LIFE CORPORATION

                                                     By:     _________________________________
                                                     Name:   _________________________________
                                                     Title:  _________________________________


                                                     PROTECTIVE LIFE INSURANCE COMPANY

                                                     By:     ________________________________
                                                     Name:   ________________________________
                                                     Title:  ________________________________





EXHIBIT 3.1(viii)

COMPLIANCE CERTIFICATE

To:      The Lenders named in the
            Credit Agreement described below

        This Compliance Certificate is furnished pursuant to that certain
Amended and Restated Credit Agreement dated July 30, 2004 (as amended, modified,
renewed or extended from time to time, the “Agreement”) between the Protective
Life Corporation, a Delaware corporation (“PLC”) and Protective Life Insurance
Company, a Tennessee corporation (“PLICO”; PLC and PLICO are sometimes together
referred to as “Borrower”), the Lenders named therein and AmSouth Bank, as Agent
for the Lenders. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

        THE UNDERSIGNED HEREBY CERTIFIES THAT:

    1.       I am the duly elected ________________________________of the PLC.

    2.       I have reviewed the terms of the Agreement and have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements.

    3.       The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event that constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below.

    4.       Schedule I attached hereto sets forth financial data and
computations evidencing the Borrower’s compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct.

        Described below are the exceptions, if any, to paragraph 3 listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action the Borrower has taken, is taking or proposes to take
with respect to each such condition or event:



        ___________________________________________________________________________________

        ___________________________________________________________________________________

        ___________________________________________________________________________________

    The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _________ day of ___________,
20____.


                           _________________________________
                           of Protective Life Corporation


                                                 SCHEDULE I TO COMPLIANCE CERTIFICATE


                                  Schedule of Compliance as of [Insert date of end of fiscal quarter]
                                     with provisions of 5.12, 5.13, 5.14 and 5.15 of the Agreement

1.       Section 5.12 - Adjusted Consolidated Net Worth

         A.       Consolidated Net Worth                               $__________________

         B.       Adjustments, if any, for unrealized
                  net gains and losses on assets held
                  for sale pursuant to SFAS No. 115                    $__________________

         C.       Adjusted Consolidated Net Worth (A excluding B)      $__________________

         D.       $1,400,000,000                                       $1,400,000,000

         E.       Cumulative Consolidated Net Income
                  earned after December 31, 2003 (if positive)         $__________________

         F.       25% of E                                             $__________________

PLC's consolidated allowance for potential
future losses on investments                                           $__________________

         H.       D plus F minus G                                     $__________________

         I.       C minus H
                  (Must be greater than or equal to 0)                 $__________________


                  Complies__________________Does not comply_______________________________

2.       Section 5.13 - Ratio of Adjusted Consolidated Indebtedness to
         Consolidated Capitalization

         A.       Consolidated Indebtedness                            $__________________

                  1.       Borrowed money, obligations
                           secured by Liens and
                           obligations evidenced by
                           notes, etc.                                 $__________________

                  2.       Deferred purchase of
                           property or services                        $__________________

                  3.       Capitalized Lease
                           Obligations                                 $__________________

                  4.       Letters of Credit                           $__________________

                  5.       Guaranteed Obligations                      $__________________

         B.       Short-Term Indebtedness for
                  advance fundings of guaranteed
                  investment contracts, annuities
                  and other similar insurance and
                  investment products                                  $__________________

         C.       Adjusted Consolidated Indebtedness (A minus B)       $__________________

         D.       Consolidated Capitalization

                  (i)      Adjusted Consolidated Net Worth             $__________________

                  (ii)     Adjusted Consolidated Indebtedness          $__________________

                  (iii)    Sum of (i) and (ii)                         $__________________

         E.       Ratio of C to D                                            ________:1.0

         F.       Permitted Ratio                             Less than 0.4:1.0

                  Complies___________________________Does not comply______________________

3.       Section 5.14 - PLICO's Total Adjusted Capital

         A.       PLICO's Total Adjusted Capital                       $__________________
                  (See attached Exhibit A)

         B.       PLICO's Authorized Control Level
                  Risk-Based Capital                                   $__________________

         C.       4.0 times B                                          $__________________

         D.       A minus C (must be greater than or equal to 0)       $__________________

                  Complies____________________________Does not comply_____________________

4.       Section 5.15 - Ratio of Unconsolidated Cash Inflow Available
         for Interest Expense to Adjusted Consolidated Interest Expense

         A.       Unconsolidated Cash Inflow Available for Interest Expense
                  (for fiscal quarter ended_______________________, 20_____)

                  (i)      Interest and principal received by Borrower from
                           Subsidiaries during quarter                  $_________________

                           1.       Interest                  $______________
                           2.       Principal                 $______________

                  (ii)     Gross management fees received by
                           Borrower from Subsidiaries during quarter   $___________________

                  (iii)    Borrower's operating and administrative
                           expenses during quarter (excluding
                           interest expense)                           $___________________

                  (iv)     Net management fees received
                           by Borrower from Subsidiaries
                           during quarter ((ii) minus (iii))           $___________________

                  (v)      Dividends available to be
                           distributed by Subsidiaries to
                           Borrower during this year (see
                           attached Exhibit B)(4)                      $___________________

                  (vi)     (v) / 4                                     $___________________

                  (vii)    Other income (Describe:_______________      $___________________
                           ____________________________________

                  (viii)   Sum of (i), (iv), (vi) and (vii)            $___________________

         B.       Consolidated Interest Expense                        $___________________

         C.       Interest on Short-Term Indebtedness for
                  advance fundings of guaranteed investment
                  contracts, annuities and other similar
                  insurance and investment products                    $__________________
_
         D.       Adjusted Consolidated Interest Expense
                  (B minus C)                                          $__________________
_
         E.       Ratio of A to D                                            _______:1.0

         F.       Permitted Ratio                             Greater than   2.0:1.0

                  Complies___________________Does not comply_____________________



EXHIBIT 4.7

A number of civil jury verdicts have been returned against insurers in the
jurisdictions in which PLICO does business involving the insurers’ sales
practices, alleged agent misconduct, failure to properly supervise agents, and
other matters. Increasingly these lawsuits have resulted in the award of
substantial judgments against the insurer that are disproportionate to the
actual damages, including material amounts of punitive damages. In addition, in
some class action and other lawsuits involving insurers’ sales practices,
insurers have made material settlement payments. In some states, including
Alabama (where PLICO maintains its headquarters), juries have substantial
discretion in awarding punitive and non-economic compensatory damages, which
creates the potential for unpredictable material adverse judgments in any given
lawsuit. PLICO, like other insurers, in the ordinary course of business, is
involved in such litigation or alternatively in arbitration. The outcome of any
such litigation or arbitration cannot be predicted with certainty.

EXHIBIT 4.8

SIGNIFICANT SUBSIDIARIES


                                                                                            Percentage Stock
                  Name of Significant                             State of                  Owned by Borrower
                       Subsidiary                              Incorporation                 or Subsidiaries

Protective Life Insurance Company                                Tennessee                        100%

West Coast Life Insurance Company                                California                       100%


EXHIBIT 9.2

FORM OF ASSIGNMENT AND ACCEPTANCE

DATED___________________, 20_____

        Reference is made to the Amended and Restated Credit Agreement dated
July 30, 2004 (the “Agreement”) among PROTECTIVE LIFE CORPORATION, a Delaware
corporation (“PLC”) and PROTECTIVE LIFE INSURANCE COMPANY, a Tennessee
corporation (“PLICO”; PLC and PLICO are sometimes together referred to as
“Borrower”), the Lenders (as defined in the Agreement) and AMSOUTH BANK, as
Agent for the Lenders (“Agent”). Unless otherwise defined herein, terms defined
in the Agreement are used herein with the same meanings.

        _____________________(the "Assignor") and ___________________(the
"Assignee") agree as follows:

    1.        The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchased and assumes from the Assignor, WITHOUT RECOURSE, a
__________%5 interest in and to all of the Assignor’s rights and obligations
under the Agreement as of the Effective Date (as defined below), including,
without limitation, such percentage interest in the Loans owing to the Assignor
on the Effective Date, and the Note held by the Assignor.

    2.        The Assignor (i) represents and warrants that, as of the date
hereof, the aggregate outstanding principal amount of the Loans owing to it
(without giving effect to assignments thereof which have not yet become
effective) is $____________; (ii) represents and warrants that it is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any adverse claim; (iii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Agreement or any of the Credit Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Agreement or any of the
Credit Documents or any other instrument or document furnished pursuant thereto;
(iv) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Borrower or the performance or observance
by Borrower of any of its obligations under the Agreement or any of the Credit
Documents or any other instrument or document furnished pursuant thereto and (v)
attaches the Note referred to in paragraph 1 above and requests that the Agent
exchange such Note for new Note(s) as follows: A Note, dated _______________,
20____ in the principal amount of $_____________ payable to the order of the
Assignor, and a Note, dated _________________, 20_____, in the principal amount
of $________________ payable to the order of the Assignee.

    3.        The Assignee (i) confirms that it has received a copy of the
Agreement, together with copies of the financial statements referred to in
Section 5.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor, or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Agreement; (iii) appoints and authorizes the Agent to take such actions on its
behalf and to exercise such powers under the Credit Documents as are delegated
to the Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Agreement are required to
be performed by the Lender; and (v) specifies as its address for notices the
office set forth beneath its name on the signature pages hereof.

    4.        The effective date for this Assignment and Acceptance shall be
________________________________ (the “Effective Date”). Following the execution
of this Assignment and Acceptance, it will be delivered to the Agent for
acceptance and recording by the Agent.

    5.        Upon such acceptance and recording, as of the Effective Date, (i)
the Assignee shall be a party to the Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the Credit Documents and (ii) the Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Agreement.

    6.        Upon such acceptance and recording, from and after the Effective
Date, the Agent shall make all payments under the Agreement and Note in respect
of the interest assigned hereby (including, without limitation, all payments of
principal, interest, commitment fees and letter of credit fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under this Agreement and the Note for periods prior to
the Effective Date directly between themselves.

    7.        This Assignment and Acceptance shall be governed by and construed
in accordance with, the laws of the State of Alabama.


                                                     [NAME OF ASSIGNOR]


                                                     By:_________________________________
                                                     Name:_______________________________
                                                     Title:______________________________

                                                     Notice of Address:__________________
                                                                       __________________

                                                     After the Effective Date
                                                     Outstanding Loans:$_________________



                                                     [NAME OF ASSIGNEE]


                                                     By:________________________________
                                                     Name:______________________________
                                                     Title:_____________________________

                                                     Notice of Address:_________________
                                                                       _________________

                                                     After the Effective Date
                                                     Outstanding Loans:$________________



                                                     Accepted this _____ day of _____________, 20___

                                                     AMSOUTH BANK, as Agent


                                                     By:________________________________
                                                     Name:______________________________
                                                     Title:_____________________________





                                                           TABLE OF CONTENTS

                                                                                                                 Page


ARTICLE I DEFINITIONS.............................................................................................1

ARTICLE II THE LOANS   ..........................................................................................15
   2.1.           Amount of Revolving Credit Loan................................................................15
   2.2.           Use of Proceeds................................................................................15
   2.3.           Revolving Credit Notes.........................................................................15
   2.4.           Separate Commitments of Lenders................................................................15
   2.5.           Advances of Loans..............................................................................15
      2.5.1       Loans Advanced Pursuant to Borrowing Notices...................................................15
         2.5.1 (a) Applicability.................................................................................15
         2.5.1 (b) Borrowing Notices.............................................................................16
         2.5.1 (c) Funding of Loans..............................................................................16
         2.5.1 (d) Prime Rate Loan Limitations...................................................................16
         2.5.1 (e) LIBOR Loan Limitations........................................................................16
         2.5.1 (f) Additional Limitation on LIBOR Interest Periods...............................................16
      2.5.2       Conversion of Loans............................................................................16
         2.5.2 (a) Application of Loans..........................................................................16
         2.5.2 (b) Notices of Conversions........................................................................16
      2.5.3       Absence of Election............................................................................17
      2.5.4       Implied Representations Upon Request for Loan..................................................17
      2.5.5       Advance Not Waiver.............................................................................17
   2.6.           Interest.......................................................................................17
      2.6.1       Prime Rate Loans...............................................................................17
      2.6.2       LIBOR Loans....................................................................................17
      2.6.3       Additional Interest on LIBOR Loans.............................................................17
      2.6.4       Calculation of Interest........................................................................18
      2.6.5       Default Rate...................................................................................18
      2.6.6       Payment of Interest............................................................................18
      2.6.7       Usury Savings Provision........................................................................18
   2.7.           Alternate Rate of Interest if LIBOR Unavailable................................................18
   2.8.           Change in Circumstances........................................................................19
      2.8.1       Imposition of Requirements.....................................................................19
      2.8.2       Other Changes..................................................................................19
      2.8.3       Computation of Amounts.........................................................................19
      2.8.4       No Duty to Contest.............................................................................20
      2.8.5       Replacement Lender.............................................................................20
   2.9.           Change in Legality of LIBOR Loans..............................................................20
   2.10.          Principal Repayment............................................................................21
   2.11.          Prepayment of LIBOR Loans......................................................................21
      2.11.1      Notice of LIBOR Loan Prepayment................................................................21
      2.11.2      Amount of LIBOR Loan Prepayment................................................................21
      2.11.3      LIBOR Loan Prepayment Premium..................................................................21
   2.12.          Prepayment of Prime Rate Loans.................................................................22
   2.13.          Fixed Commitment Fees..........................................................................22
   2.14.          Periodic Facility Fee..........................................................................22
   2.15.          Agent's Fee....................................................................................22
   2.16.          Letters of Credit..............................................................................22
      2.16.1      Procedure for Issuance.........................................................................23
      2.16.2      Participation Among Lenders....................................................................23
      2.16.3      Reimbursement Obligation.......................................................................23
      2.16.4      Means of Reimbursement.........................................................................23
      2.16.5      Payments by Lenders............................................................................24
      2.16.6      Settlement Among Lenders.......................................................................24
      2.16.7      Letter of Credit Fee...........................................................................24
      2.16.8      Letter of Credit Information...................................................................25
      2.16.9      Conditions Relating to Letters of Credit.......................................................25
      2.16.10     Payments Among Lenders.........................................................................25
      2.16.11     Modifications..................................................................................25
      2.16.12     Absolute Obligations of Borrowers..............................................................25
      2.16.13     Indemnification................................................................................27
      2.16.14     Assumption of Risk.............................................................................27
      2.16.15     Reserves.......................................................................................27
   2.17.          Swingline Loans................................................................................28
      2.17.1      Use of Proceeds of Swingline Loans.............................................................28
      2.17.2      Swingline Note.................................................................................28
      2.17.3      Funding of Swingline Loans Advanced Pursuant to Borrowing Notices..............................28
         2.17.3 (a) Applicability................................................................................28
         2.17.3 (b) Borrowing Notices............................................................................28
         2.17.3 (c) Funding of Swingline Loans...................................................................28
      2.17.4      Funding of Swingline Loans Advanced Pursuant to Cash
                  Management Accounts............................................................................29
         2.17.4 (a) Funding and Payment Procedures Controlled by Account Agreements..............................29
         2.17.4 (b) Certain Provisions Controlled by this Agreement..............................................29
         2.17.4 (c) Continuing Warranty Under Account Agreements.................................................29
      2.17.5      Implied Representations Upon Request for Swingline Loan........................................29
      2.17.6      Advance Not Waiver.............................................................................29
      2.17.7      Interest.......................................................................................29
         2.17.7 (a) Rate of Interest.............................................................................29
         2.17.7 (b) Calculation of Interest......................................................................30
         2.17.7 (c) Payment of Interest..........................................................................30
         2.17.7 (d) Default Rate.................................................................................30
         2.17.7 (e) Usury Savings Provision......................................................................30
      2.17.8      Repayment of Principal.........................................................................30
      2.17.9      Procedures Among Lenders Upon Default..........................................................30
   2.18.          Withholding Tax Exemption......................................................................31
   2.19.          Maximum PLICO Liability Amount.................................................................31

ARTICLE III CONDITIONS PRECEDENT.................................................................................32
   3.1.           Initial Advance................................................................................32
   3.2.           Each Loan......................................................................................33

ARTICLE IV REPRESENTATIONS AND WARRANTIES........................................................................33
   4.1.           Corporate Existence and Standing...............................................................33
   4.2.           Authorization and Validity.....................................................................33
   4.3.           No Conflict; Government Consent................................................................33
   4.4.           Financial Statements...........................................................................34
   4.5.           Material Adverse Change........................................................................34
   4.6.           Taxes..........................................................................................34
   4.7.           Litigation and Guaranteed Obligations..........................................................34
   4.8.           List of Significant Subsidiaries...............................................................34
   4.9.           ERISA..........................................................................................35
   4.10.          Accuracy of Information........................................................................35
   4.11.          Regulation U...................................................................................35
   4.12.          Material Agreements............................................................................35
   4.13.          Compliance With Laws...........................................................................35
   4.14.          Investment Company Act.........................................................................35
   4.15.          Public Utility Holding Company Act.............................................................36
   4.16.          Insurance Licenses.............................................................................36
   4.17.          Ownership of Properties........................................................................36

ARTICLE V COVENANTS    36
   5.1.           Financial Reporting............................................................................36
   5.2.           Use of Proceeds................................................................................38
   5.3.           Notice of Default..............................................................................38
   5.4.           Conduct of Business............................................................................38
   5.5.           Taxes..........................................................................................39
   5.6.           Insurance......................................................................................39
   5.7.           Compliance with Laws...........................................................................39
   5.8.           Maintenance of Properties......................................................................39
   5.9.           Inspection.....................................................................................39
   5.10.          Merger, Consolidation and Sale of Assets.......................................................39
   5.11.          Liens..........................................................................................40
   5.12.          Adjusted Consolidated Net Worth................................................................40
   5.13.          Ratio of Adjusted Consolidated Indebtedness to Consolidated Capitalization.....................40
   5.14.          Total Adjusted Capital of PLICO................................................................40
   5.15.          Ratio of Unconsolidated Cash Inflow Available for Interest Expense to Adjusted Consolidated Interest Expense.     40
   5.16.          Affiliates.....................................................................................40
   5.17.          Compliance with ERISA..........................................................................41

ARTICLE VI DEFAULTS    41

ARTICLE VII REMEDIES   43
   7.1.           Default Rate...................................................................................43
   7.2.           Termination of Commitments.....................................................................43
   7.3.           Letters of Credit..............................................................................43
   7.4.           Acceleration...................................................................................43
   7.5.           Setoff.........................................................................................44
   7.6.           Other Remedies.................................................................................44

ARTICLE VIII THE AGENT 44
   8.1.           Appointment of Agent...........................................................................44
   8.2.           Powers of Agent................................................................................44
      8.2.1       Administration of Loans........................................................................44
      8.2.2       Matters Reserved to Required Lenders...........................................................44
      8.2.3       Matters Reserved to all Lenders................................................................44
   8.3.           Duties of Agent................................................................................45
      8.3.1       Specific Duties of Agent: Standard of Care.....................................................45
      8.3.2       Limitations on Agent's Duties..................................................................45
      8.3.3       Agent's Right to Require Instructions in Performance of Duties.................................45
      8.3.4       Agent's Reliance on Others in Performance of Duties............................................45
      8.3.5       Sharing of Information.........................................................................46
   8.4.           Indemnification of Agent.......................................................................46
   8.5.           No Representations by Agent....................................................................46
   8.6.           Independent Investigations by Lenders..........................................................46
   8.7.           Notice of Default..............................................................................47
   8.8.           Funding of Loans Pursuant to Borrowing Notices.................................................47
   8.9.           Agent in its Individual Capacity...............................................................47
   8.10.          Holders........................................................................................47
   8.11.          Successor Agent................................................................................48
   8.12.          Sharing of Payments, etc.......................................................................48
   8.13.          Payments Between Agent and Lenders.............................................................48
   8.14.          Bankruptcy Provisions..........................................................................48
   8.15.          Procedures for Notices and Approvals...........................................................49
   8.16.          Amendments to Article VIII.....................................................................49

ARTICLE IX BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATION......................................................49
   9.1.           Successors and Assigns.........................................................................49
   9.2.           Participations and Assignments.................................................................50

ARTICLE X GENERAL PROVISIONS.....................................................................................51
   10.1.          Notices........................................................................................51
   10.2.          Renewal, Extension, or Rearrangement...........................................................52
   10.3.          Application of Payments........................................................................52
   10.4.          Counterparts...................................................................................52
   10.5.          Negotiated Document............................................................................52
   10.6.          Consent to Jurisdiction: Exclusive Venue.......................................................52
   10.7.          Not Partners: No Third Party Beneficiaries.....................................................52
   10.8.          No Reliance on Lenders' Analysis...............................................................53
   10.9.          No Marshaling of Assets........................................................................53
   10.10.         Business Days..................................................................................53
   10.11.         Standard of Care: Limitation of Damages........................................................53
   10.12.         Incorporation of Schedules.....................................................................53
   10.13.         Indulgence Not Waiver..........................................................................53
   10.14.         Cumulative Remedies............................................................................53
   10.15.         Amendment and Waiver in Writing................................................................53
   10.16.         Entire Agreement...............................................................................54
   10.17.         Severability...................................................................................54
   10.18.         Time of Essence................................................................................54
   10.19.         Applicable Law.................................................................................54
   10.20.         Captions Not Controlling.......................................................................54
   10.21.         Facsimile Signatures...........................................................................54
   10.22.         Termination....................................................................................54
   10.23.         Waiver of Jury Trial...........................................................................55
   10.24.         Agreement Amends and Restates Original Credit Agreement........................................55




1 Same Business Day for Prime Rate Loans, second following Business Day for
LIBOR Loans.
2 LIBOR or Prime Rate Loan.
3 1, 2, or 3 months.
4 $__________is the amount of dividends actually distributed by Subsidiaries to
Borrower during this fiscal year.
5 Specify percentage in no more than 4 decimal points.






AMENDED AND RESTATED
REVOLVING CREDIT NOTE

$10,000,000.00                                                   
                                                                         
Birmingham, Alabama                                                        
                                                                           
                                                                         
              July 30, 2004

        FOR VALUE RECEIVED, PROTECTIVE LIFE CORPORATION, a Delaware corporation
(“PLC”) and PROTECTIVE LIFE INSURANCE COMPANY, a Tennessee corporation (“PLICO”;
PLC and PLICO are sometimes together referred to as “Borrower”), hereby promise
to pay, subject to the limitations set forth in Section 2.19 of the Credit
Agreement (as hereinafter defined) with respect to PLICO, to the order of FIRST
COMMERCIAL BANK (“Payee”) the sum of Ten Million and No/100 Dollars
($10,000,000.00), or as much thereof as may be outstanding from time to time,
together with interest thereon as provided in that certain Amended and Restated
Credit Agreement of even date herewith executed by and among Borrower, Payee and
the several lenders from time to time party thereto and AmSouth Bank, as agent,
as it may be amended or restated from time to time (the “Credit Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to those terms in the Credit Agreement.

        This Note evidences the “Revolving Credit Loans,” as defined in the
Credit Agreement. Reference is made to the Credit Agreement for the terms of
payment of principal and interest hereunder, for a description of the rights of
the “Agent” as defined in the Credit Agreement, to enforce this Note, and for
additional provisions regarding additional payments, prepayment, draws and other
terms and conditions applicable to the indebtedness evidenced by this Note. As
provided in the Credit Agreement, all remaining principal, interest and expenses
outstanding hereunder or under the Credit Agreement shall become finally due on
the Termination Date.

        As provided in the Credit Agreement, interest hereunder shall be
calculated based upon a 360-day year and actual days elapsed. As also provided
further in the Credit Agreement, the interest rate required hereby shall not
exceed the maximum rate permissible under applicable law, and any amounts paid
in excess of such rate shall be applied to reduce the principal amount hereof or
shall be refunded to the Borrower, at the option of the holder of this Note.

        Subject to the provisions of the Credit Agreement, Borrower may borrow,
repay and reborrow amounts hereunder from time to time, provided that Borrower
is not in default hereunder or under the Credit Agreement (unless such default
is waived) and provided that all conditions to Payee’s obligation to fund
advances as set forth in the Credit Agreement are satisfied. Payee shall have no
liability for its refusal to advance funds hereunder following a determination
that any condition precedent to the making of an advance has not been satisfied.

        Payee’s records of the amounts advanced hereunder shall be conclusive
proof thereof, absent manifest error.

        All amounts due under this Note are payable in lawful money of the
United States of America, at the principal place of business of the Agent in
Nashville, Tennessee, or at such other address as the Agent may direct.

        To the extent permitted by applicable law, Borrower shall pay to the
holder hereof (“Holder”) a late charge equal to five percent (5%) of any payment
which is past due for a period of twelve (12) or more days, in order to cover
the additional expenses incident to the handling and processing of delinquent
payments.

        The occurrence of a Default under the Credit Agreement shall constitute
a Default under this Note.

        Upon the occurrence of a Default, the Holder may, at its option and
without notice (except as provided in the Credit Agreement), acting through the
Agent as provided in the Credit Agreement, declare all Obligations to be
presently due and payable, and Holder may enforce any remedies available to
Holder under any Credit Document. Holder may waive any default before or after
it occurs and may restore this Note in full effect without impairing the right
to declare it due for a subsequent default, this right being a continuing one.
Upon Default, the remaining unpaid principal balance of the indebtedness
evidenced hereby and all expenses due Holder shall bear interest at the Default
Rate, as defined in the Credit Agreement.

        All amounts received for payment of this Note shall be applied in
accordance with the Credit Agreement.

        Borrower and all sureties, guarantors, endorsers and other parties to
this Note hereby consent to any and all renewals, waivers, modifications, or
extensions of time (of any duration) that may be granted by Holder with respect
to this Note and severally waive demand, presentment, protest, notice of
dishonor, and all other notices that might otherwise be required by law, except
as set forth in the Credit Agreement. All parties hereto waive the defense of
impairment of collateral and all other defenses of suretyship, if applicable.

        Borrower and all sureties, guarantors, endorsers and other parties
hereto agree to pay reasonable attorneys’ fees and all court and other costs
that Holder may incur in the course of efforts to collect the debt evidenced
hereby, to the extent permitted by the Credit Agreement.

        The validity and construction of this Note shall be determined according
to the laws of Alabama applicable to contracts executed and performed within
that state and applicable federal law. If any provision of this Note should for
any reason be invalid or unenforceable, the remaining provisions hereof shall
remain in full effect.

        Words used herein indicating gender or number shall be read as context
may require.

        This Note amends and restates in its entirety the Revolving Credit Note
dated October 17, 2001, in the face amount of $10,000,000.00 executed by PLC to
the Payee herein (the “Original Note”). The Original Note shall be marked
“Amended and restated in its entirety by Amended and Restated Revolving Credit
Note dated as of July 30, 2004, in the face amount of $10,000,000.00", and the
Original Note shall be held by the Agent until all the Obligations have been
paid in full and the Payee has no further obligation to extend any credit to the
Borrower. This Note shall not constitute a novation of the indebtedness
evidenced by the Original Note or release, satisfy, discharge, terminate or
otherwise affect or impair in any manner whatsoever (a) the validity or
enforceability of the indebtedness evidenced by the Original Note; (b) the
liens, security interests, assignments and conveyances effected by the Credit
Documents, or the priority thereof; (c) the liability of any maker, endorser,
surety, guarantor or other person that may now or hereafter be liable under or
on account of the Original Note, this Note or any of the other Credit Documents;
or (d) any other security instrument now or hereafter held by the Lenders or the
Agent as security for or as evidence of any of the indebtedness evidenced by the
Original Note or this Note.

PROTECTIVE LIFE CORPORATION         

By:__________________________________   

Title:_________________________________   

Taxpayer Identification Number: 95-2492236       

PROTECTIVE LIFE INSURANCE COMPANY

By:____________________________________

Title:___________________________________

Taxpayer Identification Number: 63-0169720       


AMENDED AND RESTATED
REVOLVING CREDIT NOTE

$55,000,000.00                                                   
                                                                         
Birmingham, Alabama                                                        
                                                                           
                                                                         
              July 30, 2004

        FOR VALUE RECEIVED, PROTECTIVE LIFE CORPORATION, a Delaware corporation
(“PLC”) and PROTECTIVE LIFE INSURANCE COMPANY, a Tennessee corporation (“PLICO”;
PLC and PLICO are sometimes together referred to as “Borrower”), hereby promise
to pay, subject to the limitations set forth in Section 2.19 of the Credit
Agreement (as hereinafter defined) with respect to PLICO, to the order of
AMSOUTH BANK (“Payee”) the sum of Fifty Five Million and No/100 Dollars
($55,000,000.00), or as much thereof as may be outstanding from time to time,
together with interest thereon as provided in that certain Amended and Restated
Credit Agreement of even date herewith executed by and among Borrower, Payee and
the several lenders from time to time party thereto and AmSouth Bank, as agent,
as it may be amended or restated from time to time (the “Credit Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to those terms in the Credit Agreement.

        This Note evidences the “Revolving Credit Loans,” as defined in the
Credit Agreement. Reference is made to the Credit Agreement for the terms of
payment of principal and interest hereunder, for a description of the rights of
the “Agent” as defined in the Credit Agreement, to enforce this Note, and for
additional provisions regarding additional payments, prepayment, draws and other
terms and conditions applicable to the indebtedness evidenced by this Note. As
provided in the Credit Agreement, all remaining principal, interest and expenses
outstanding hereunder or under the Credit Agreement shall become finally due on
the Termination Date.

        As provided in the Credit Agreement, interest hereunder shall be
calculated based upon a 360-day year and actual days elapsed. As also provided
further in the Credit Agreement, the interest rate required hereby shall not
exceed the maximum rate permissible under applicable law, and any amounts paid
in excess of such rate shall be applied to reduce the principal amount hereof or
shall be refunded to the Borrower, at the option of the holder of this Note.

        Subject to the provisions of the Credit Agreement, Borrower may borrow,
repay and reborrow amounts hereunder from time to time, provided that Borrower
is not in default hereunder or under the Credit Agreement (unless such default
is waived) and provided that all conditions to Payee’s obligation to fund
advances as set forth in the Credit Agreement are satisfied. Payee shall have no
liability for its refusal to advance funds hereunder following a determination
that any condition precedent to the making of an advance has not been satisfied.

        Payee’s records of the amounts advanced hereunder shall be conclusive
proof thereof, absent manifest error.

        All amounts due under this Note are payable in lawful money of the
United States of America, at the principal place of business of the Agent in
Nashville, Tennessee, or at such other address as the Agent may direct.

        To the extent permitted by applicable law, Borrower shall pay to the
holder hereof (“Holder”) a late charge equal to five percent (5%) of any payment
which is past due for a period of twelve (12) or more days, in order to cover
the additional expenses incident to the handling and processing of delinquent
payments.

        The occurrence of a Default under the Credit Agreement shall constitute
a Default under this Note.

        Upon the occurrence of a Default, the Holder may, at its option and
without notice (except as provided in the Credit Agreement), acting through the
Agent as provided in the Credit Agreement, declare all Obligations to be
presently due and payable, and Holder may enforce any remedies available to
Holder under any Credit Document. Holder may waive any default before or after
it occurs and may restore this Note in full effect without impairing the right
to declare it due for a subsequent default, this right being a continuing one.
Upon Default, the remaining unpaid principal balance of the indebtedness
evidenced hereby and all expenses due Holder shall bear interest at the Default
Rate, as defined in the Credit Agreement.

        All amounts received for payment of this Note shall be applied in
accordance with the Credit Agreement.

        Borrower and all sureties, guarantors, endorsers and other parties to
this Note hereby consent to any and all renewals, waivers, modifications, or
extensions of time (of any duration) that may be granted by Holder with respect
to this Note and severally waive demand, presentment, protest, notice of
dishonor, and all other notices that might otherwise be required by law, except
as set forth in the Credit Agreement. All parties hereto waive the defense of
impairment of collateral and all other defenses of suretyship, if applicable.

        Borrower and all sureties, guarantors, endorsers and other parties
hereto agree to pay reasonable attorneys’ fees and all court and other costs
that Holder may incur in the course of efforts to collect the debt evidenced
hereby, to the extent permitted by the Credit Agreement.

        The validity and construction of this Note shall be determined according
to the laws of Alabama applicable to contracts executed and performed within
that state and applicable federal law. If any provision of this Note should for
any reason be invalid or unenforceable, the remaining provisions hereof shall
remain in full effect.

        Words used herein indicating gender or number shall be read as context
may require.

        This Note amends and restates in its entirety the Revolving Credit Note
dated October 17, 2001, in the face amount of $55,000,000.00 executed by PLC to
the Payee herein (the “Original Note”). The Original Note shall be marked
“Amended and restated in its entirety by Amended and Restated Revolving Credit
Note dated as of July 30, 2004, in the face amount of $55,000,000.00", and the
Original Note shall be held by the Agent until all the Obligations have been
paid in full and the Payee has no further obligation to extend any credit to the
Borrower. This Note shall not constitute a novation of the indebtedness
evidenced by the Original Note or release, satisfy, discharge, terminate or
otherwise affect or impair in any manner whatsoever (a) the validity or
enforceability of the indebtedness evidenced by the Original Note; (b) the
liens, security interests, assignments and conveyances effected by the Credit
Documents, or the priority thereof; (c) the liability of any maker, endorser,
surety, guarantor or other person that may now or hereafter be liable under or
on account of the Original Note, this Note or any of the other Credit Documents;
or (d) any other security instrument now or hereafter held by the Lenders or the
Agent as security for or as evidence of any of the indebtedness evidenced by the
Original Note or this Note.

PROTECTIVE LIFE CORPORATION         

By:__________________________________   

Title:_________________________________   

Taxpayer Identification Number: 95-2492236       

PROTECTIVE LIFE INSURANCE COMPANY

By:____________________________________

Title:___________________________________

Taxpayer Identification Number: 63-0169720       


AMENDED AND RESTATED
REVOLVING CREDIT NOTE

$10,000,000.00                                                   
                                                                         
Birmingham, Alabama                                                        
                                                                           
                                                                         
              July 30, 2004

        FOR VALUE RECEIVED, PROTECTIVE LIFE CORPORATION, a Delaware corporation
(“PLC”) and PROTECTIVE LIFE INSURANCE COMPANY, a Tennessee corporation (“PLICO”;
PLC and PLICO are sometimes together referred to as “Borrower”), hereby promise
to pay, subject to the limitations set forth in Section 2.19 of the Credit
Agreement (as hereinafter defined) with respect to PLICO, to the order of
COMPASS BANK (“Payee”) the sum of Ten Million and No/100 Dollars
($10,000,000.00), or as much thereof as may be outstanding from time to time,
together with interest thereon as provided in that certain Amended and Restated
Credit Agreement of even date herewith executed by and among Borrower, Payee and
the several lenders from time to time party thereto and AmSouth Bank, as agent,
as it may be amended or restated from time to time (the “Credit Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to those terms in the Credit Agreement.

        This Note evidences the “Revolving Credit Loans,” as defined in the
Credit Agreement. Reference is made to the Credit Agreement for the terms of
payment of principal and interest hereunder, for a description of the rights of
the “Agent” as defined in the Credit Agreement, to enforce this Note, and for
additional provisions regarding additional payments, prepayment, draws and other
terms and conditions applicable to the indebtedness evidenced by this Note. As
provided in the Credit Agreement, all remaining principal, interest and expenses
outstanding hereunder or under the Credit Agreement shall become finally due on
the Termination Date.

        As provided in the Credit Agreement, interest hereunder shall be
calculated based upon a 360-day year and actual days elapsed. As also provided
further in the Credit Agreement, the interest rate required hereby shall not
exceed the maximum rate permissible under applicable law, and any amounts paid
in excess of such rate shall be applied to reduce the principal amount hereof or
shall be refunded to the Borrower, at the option of the holder of this Note.

        Subject to the provisions of the Credit Agreement, Borrower may borrow,
repay and reborrow amounts hereunder from time to time, provided that Borrower
is not in default hereunder or under the Credit Agreement (unless such default
is waived) and provided that all conditions to Payee’s obligation to fund
advances as set forth in the Credit Agreement are satisfied. Payee shall have no
liability for its refusal to advance funds hereunder following a determination
that any condition precedent to the making of an advance has not been satisfied.

        Payee’s records of the amounts advanced hereunder shall be conclusive
proof thereof, absent manifest error.

        All amounts due under this Note are payable in lawful money of the
United States of America, at the principal place of business of the Agent in
Nashville, Tennessee, or at such other address as the Agent may direct.

        To the extent permitted by applicable law, Borrower shall pay to the
holder hereof (“Holder”) a late charge equal to five percent (5%) of any payment
which is past due for a period of twelve (12) or more days, in order to cover
the additional expenses incident to the handling and processing of delinquent
payments.

        The occurrence of a Default under the Credit Agreement shall constitute
a Default under this Note.

        Upon the occurrence of a Default, the Holder may, at its option and
without notice (except as provided in the Credit Agreement), acting through the
Agent as provided in the Credit Agreement, declare all Obligations to be
presently due and payable, and Holder may enforce any remedies available to
Holder under any Credit Document. Holder may waive any default before or after
it occurs and may restore this Note in full effect without impairing the right
to declare it due for a subsequent default, this right being a continuing one.
Upon Default, the remaining unpaid principal balance of the indebtedness
evidenced hereby and all expenses due Holder shall bear interest at the Default
Rate, as defined in the Credit Agreement.

        All amounts received for payment of this Note shall be applied in
accordance with the Credit Agreement.

        Borrower and all sureties, guarantors, endorsers and other parties to
this Note hereby consent to any and all renewals, waivers, modifications, or
extensions of time (of any duration) that may be granted by Holder with respect
to this Note and severally waive demand, presentment, protest, notice of
dishonor, and all other notices that might otherwise be required by law, except
as set forth in the Credit Agreement. All parties hereto waive the defense of
impairment of collateral and all other defenses of suretyship, if applicable.

        Borrower and all sureties, guarantors, endorsers and other parties
hereto agree to pay reasonable attorneys’ fees and all court and other costs
that Holder may incur in the course of efforts to collect the debt evidenced
hereby, to the extent permitted by the Credit Agreement.

        The validity and construction of this Note shall be determined according
to the laws of Alabama applicable to contracts executed and performed within
that state and applicable federal law. If any provision of this Note should for
any reason be invalid or unenforceable, the remaining provisions hereof shall
remain in full effect.

        Words used herein indicating gender or number shall be read as context
may require.

        This Note amends and restates in its entirety the Revolving Credit Note
dated October 17, 2001, in the face amount of $10,000,000.00 executed by PLC to
the Payee herein (the “Original Note”). The Original Note shall be marked
“Amended and restated in its entirety by Amended and Restated Revolving Credit
Note dated as of July 30, 2004, in the face amount of $10,000,000.00", and the
Original Note shall be held by the Agent until all the Obligations have been
paid in full and the Payee has no further obligation to extend any credit to the
Borrower. This Note shall not constitute a novation of the indebtedness
evidenced by the Original Note or release, satisfy, discharge, terminate or
otherwise affect or impair in any manner whatsoever (a) the validity or
enforceability of the indebtedness evidenced by the Original Note; (b) the
liens, security interests, assignments and conveyances effected by the Credit
Documents, or the priority thereof; (c) the liability of any maker, endorser,
surety, guarantor or other person that may now or hereafter be liable under or
on account of the Original Note, this Note or any of the other Credit Documents;
or (d) any other security instrument now or hereafter held by the Lenders or the
Agent as security for or as evidence of any of the indebtedness evidenced by the
Original Note or this Note.

PROTECTIVE LIFE CORPORATION         

By:__________________________________   

Title:_________________________________   

Taxpayer Identification Number: 95-2492236       

PROTECTIVE LIFE INSURANCE COMPANY

By:____________________________________

Title:___________________________________

Taxpayer Identification Number: 63-0169720       


AMENDED AND RESTATED
REVOLVING CREDIT NOTE

$25,000,000.00                                                   
                                                                         
Birmingham, Alabama                                                        
                                                                           
                                                                         
              July 30, 2004

        FOR VALUE RECEIVED, PROTECTIVE LIFE CORPORATION, a Delaware corporation
(“PLC”) and PROTECTIVE LIFE INSURANCE COMPANY, a Tennessee corporation (“PLICO”;
PLC and PLICO are sometimes together referred to as “Borrower”), hereby promise
to pay, subject to the limitations set forth in Section 2.19 of the Credit
Agreement (as hereinafter defined) with respect to PLICO, to the order of
REGIONS BANK (“Payee”) the sum of Twenty-Five Million and No/100 Dollars
($25,000,000.00), or as much thereof as may be outstanding from time to time,
together with interest thereon as provided in that certain Amended and Restated
Credit Agreement of even date herewith executed by and among Borrower, Payee and
the several lenders from time to time party thereto and AmSouth Bank, as agent,
as it may be amended or restated from time to time (the “Credit Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to those terms in the Credit Agreement.

        This Note evidences the “Revolving Credit Loans,” as defined in the
Credit Agreement. Reference is made to the Credit Agreement for the terms of
payment of principal and interest hereunder, for a description of the rights of
the “Agent” as defined in the Credit Agreement, to enforce this Note, and for
additional provisions regarding additional payments, prepayment, draws and other
terms and conditions applicable to the indebtedness evidenced by this Note. As
provided in the Credit Agreement, all remaining principal, interest and expenses
outstanding hereunder or under the Credit Agreement shall become finally due on
the Termination Date.

        As provided in the Credit Agreement, interest hereunder shall be
calculated based upon a 360-day year and actual days elapsed. As also provided
further in the Credit Agreement, the interest rate required hereby shall not
exceed the maximum rate permissible under applicable law, and any amounts paid
in excess of such rate shall be applied to reduce the principal amount hereof or
shall be refunded to the Borrower, at the option of the holder of this Note.

        Subject to the provisions of the Credit Agreement, Borrower may borrow,
repay and reborrow amounts hereunder from time to time, provided that Borrower
is not in default hereunder or under the Credit Agreement (unless such default
is waived) and provided that all conditions to Payee’s obligation to fund
advances as set forth in the Credit Agreement are satisfied. Payee shall have no
liability for its refusal to advance funds hereunder following a determination
that any condition precedent to the making of an advance has not been satisfied.

        Payee’s records of the amounts advanced hereunder shall be conclusive
proof thereof, absent manifest error.

        All amounts due under this Note are payable in lawful money of the
United States of America, at the principal place of business of the Agent in
Nashville, Tennessee, or at such other address as the Agent may direct.

        To the extent permitted by applicable law, Borrower shall pay to the
holder hereof (“Holder”) a late charge equal to five percent (5%) of any payment
which is past due for a period of twelve (12) or more days, in order to cover
the additional expenses incident to the handling and processing of delinquent
payments.

        The occurrence of a Default under the Credit Agreement shall constitute
a Default under this Note.

        Upon the occurrence of a Default, the Holder may, at its option and
without notice (except as provided in the Credit Agreement), acting through the
Agent as provided in the Credit Agreement, declare all Obligations to be
presently due and payable, and Holder may enforce any remedies available to
Holder under any Credit Document. Holder may waive any default before or after
it occurs and may restore this Note in full effect without impairing the right
to declare it due for a subsequent default, this right being a continuing one.
Upon Default, the remaining unpaid principal balance of the indebtedness
evidenced hereby and all expenses due Holder shall bear interest at the Default
Rate, as defined in the Credit Agreement.

        All amounts received for payment of this Note shall be applied in
accordance with the Credit Agreement.

        Borrower and all sureties, guarantors, endorsers and other parties to
this Note hereby consent to any and all renewals, waivers, modifications, or
extensions of time (of any duration) that may be granted by Holder with respect
to this Note and severally waive demand, presentment, protest, notice of
dishonor, and all other notices that might otherwise be required by law, except
as set forth in the Credit Agreement. All parties hereto waive the defense of
impairment of collateral and all other defenses of suretyship, if applicable.

        Borrower and all sureties, guarantors, endorsers and other parties
hereto agree to pay reasonable attorneys’ fees and all court and other costs
that Holder may incur in the course of efforts to collect the debt evidenced
hereby, to the extent permitted by the Credit Agreement.

        The validity and construction of this Note shall be determined according
to the laws of Alabama applicable to contracts executed and performed within
that state and applicable federal law. If any provision of this Note should for
any reason be invalid or unenforceable, the remaining provisions hereof shall
remain in full effect.

        Words used herein indicating gender or number shall be read as context
may require.

        This Note amends and restates in its entirety the Revolving Credit Note
dated October 17, 2001, in the face amount of $20,000,000.00 executed by PLC to
the Payee herein (the “Original Note”). The Original Note shall be marked
“Amended and restated in its entirety by Amended and Restated Revolving Credit
Note dated as of July 30, 2004, in the face amount of $25,000,000.00", and the
Original Note shall be held by the Agent until all the Obligations have been
paid in full and the Payee has no further obligation to extend any credit to the
Borrower. This Note shall not constitute a novation of the indebtedness
evidenced by the Original Note or release, satisfy, discharge, terminate or
otherwise affect or impair in any manner whatsoever (a) the validity or
enforceability of the indebtedness evidenced by the Original Note; (b) the
liens, security interests, assignments and conveyances effected by the Credit
Documents, or the priority thereof; (c) the liability of any maker, endorser,
surety, guarantor or other person that may now or hereafter be liable under or
on account of the Original Note, this Note or any of the other Credit Documents;
or (d) any other security instrument now or hereafter held by the Lenders or the
Agent as security for or as evidence of any of the indebtedness evidenced by the
Original Note or this Note.

PROTECTIVE LIFE CORPORATION         

By:__________________________________   

Title:_________________________________   

Taxpayer Identification Number: 95-2492236       

PROTECTIVE LIFE INSURANCE COMPANY

By:____________________________________

Title:___________________________________

Taxpayer Identification Number: 63-0169720       


AMENDED AND RESTATED
REVOLVING CREDIT NOTE

$20,000,000.00                                                   
                                                                         
Birmingham, Alabama                                                        
                                                                           
                                                                         
              July 30, 2004

        FOR VALUE RECEIVED, PROTECTIVE LIFE CORPORATION, a Delaware corporation
(“PLC”) and PROTECTIVE LIFE INSURANCE COMPANY, a Tennessee corporation (“PLICO”;
PLC and PLICO are sometimes together referred to as “Borrower”), hereby promise
to pay, subject to the limitations set forth in Section 2.19 of the Credit
Agreement (as hereinafter defined) with respect to PLICO, to the order of
SOUTHTRUST BANK (“Payee”) the sum of Twenty Million and No/100 Dollars
($20,000,000.00), or as much thereof as may be outstanding from time to time,
together with interest thereon as provided in that certain Amended and Restated
Credit Agreement of even date herewith executed by and among Borrower, Payee and
the several lenders from time to time party thereto and AmSouth Bank, as agent,
as it may be amended or restated from time to time (the “Credit Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to those terms in the Credit Agreement.

        This Note evidences the “Revolving Credit Loans,” as defined in the
Credit Agreement. Reference is made to the Credit Agreement for the terms of
payment of principal and interest hereunder, for a description of the rights of
the “Agent” as defined in the Credit Agreement, to enforce this Note, and for
additional provisions regarding additional payments, prepayment, draws and other
terms and conditions applicable to the indebtedness evidenced by this Note. As
provided in the Credit Agreement, all remaining principal, interest and expenses
outstanding hereunder or under the Credit Agreement shall become finally due on
the Termination Date.

        As provided in the Credit Agreement, interest hereunder shall be
calculated based upon a 360-day year and actual days elapsed. As also provided
further in the Credit Agreement, the interest rate required hereby shall not
exceed the maximum rate permissible under applicable law, and any amounts paid
in excess of such rate shall be applied to reduce the principal amount hereof or
shall be refunded to the Borrower, at the option of the holder of this Note.

        Subject to the provisions of the Credit Agreement, Borrower may borrow,
repay and reborrow amounts hereunder from time to time, provided that Borrower
is not in default hereunder or under the Credit Agreement (unless such default
is waived) and provided that all conditions to Payee’s obligation to fund
advances as set forth in the Credit Agreement are satisfied. Payee shall have no
liability for its refusal to advance funds hereunder following a determination
that any condition precedent to the making of an advance has not been satisfied.

        Payee’s records of the amounts advanced hereunder shall be conclusive
proof thereof, absent manifest error.

        All amounts due under this Note are payable in lawful money of the
United States of America, at the principal place of business of the Agent in
Nashville, Tennessee, or at such other address as the Agent may direct.

        To the extent permitted by applicable law, Borrower shall pay to the
holder hereof (“Holder”) a late charge equal to five percent (5%) of any payment
which is past due for a period of twelve (12) or more days, in order to cover
the additional expenses incident to the handling and processing of delinquent
payments.

        The occurrence of a Default under the Credit Agreement shall constitute
a Default under this Note.

        Upon the occurrence of a Default, the Holder may, at its option and
without notice (except as provided in the Credit Agreement), acting through the
Agent as provided in the Credit Agreement, declare all Obligations to be
presently due and payable, and Holder may enforce any remedies available to
Holder under any Credit Document. Holder may waive any default before or after
it occurs and may restore this Note in full effect without impairing the right
to declare it due for a subsequent default, this right being a continuing one.
Upon Default, the remaining unpaid principal balance of the indebtedness
evidenced hereby and all expenses due Holder shall bear interest at the Default
Rate, as defined in the Credit Agreement.

        All amounts received for payment of this Note shall be applied in
accordance with the Credit Agreement.

        Borrower and all sureties, guarantors, endorsers and other parties to
this Note hereby consent to any and all renewals, waivers, modifications, or
extensions of time (of any duration) that may be granted by Holder with respect
to this Note and severally waive demand, presentment, protest, notice of
dishonor, and all other notices that might otherwise be required by law, except
as set forth in the Credit Agreement. All parties hereto waive the defense of
impairment of collateral and all other defenses of suretyship, if applicable.

        Borrower and all sureties, guarantors, endorsers and other parties
hereto agree to pay reasonable attorneys’ fees and all court and other costs
that Holder may incur in the course of efforts to collect the debt evidenced
hereby, to the extent permitted by the Credit Agreement.

        The validity and construction of this Note shall be determined according
to the laws of Alabama applicable to contracts executed and performed within
that state and applicable federal law. If any provision of this Note should for
any reason be invalid or unenforceable, the remaining provisions hereof shall
remain in full effect.

        Words used herein indicating gender or number shall be read as context
may require.

        This Note amends and restates in its entirety the Revolving Credit Note
dated October 17, 2001, in the face amount of $25,000,000.00 executed by PLC to
the Payee herein (the “Original Note”). The Original Note shall be marked
“Amended and restated in its entirety by Amended and Restated Revolving Credit
Note dated as of July 30, 2004, in the face amount of $20,000,000.00", and the
Original Note shall be held by the Agent until all the Obligations have been
paid in full and the Payee has no further obligation to extend any credit to the
Borrower. This Note shall not constitute a novation of the indebtedness
evidenced by the Original Note or release, satisfy, discharge, terminate or
otherwise affect or impair in any manner whatsoever (a) the validity or
enforceability of the indebtedness evidenced by the Original Note; (b) the
liens, security interests, assignments and conveyances effected by the Credit
Documents, or the priority thereof; (c) the liability of any maker, endorser,
surety, guarantor or other person that may now or hereafter be liable under or
on account of the Original Note, this Note or any of the other Credit Documents;
or (d) any other security instrument now or hereafter held by the Lenders or the
Agent as security for or as evidence of any of the indebtedness evidenced by the
Original Note or this Note.

PROTECTIVE LIFE CORPORATION         

By:__________________________________   

Title:_________________________________   

Taxpayer Identification Number: 95-2492236       

PROTECTIVE LIFE INSURANCE COMPANY

By:____________________________________

Title:___________________________________

Taxpayer Identification Number: 63-0169720       


AMENDED AND RESTATED
REVOLVING CREDIT NOTE

$20,000,000.00                                                   
                                                                         
Birmingham, Alabama                                                        
                                                                           
                                                                         
              July 30, 2004

        FOR VALUE RECEIVED, PROTECTIVE LIFE CORPORATION, a Delaware corporation
(“PLC”) and PROTECTIVE LIFE INSURANCE COMPANY, a Tennessee corporation (“PLICO”;
PLC and PLICO are sometimes together referred to as “Borrower”), hereby promise
to pay, subject to the limitations set forth in Section 2.19 of the Credit
Agreement (as hereinafter defined) with respect to PLICO, to the order of
SUNTRUST BANK (“Payee”) the sum of Twenty Million and No/100 Dollars
($20,000,000.00), or as much thereof as may be outstanding from time to time,
together with interest thereon as provided in that certain Amended and Restated
Credit Agreement of even date herewith executed by and among Borrower, Payee and
the several lenders from time to time party thereto and AmSouth Bank, as agent,
as it may be amended or restated from time to time (the “Credit Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to those terms in the Credit Agreement.

        This Note evidences the “Revolving Credit Loans,” as defined in the
Credit Agreement. Reference is made to the Credit Agreement for the terms of
payment of principal and interest hereunder, for a description of the rights of
the “Agent” as defined in the Credit Agreement, to enforce this Note, and for
additional provisions regarding additional payments, prepayment, draws and other
terms and conditions applicable to the indebtedness evidenced by this Note. As
provided in the Credit Agreement, all remaining principal, interest and expenses
outstanding hereunder or under the Credit Agreement shall become finally due on
the Termination Date.

        As provided in the Credit Agreement, interest hereunder shall be
calculated based upon a 360-day year and actual days elapsed. As also provided
further in the Credit Agreement, the interest rate required hereby shall not
exceed the maximum rate permissible under applicable law, and any amounts paid
in excess of such rate shall be applied to reduce the principal amount hereof or
shall be refunded to the Borrower, at the option of the holder of this Note.

        Subject to the provisions of the Credit Agreement, Borrower may borrow,
repay and reborrow amounts hereunder from time to time, provided that Borrower
is not in default hereunder or under the Credit Agreement (unless such default
is waived) and provided that all conditions to Payee’s obligation to fund
advances as set forth in the Credit Agreement are satisfied. Payee shall have no
liability for its refusal to advance funds hereunder following a determination
that any condition precedent to the making of an advance has not been satisfied.

        Payee’s records of the amounts advanced hereunder shall be conclusive
proof thereof, absent manifest error.

        All amounts due under this Note are payable in lawful money of the
United States of America, at the principal place of business of the Agent in
Nashville, Tennessee, or at such other address as the Agent may direct.

        To the extent permitted by applicable law, Borrower shall pay to the
holder hereof (“Holder”) a late charge equal to five percent (5%) of any payment
which is past due for a period of twelve (12) or more days, in order to cover
the additional expenses incident to the handling and processing of delinquent
payments.

        The occurrence of a Default under the Credit Agreement shall constitute
a Default under this Note.

        Upon the occurrence of a Default, the Holder may, at its option and
without notice (except as provided in the Credit Agreement), acting through the
Agent as provided in the Credit Agreement, declare all Obligations to be
presently due and payable, and Holder may enforce any remedies available to
Holder under any Credit Document. Holder may waive any default before or after
it occurs and may restore this Note in full effect without impairing the right
to declare it due for a subsequent default, this right being a continuing one.
Upon Default, the remaining unpaid principal balance of the indebtedness
evidenced hereby and all expenses due Holder shall bear interest at the Default
Rate, as defined in the Credit Agreement.

        All amounts received for payment of this Note shall be applied in
accordance with the Credit Agreement.

        Borrower and all sureties, guarantors, endorsers and other parties to
this Note hereby consent to any and all renewals, waivers, modifications, or
extensions of time (of any duration) that may be granted by Holder with respect
to this Note and severally waive demand, presentment, protest, notice of
dishonor, and all other notices that might otherwise be required by law, except
as set forth in the Credit Agreement. All parties hereto waive the defense of
impairment of collateral and all other defenses of suretyship, if applicable.

        Borrower and all sureties, guarantors, endorsers and other parties
hereto agree to pay reasonable attorneys’ fees and all court and other costs
that Holder may incur in the course of efforts to collect the debt evidenced
hereby, to the extent permitted by the Credit Agreement.

        The validity and construction of this Note shall be determined according
to the laws of Alabama applicable to contracts executed and performed within
that state and applicable federal law. If any provision of this Note should for
any reason be invalid or unenforceable, the remaining provisions hereof shall
remain in full effect.

        Words used herein indicating gender or number shall be read as context
may require.

        This Note amends and restates in its entirety the Revolving Credit Note
dated October 17, 2001, in the face amount of $30,000,000.00 executed by PLC to
the Payee herein (the “Original Note”). The Original Note shall be marked
“Amended and restated in its entirety by Amended and Restated Revolving Credit
Note dated as of July 30, 2004, in the face amount of $20,000,000.00", and the
Original Note shall be held by the Agent until all the Obligations have been
paid in full and the Payee has no further obligation to extend any credit to the
Borrower. This Note shall not constitute a novation of the indebtedness
evidenced by the Original Note or release, satisfy, discharge, terminate or
otherwise affect or impair in any manner whatsoever (a) the validity or
enforceability of the indebtedness evidenced by the Original Note; (b) the
liens, security interests, assignments and conveyances effected by the Credit
Documents, or the priority thereof; (c) the liability of any maker, endorser,
surety, guarantor or other person that may now or hereafter be liable under or
on account of the Original Note, this Note or any of the other Credit Documents;
or (d) any other security instrument now or hereafter held by the Lenders or the
Agent as security for or as evidence of any of the indebtedness evidenced by the
Original Note or this Note.

PROTECTIVE LIFE CORPORATION         

By:__________________________________   

Title:_________________________________   

Taxpayer Identification Number: 95-2492236       

PROTECTIVE LIFE INSURANCE COMPANY

By:____________________________________

Title:___________________________________

Taxpayer Identification Number: 63-0169720       


AMENDED AND RESTATED
REVOLVING CREDIT NOTE

$10,000,000.00                                                   
                                                                         
Birmingham, Alabama                                                        
                                                                           
                                                                         
              July 30, 2004

        FOR VALUE RECEIVED, PROTECTIVE LIFE CORPORATION, a Delaware corporation
(“PLC”) and PROTECTIVE LIFE INSURANCE COMPANY, a Tennessee corporation (“PLICO”;
PLC and PLICO are sometimes together referred to as “Borrower”), hereby promise
to pay, subject to the limitations set forth in Section 2.19 of the Credit
Agreement (as hereinafter defined) with respect to PLICO, to the order of U.S.
BANK NATIONAL ASSOCIATION (“Payee”) the sum of Ten Million and No/100 Dollars
($10,000,000.00), or as much thereof as may be outstanding from time to time,
together with interest thereon as provided in that certain Amended and Restated
Credit Agreement of even date herewith executed by and among Borrower, Payee and
the several lenders from time to time party thereto and AmSouth Bank, as agent,
as it may be amended or restated from time to time (the “Credit Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to those terms in the Credit Agreement.

        This Note evidences the “Revolving Credit Loans,” as defined in the
Credit Agreement. Reference is made to the Credit Agreement for the terms of
payment of principal and interest hereunder, for a description of the rights of
the “Agent” as defined in the Credit Agreement, to enforce this Note, and for
additional provisions regarding additional payments, prepayment, draws and other
terms and conditions applicable to the indebtedness evidenced by this Note. As
provided in the Credit Agreement, all remaining principal, interest and expenses
outstanding hereunder or under the Credit Agreement shall become finally due on
the Termination Date.

        As provided in the Credit Agreement, interest hereunder shall be
calculated based upon a 360-day year and actual days elapsed. As also provided
further in the Credit Agreement, the interest rate required hereby shall not
exceed the maximum rate permissible under applicable law, and any amounts paid
in excess of such rate shall be applied to reduce the principal amount hereof or
shall be refunded to the Borrower, at the option of the holder of this Note.

        Subject to the provisions of the Credit Agreement, Borrower may borrow,
repay and reborrow amounts hereunder from time to time, provided that Borrower
is not in default hereunder or under the Credit Agreement (unless such default
is waived) and provided that all conditions to Payee’s obligation to fund
advances as set forth in the Credit Agreement are satisfied. Payee shall have no
liability for its refusal to advance funds hereunder following a determination
that any condition precedent to the making of an advance has not been satisfied.

        Payee’s records of the amounts advanced hereunder shall be conclusive
proof thereof, absent manifest error.

        All amounts due under this Note are payable in lawful money of the
United States of America, at the principal place of business of the Agent in
Nashville, Tennessee, or at such other address as the Agent may direct.

        To the extent permitted by applicable law, Borrower shall pay to the
holder hereof (“Holder”) a late charge equal to five percent (5%) of any payment
which is past due for a period of twelve (12) or more days, in order to cover
the additional expenses incident to the handling and processing of delinquent
payments.

        The occurrence of a Default under the Credit Agreement shall constitute
a Default under this Note.

        Upon the occurrence of a Default, the Holder may, at its option and
without notice (except as provided in the Credit Agreement), acting through the
Agent as provided in the Credit Agreement, declare all Obligations to be
presently due and payable, and Holder may enforce any remedies available to
Holder under any Credit Document. Holder may waive any default before or after
it occurs and may restore this Note in full effect without impairing the right
to declare it due for a subsequent default, this right being a continuing one.
Upon Default, the remaining unpaid principal balance of the indebtedness
evidenced hereby and all expenses due Holder shall bear interest at the Default
Rate, as defined in the Credit Agreement.

        All amounts received for payment of this Note shall be applied in
accordance with the Credit Agreement.

        Borrower and all sureties, guarantors, endorsers and other parties to
this Note hereby consent to any and all renewals, waivers, modifications, or
extensions of time (of any duration) that may be granted by Holder with respect
to this Note and severally waive demand, presentment, protest, notice of
dishonor, and all other notices that might otherwise be required by law, except
as set forth in the Credit Agreement. All parties hereto waive the defense of
impairment of collateral and all other defenses of suretyship, if applicable.

        Borrower and all sureties, guarantors, endorsers and other parties
hereto agree to pay reasonable attorneys’ fees and all court and other costs
that Holder may incur in the course of efforts to collect the debt evidenced
hereby, to the extent permitted by the Credit Agreement.

        The validity and construction of this Note shall be determined according
to the laws of Alabama applicable to contracts executed and performed within
that state and applicable federal law. If any provision of this Note should for
any reason be invalid or unenforceable, the remaining provisions hereof shall
remain in full effect.

        Words used herein indicating gender or number shall be read as context
may require.

        This Note amends and restates in its entirety the Revolving Credit Note
dated October 17, 2001, in the face amount of $15,000,000.00 executed by PLC to
the Payee herein (the “Original Note”). The Original Note shall be marked
“Amended and restated in its entirety by Amended and Restated Revolving Credit
Note dated as of July 30, 2004, in the face amount of $10,000,000.00", and the
Original Note shall be held by the Agent until all the Obligations have been
paid in full and the Payee has no further obligation to extend any credit to the
Borrower. This Note shall not constitute a novation of the indebtedness
evidenced by the Original Note or release, satisfy, discharge, terminate or
otherwise affect or impair in any manner whatsoever (a) the validity or
enforceability of the indebtedness evidenced by the Original Note; (b) the
liens, security interests, assignments and conveyances effected by the Credit
Documents, or the priority thereof; (c) the liability of any maker, endorser,
surety, guarantor or other person that may now or hereafter be liable under or
on account of the Original Note, this Note or any of the other Credit Documents;
or (d) any other security instrument now or hereafter held by the Lenders or the
Agent as security for or as evidence of any of the indebtedness evidenced by the
Original Note or this Note.

PROTECTIVE LIFE CORPORATION         

By:__________________________________   

Title:_________________________________   

Taxpayer Identification Number: 95-2492236       

PROTECTIVE LIFE INSURANCE COMPANY

By:____________________________________

Title:___________________________________

Taxpayer Identification Number: 63-0169720       


AMENDED AND RESTATED
REVOLVING CREDIT NOTE

$30,000,000.00                                                   
                                                                         
Birmingham, Alabama                                                        
                                                                           
                                                                         
              July 30, 2004

        FOR VALUE RECEIVED, PROTECTIVE LIFE CORPORATION, a Delaware corporation
(“PLC”) and PROTECTIVE LIFE INSURANCE COMPANY, a Tennessee corporation (“PLICO”;
PLC and PLICO are sometimes together referred to as “Borrower”), hereby promise
to pay, subject to the limitations set forth in Section 2.19 of the Credit
Agreement (as hereinafter defined) with respect to PLICO, to the order of
WACHOVIA BANK, N.A. (“Payee”) the sum of Thirty Million and No/100 Dollars
($30,000,000.00), or as much thereof as may be outstanding from time to time,
together with interest thereon as provided in that certain Amended and Restated
Credit Agreement of even date herewith executed by and among Borrower, Payee and
the several lenders from time to time party thereto and AmSouth Bank, as agent,
as it may be amended or restated from time to time (the “Credit Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to those terms in the Credit Agreement.

        This Note evidences the “Revolving Credit Loans,” as defined in the
Credit Agreement. Reference is made to the Credit Agreement for the terms of
payment of principal and interest hereunder, for a description of the rights of
the “Agent” as defined in the Credit Agreement, to enforce this Note, and for
additional provisions regarding additional payments, prepayment, draws and other
terms and conditions applicable to the indebtedness evidenced by this Note. As
provided in the Credit Agreement, all remaining principal, interest and expenses
outstanding hereunder or under the Credit Agreement shall become finally due on
the Termination Date.

        As provided in the Credit Agreement, interest hereunder shall be
calculated based upon a 360-day year and actual days elapsed. As also provided
further in the Credit Agreement, the interest rate required hereby shall not
exceed the maximum rate permissible under applicable law, and any amounts paid
in excess of such rate shall be applied to reduce the principal amount hereof or
shall be refunded to the Borrower, at the option of the holder of this Note.

        Subject to the provisions of the Credit Agreement, Borrower may borrow,
repay and reborrow amounts hereunder from time to time, provided that Borrower
is not in default hereunder or under the Credit Agreement (unless such default
is waived) and provided that all conditions to Payee’s obligation to fund
advances as set forth in the Credit Agreement are satisfied. Payee shall have no
liability for its refusal to advance funds hereunder following a determination
that any condition precedent to the making of an advance has not been satisfied.

        Payee’s records of the amounts advanced hereunder shall be conclusive
proof thereof, absent manifest error.

        All amounts due under this Note are payable in lawful money of the
United States of America, at the principal place of business of the Agent in
Nashville, Tennessee, or at such other address as the Agent may direct.

        To the extent permitted by applicable law, Borrower shall pay to the
holder hereof (“Holder”) a late charge equal to five percent (5%) of any payment
which is past due for a period of twelve (12) or more days, in order to cover
the additional expenses incident to the handling and processing of delinquent
payments.

        The occurrence of a Default under the Credit Agreement shall constitute
a Default under this Note.

        Upon the occurrence of a Default, the Holder may, at its option and
without notice (except as provided in the Credit Agreement), acting through the
Agent as provided in the Credit Agreement, declare all Obligations to be
presently due and payable, and Holder may enforce any remedies available to
Holder under any Credit Document. Holder may waive any default before or after
it occurs and may restore this Note in full effect without impairing the right
to declare it due for a subsequent default, this right being a continuing one.
Upon Default, the remaining unpaid principal balance of the indebtedness
evidenced hereby and all expenses due Holder shall bear interest at the Default
Rate, as defined in the Credit Agreement.

        All amounts received for payment of this Note shall be applied in
accordance with the Credit Agreement.

        Borrower and all sureties, guarantors, endorsers and other parties to
this Note hereby consent to any and all renewals, waivers, modifications, or
extensions of time (of any duration) that may be granted by Holder with respect
to this Note and severally waive demand, presentment, protest, notice of
dishonor, and all other notices that might otherwise be required by law, except
as set forth in the Credit Agreement. All parties hereto waive the defense of
impairment of collateral and all other defenses of suretyship, if applicable.

        Borrower and all sureties, guarantors, endorsers and other parties
hereto agree to pay reasonable attorneys’ fees and all court and other costs
that Holder may incur in the course of efforts to collect the debt evidenced
hereby, to the extent permitted by the Credit Agreement.

        The validity and construction of this Note shall be determined according
to the laws of Alabama applicable to contracts executed and performed within
that state and applicable federal law. If any provision of this Note should for
any reason be invalid or unenforceable, the remaining provisions hereof shall
remain in full effect.

        Words used herein indicating gender or number shall be read as context
may require.

        This Note amends and restates in its entirety the Revolving Credit Note
dated October 17, 2001, in the face amount of $20,000,000.00 executed by PLC to
the Payee herein (the “Original Note”). The Original Note shall be marked
“Amended and restated in its entirety by Amended and Restated Revolving Credit
Note dated as of July 30, 2004, in the face amount of $30,000,000.00", and the
Original Note shall be held by the Agent until all the Obligations have been
paid in full and the Payee has no further obligation to extend any credit to the
Borrower. This Note shall not constitute a novation of the indebtedness
evidenced by the Original Note or release, satisfy, discharge, terminate or
otherwise affect or impair in any manner whatsoever (a) the validity or
enforceability of the indebtedness evidenced by the Original Note; (b) the
liens, security interests, assignments and conveyances effected by the Credit
Documents, or the priority thereof; (c) the liability of any maker, endorser,
surety, guarantor or other person that may now or hereafter be liable under or
on account of the Original Note, this Note or any of the other Credit Documents;
or (d) any other security instrument now or hereafter held by the Lenders or the
Agent as security for or as evidence of any of the indebtedness evidenced by the
Original Note or this Note.

PROTECTIVE LIFE CORPORATION         

By:__________________________________   

Title:_________________________________   

Taxpayer Identification Number: 95-2492236       

PROTECTIVE LIFE INSURANCE COMPANY

By:____________________________________

Title:___________________________________

Taxpayer Identification Number: 63-0169720       


AMENDED AND RESTATED
SWINGLINE NOTE

$10,000,000.00                                                   
                                                                         
Birmingham, Alabama                                                        
                                                                           
                                                                         
              July 30, 2004

        FOR VALUE RECEIVED, PROTECTIVE LIFE CORPORATION, a Delaware corporation
(“PLC”) and PROTECTIVE LIFE INSURANCE COMPANY, a Tennessee corporation (“PLICO”;
PLC and PLICO are sometimes together referred to as “Borrower”), hereby promise
to pay, subject to the limitations set forth in Section 2.19 of the Credit
Agreement (as hereinafter defined) with respect to PLICO, to the order of
AMSOUTH BANK, an Alabama banking corporation (“Payee”), the sum of Ten Million
and No/100 Dollars ($10,000,000.00), or as much thereof as may be outstanding
from time to time, together with interest thereon as provided in that certain
Amended and Restated Credit Agreement of even date herewith executed by and
among Borrower, Payee and the other several lenders from time to time party
thereto and AmSouth Bank, as agent, as it may be amended or restated from time
to time (the “Credit Agreement”). Capitalized terms not otherwise defined herein
shall have the meanings ascribed to those terms in the Credit Agreement.

        This Note evidences the “Swingline Loan,” as defined in the Credit
Agreement. Reference is made to the Credit Agreement for the terms of payment of
principal and interest hereunder, for a description of the rights of the “Agent”
as defined in the Credit Agreement, to enforce this Note, and for additional
provisions regarding additional payments, prepayment, draws and other terms and
conditions applicable to the indebtedness evidenced by this Note. As provided in
the Credit Agreement, (i) all remaining principal, interest and expenses
outstanding hereunder or under the Credit Agreement shall become finally due on
the Termination Date, (ii) the sum of the outstanding principal balance
hereunder and under the Revolving Credit Loan may not exceed $200,000,000 in the
aggregate at any time, and (iii) the obligations hereunder are to be allocated
to Lenders Pro Rata upon an Event of Default.

        As provided in the Credit Agreement, interest hereunder shall be
calculated based upon a 360-day year and actual days elapsed. As also provided
further in the Credit Agreement, the interest rate required hereby shall not
exceed the maximum rate permissible under applicable law, and any amounts paid
in excess of such rate shall be applied to reduce the principal amount hereof or
shall be refunded to the Borrower, at the option of the holder of this Note.

        Subject to the provisions of the Credit Agreement, Borrower may borrow,
repay and reborrow amounts hereunder from time to time, provided that Borrower
is not in default hereunder or under the Credit Agreement (unless such default
is waived) and provided that all conditions to Payee’s obligation to fund
advances as set forth in the Credit Agreement are satisfied. Payee shall have no
liability for its refusal to advance funds hereunder following a determination
that any condition precedent to the making of an advance has not been satisfied.

        Payee’s records of the amounts advanced hereunder shall be conclusive
proof thereof, absent manifest error.

        All amounts due under this Note are payable in lawful money of the
United States of America, at the principal place of business of the Agent in
Nashville, Tennessee, or at such other address as the Agent may direct.

        To the extent permitted by applicable law, Borrower shall pay to the
holder hereof (“Holder”) a late charge equal to five percent (5%) of any payment
which is past due for a period of twelve (12) or more days, in order to cover
the additional expenses incident to the handling and processing of delinquent
payments.

        The occurrence of a Default under the Credit Agreement shall constitute
a Default under this Note.

        Upon the occurrence of a Default, the Holder may, at its option and
without notice (except as provided in the Credit Agreement), acting through the
Agent as provided in the Credit Agreement, declare all Obligations to be
presently due and payable, and Holder may enforce any remedies available to
Holder under any Credit Document. Holder may waive any default before or after
it occurs and may restore this Note in full effect without impairing the right
to declare it due for a subsequent default, this right being a continuing one.
Upon Default, the remaining unpaid principal balance of the indebtedness
evidenced hereby and all expenses due Holder shall bear interest at the Default
Rate, as defined in the Credit Agreement.

        All amounts received for payment of this Note shall be applied in
accordance with the Credit Agreement.

        Borrower and all sureties, guarantors, endorsers and other parties to
this Note hereby consent to any and all renewals, waivers, modifications, or
extensions of time (of any duration) that may be granted by Holder with respect
to this Note and severally waive demand, presentment, protest, notice of
dishonor, and all other notices that might otherwise be required by law, except
as set forth in the Credit Agreement. All parties hereto waive the defense of
impairment of collateral and all other defenses of suretyship, if applicable.

        Borrower and all sureties, guarantors, endorsers and other parties
hereto agree to pay reasonable attorneys’ fees and all court and other costs
that Holder may incur in the course of efforts to collect the debt evidenced
hereby, to the extent permitted by the Credit Agreement.

        The validity and construction of this Note shall be determined according
to the laws of Alabama applicable to contracts executed and performed within
that state and applicable federal law. If any provision of this Note should for
any reason be invalid or unenforceable, the remaining provisions hereof shall
remain in full effect.

        Words used herein indicating gender or number shall be read as context
may require.

        This Note amends and restates in its entirety the Swingline Note dated
October 17, 2001, in the face amount of $10,000,000.00 executed by PLC to the
Payee herein (the “Original Note”). The Original Note shall be marked “Amended
and restated in its entirety by Amended and Restated Swingline Note dated as of
July 30, 2004, in the face amount of $10,000,000.00", and the Original Note
shall be held by the Agent until all the Obligations have been paid in full and
the Payee has no further obligation to extend any credit to the Borrower. This
Note shall not constitute a novation of the indebtedness evidenced by the
Original Note or release, satisfy, discharge, terminate or otherwise affect or
impair in any manner whatsoever (a) the validity or enforceability of the
indebtedness evidenced by the Original Note; (b) the liens, security interests,
assignments and conveyances effected by the Credit Documents, or the priority
thereof; (c) the liability of any maker, endorser, surety, guarantor or other
person that may now or hereafter be liable under or on account of the Original
Note, this Note or any of the other Credit Documents; or (d) any other security
instrument now or hereafter held by the Lenders or the Agent as security for or
as evidence of any of the indebtedness evidenced by the Original Note or this
Note.

PROTECTIVE LIFE CORPORATION         

By:__________________________________   

Title:_________________________________   

Taxpayer Identification Number: 95-2492236       

PROTECTIVE LIFE INSURANCE COMPANY

By:____________________________________

Title:___________________________________

Taxpayer Identification Number: 63-0169720       


REVOLVING CREDIT NOTE

$20,000,000.00                                                   
                                                                         
Birmingham, Alabama                                                        
                                                                           
                                                                         
              July 30, 2004

        FOR VALUE RECEIVED, PROTECTIVE LIFE CORPORATION, a Delaware corporation
(“PLC”) and PROTECTIVE LIFE INSURANCE COMPANY, a Tennessee corporation (“PLICO”;
PLC and PLICO are sometimes together referred to as “Borrower”), hereby promise
to pay, subject to the limitations set forth in Section 2.19 of the Credit
Agreement (as hereinafter defined) with respect to PLICO, to the order of
MERRILL LYNCH BANK USA (“Payee”) the sum of Twenty Million and No/100 Dollars
($20,000,000.00), or as much thereof as may be outstanding from time to time,
together with interest thereon as provided in that certain Amended and Restated
Credit Agreement of even date herewith executed by and among Borrower, Payee and
the several lenders from time to time party thereto and AmSouth Bank, as agent,
as it may be amended or restated from time to time (the “Credit Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to those terms in the Credit Agreement.

        This Note evidences the “Revolving Credit Loans,” as defined in the
Credit Agreement. Reference is made to the Credit Agreement for the terms of
payment of principal and interest hereunder, for a description of the rights of
the “Agent” as defined in the Credit Agreement, to enforce this Note, and for
additional provisions regarding additional payments, prepayment, draws and other
terms and conditions applicable to the indebtedness evidenced by this Note. As
provided in the Credit Agreement, all remaining principal, interest and expenses
outstanding hereunder or under the Credit Agreement shall become finally due on
the Termination Date.

        As provided in the Credit Agreement, interest hereunder shall be
calculated based upon a 360-day year and actual days elapsed. As also provided
further in the Credit Agreement, the interest rate required hereby shall not
exceed the maximum rate permissible under applicable law, and any amounts paid
in excess of such rate shall be applied to reduce the principal amount hereof or
shall be refunded to the Borrower, at the option of the holder of this Note.

        Subject to the provisions of the Credit Agreement, Borrower may borrow,
repay and reborrow amounts hereunder from time to time, provided that Borrower
is not in default hereunder or under the Credit Agreement (unless such default
is waived) and provided that all conditions to Payee’s obligation to fund
advances as set forth in the Credit Agreement are satisfied. Payee shall have no
liability for its refusal to advance funds hereunder following a determination
that any condition precedent to the making of an advance has not been satisfied.

        Payee’s records of the amounts advanced hereunder shall be conclusive
proof thereof, absent manifest error.

        All amounts due under this Note are payable in lawful money of the
United States of America, at the principal place of business of the Agent in
Nashville, Tennessee, or at such other address as the Agent may direct.

        To the extent permitted by applicable law, Borrower shall pay to the
holder hereof (“Holder”) a late charge equal to five percent (5%) of any payment
which is past due for a period of twelve (12) or more days, in order to cover
the additional expenses incident to the handling and processing of delinquent
payments.

        The occurrence of a Default under the Credit Agreement shall constitute
a Default under this Note.

        Upon the occurrence of a Default, the Holder may, at its option and
without notice (except as provided in the Credit Agreement), acting through the
Agent as provided in the Credit Agreement, declare all Obligations to be
presently due and payable, and Holder may enforce any remedies available to
Holder under any Credit Document. Holder may waive any default before or after
it occurs and may restore this Note in full effect without impairing the right
to declare it due for a subsequent default, this right being a continuing one.
Upon Default, the remaining unpaid principal balance of the indebtedness
evidenced hereby and all expenses due Holder shall bear interest at the Default
Rate, as defined in the Credit Agreement.

        All amounts received for payment of this Note shall be applied in
accordance with the Credit Agreement.

        Borrower and all sureties, guarantors, endorsers and other parties to
this Note hereby consent to any and all renewals, waivers, modifications, or
extensions of time (of any duration) that may be granted by Holder with respect
to this Note and severally waive demand, presentment, protest, notice of
dishonor, and all other notices that might otherwise be required by law, except
as set forth in the Credit Agreement. All parties hereto waive the defense of
impairment of collateral and all other defenses of suretyship, if applicable.

        Borrower and all sureties, guarantors, endorsers and other parties
hereto agree to pay reasonable attorneys’ fees and all court and other costs
that Holder may incur in the course of efforts to collect the debt evidenced
hereby, to the extent permitted by the Credit Agreement.

        The validity and construction of this Note shall be determined according
to the laws of Alabama applicable to contracts executed and performed within
that state and applicable federal law. If any provision of this Note should for
any reason be invalid or unenforceable, the remaining provisions hereof shall
remain in full effect.

        Words used herein indicating gender or number shall be read as context
may require.

PROTECTIVE LIFE CORPORATION         

By:__________________________________   

Title:_________________________________   

Taxpayer Identification Number: 95-2492236       

PROTECTIVE LIFE INSURANCE COMPANY

By:____________________________________

Title:___________________________________

Taxpayer Identification Number: 63-0169720       


